 



Exhibit 10.1

MASTER AGREEMENT

Dated as of July 12, 2002

among

CONCORD EFS, INC.,
as Guarantor

CONCORD EFS, INC. AND
CERTAIN SUBSIDIARIES OF
CONCORD EFS, INC.
THAT MAY HEREAFTER BECOME PARTY HERETO,
as Lessees

ELECTRONIC PAYMENT SERVICES, INC.,
STAR SYSTEMS, LLC AND CERTAIN OTHER
SIGNIFICANT SUBSIDIARIES OF
CONCORD EFS, INC.
THAT ARE OR MAY HEREAFTER BECOME PARTY HERETO,
as Subsidiary Guarantors,

ATLANTIC FINANCIAL GROUP, LTD., as Lessor,

CERTAIN FINANCIAL INSTITUTIONS PARTIES HERETO,
as Lenders

and

SUNTRUST BANK, as Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page              
ARTICLE I     DEFINITIONS; INTERPRETATION
    1  
ARTICLE II     ACQUISITION, CONSTRUCTION AND LEASE; FUNDINGS;NATURE OF
TRANSACTION
    2  
    SECTION 2.1
  Agreement to Acquire, Construct, Fund and Lease     2  
    SECTION 2.2
  Fundings of Purchase Price, Development Costs and Construction Costs     3  
    SECTION 2.3
  Funded Amounts and Interest and Yield Thereon     6  
    SECTION 2.4
  Lessee Owner for Tax Purposes     6  
    SECTION 2.5
  Amounts Due Under Lease     7  
    SECTION 2.6
  Posting of Cash Collateral     7  
ARTICLE III     CONDITIONS PRECEDENT; DOCUMENTS
    8  
    SECTION 3.1
  Conditions to the Obligations of the Funding Parties on each Closing Date    
8  
    SECTION 3.2
  Additional Conditions for the Initial Closing Date     12  
    SECTION 3.3
  Conditions to the Obligations of Lessee     14  
    SECTION 3.4
  Conditions to the Obligations of the Funding Parties on each Funding Date    
14  
    SECTION 3.5
  Completion Date Conditions     15  
    SECTION 3.6
  Addition of Lessees     17  
ARTICLE IV     REPRESENTATIONS
    17  
    SECTION 4.1
  Representations of the Obligors     17  
    SECTION 4.2
  Survival of Representations and Effect of Fundings     23  
    SECTION 4.3
  Representations of the Lessor     24  
    SECTION 4.4
  Representations of each Lender     25  
ARTICLE V     COVENANTS OF OBLIGORS AND THE LESSOR
    26  
    SECTION 5.1
  Financial Statements     26  
    SECTION 5.3
  Funded Debt to Tangible Capitalization Ratio     27  
    SECTION 5.4
  Adjusted Net Income     27  
    SECTION 5.5
  No Impairment     27  
    SECTION 5.6
  Additional Covenants; Significant Subsidiary     28  
    SECTION 5.7
  Payment of Obligations     28  
    SECTION 5.8
  Maintenance of Property: Insurance     28  
    SECTION 5.9
  Conduct of Business and Maintenance of Existence     29  
    SECTION 5.10
  Compliance with Laws     29  
    SECTION 5.11
  Inspection of Property, Books and Records     29  

-i-



--------------------------------------------------------------------------------



 

                               
    SECTION 5.12
  Consolidations, Mergers and Sales of Assets     29  
    SECTION 5.13
  Negative Pledge     30  
    SECTION 5.14
  Limitation on Indebtedness     31  
    SECTION 5.15
  Transactions with Affiliates     31  
    SECTION 5.16
  Further Assurances     32  
    SECTION 5.17
  Additional Required Appraisals     32  
    SECTION 5.18
  Lessor's Covenants     32  
ARTICLE VI     TRANSFERS BY LESSOR AND LENDERS
    34  
    SECTION 6.1
  Lessor Transfers     34  
    SECTION 6.2
  Lender Transfers     34  
ARTICLE VII     INDEMNIFICATION
    35  
    SECTION 7.1
  General Indemnification     35  
    SECTION 7.2
  Environmental Indemnity     37  
    SECTION 7.3
  Proceedings in Respect of Claims     39  
    SECTION 7.4
  General Tax Indemnity     41  
    SECTION 7.5
  Increased Costs, etc.     46  
    SECTION 7.6
  End of Term Indemnity     51  
ARTICLE VIII     MISCELLANEOUS
    52  
    SECTION 8.1
  Survival of Agreements     52  
    SECTION 8.2
  Notices     52  
    SECTION 8.3
  Counterparts     52  
    SECTION 8.4
  Amendments     52  
    SECTION 8.5
  Headings, etc     54  
    SECTION 8.6
  Parties in Interest     54  
    SECTION 8.7
  GOVERNING LAW     54  
    SECTION 8.8
  Expenses     54  
    SECTION 8.9
  Severability     54  
    SECTION 8.10
  Liabilities of the Funding Parties: Sharing of Payments     55  
    SECTION 8.11
  Submission to Jurisdiction; Waivers     56  
    SECTION 8.12
  Liabilities of the Agent     56  

-ii-



--------------------------------------------------------------------------------



 



APPENDIX A Definitions and Interpretation

SCHEDULES

      SCHEDULE 1   Significant Subsidiaries SCHEDULE 2.2   Commitments SCHEDULE
4.1(o)   Environmental Matters SCHEDULE 8.2   Notice Addresses

EXHIBITS

      EXHIBIT A   Form of Funding Request EXHIBIT B   Form of Assignment of
Lease and Rents EXHIBIT C   Form of Security Agreement and Assignment EXHIBIT D
  Form of Mortgage EXHIBIT E   Form of Joinder Agreement EXHIBIT F   Form of
Assignment and Acceptance Agreement EXHIBIT G   Form of Local Counsel Opinion
EXHIBIT H   Form of Certification of Construction Completion EXHIBIT I   Form of
Payment Date Notice EXHIBIT J   Form of Compliance Certificate

-iii-



--------------------------------------------------------------------------------



 



MASTER AGREEMENT

         THIS MASTER AGREEMENT, dated as of July 12, 2002 (as it may be amended
or modified from time to time in accordance with the provisions hereof, this
“Master Agreement”), is among CONCORD EFS, INC., a Delaware corporation
(“Concord” or the “Guarantor”), CONCORD EFS, INC. and certain Subsidiaries of
Concord that may hereafter become parties hereto as lessees pursuant to Section
3.6 (individually, a “Lessee” and collectively the “Lessees”), as Lessees,
ELECTRONIC PAYMENT SERVICES, INC., a Delaware corporation (“EPS”), STAR SYSTEMS,
LLC, a Delaware limited liability company (“Star”), and the other Significant
Subsidiaries set forth on Schedule 1 (together with other Significant
Subsidiaries that may hereafter become parties hereto pursuant to the Subsidiary
Guaranty, individually, a “Subsidiary Guarantor” and collectively the
“Subsidiary Guarantors”), ATLANTIC FINANCIAL GROUP, LTD., a Texas limited
partnership (the “Lessor”), certain financial institutions parties hereto as
lenders (together with any other financial institution that becomes a party
hereto as a lender, collectively referred to as “Lenders” and individually as a
“Lender”), and SUNTRUST BANK, a Georgia banking corporation, as agent for the
Lenders (in such capacity, the “Agent”).

PRELIMINARY STATEMENT

         In accordance with the terms and provisions of this Master Agreement,
the Lease, the Loan Agreement and the other Operative Documents, (i) the Lessor
contemplates acquiring Land and, in certain cases, the Buildings on such Land
identified by Concord, as Construction Agent, from time to time, and leasing
such Land and Buildings thereon to a Lessee, (ii) Concord, as Construction Agent
for the Lessor, wishes, in certain instances, to construct Buildings on Land for
the Lessor and, when completed, the related Lessee wishes to lease such
Buildings from the Lessor as part of the Leased Properties under the Lease,
(iii) Concord, as Construction Agent, wishes to obtain, and the Lessor is
willing to provide, funding for the acquisition of the Land and Buildings, or,
in certain instances, the construction of Buildings, and (iv) the Lessor wishes
to obtain, and Lenders are willing to provide, from time to time, financing of a
portion of the funding of the acquisition of the Land and Buildings and, if
applicable, the construction of the Buildings.

         In consideration of the mutual agreements contained in this Master
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I
DEFINITIONS; INTERPRETATION

         Unless the context shall otherwise require, capitalized terms used and
not defined herein shall have the meanings assigned thereto in Appendix A hereto
for all purposes hereof; and the rules of interpretation set forth in Appendix A
hereto shall apply to this Master Agreement.

 



--------------------------------------------------------------------------------



 



ARTICLE II
ACQUISITION, CONSTRUCTION AND LEASE; FUNDINGS;
NATURE OF TRANSACTION

         SECTION 2.1 Agreement to Acquire, Construct, Fund and Lease.

                  (a) Land. Subject to the terms and conditions of this Master
Agreement, with respect to each parcel of Land identified by Concord, as
Construction Agent, on the related Closing Date (i) the Lessor agrees to acquire
such interest in the related Land, and any Building thereon, from the applicable
Seller as is transferred, sold, assigned and conveyed to the Lessor pursuant to
the applicable Purchase Agreement or to lease such interest in the related Land,
and any Building thereon, from the applicable Ground Lessor as is leased to the
Lessor pursuant to the applicable Ground Lease, (ii) the Lessor hereby agrees to
lease, or sublease, as the case may be, such Land and any Building thereon to
the related Lessee pursuant to the Lease, and (iii) the related Lessee hereby
agrees to lease, or sublease, as the case may be, such Land, and any Building
thereon, from the Lessor pursuant to the Lease. With respect to certain IDB
Properties, (i) the applicable Authority may acquire such interest in the
related Land from the applicable Seller as is transferred, sold, assigned and
conveyed to the Authority pursuant to the applicable Purchase Agreement,
(ii) the applicable Authority will lease such Land to the Lessor pursuant to the
related IDB Lease, and (iii) the related Lessee hereby agrees to sublease such
Land from the Lessor pursuant to the Lease (it being understood that any
reference in the Operative Documents to the lease by a Lessee of an IDB Property
shall be deemed to refer to the sublease thereof pursuant to the Lease). With
respect to certain IDB Properties, after the Closing Date therefor, upon request
of the related Lessee, (i) the Lessor shall transfer to the applicable Authority
such interest in such IDB Property as the Lessor has, (ii) the applicable
Authority will lease such IDB Property to the Lessor pursuant to the related IDB
Lease and (iii) the related Lessee will sublease such IDB Property from the
Lessor pursuant to the Lease (and any reference in the Operative Documents to
the lease by the related Lessee of such IDB Property shall be deemed to refer to
the sublease thereof pursuant to the Lease). The obligation of the Lessor to
enter into the IDB Documentation with respect to any IDB Property is subject to
the Lessor’s and the Agent’s reasonable satisfaction with the form and substance
of such IDB Documentation. The Lessor and the Agent agree to promptly review the
IDB Documentation for each IDB Property after their receipt thereof, and the
Lessor and the Agent agree that their consent to such IDB Documentation shall
not be unreasonably withheld, conditioned or delayed.

                  (b) Building. With respect to each parcel of Land on which a
Building is to be constructed, subject to the terms and conditions of this
Master Agreement, from and after the Closing Date relating to such Land (i) the
Construction Agent agrees, pursuant to the terms of the Construction Agency
Agreement, to construct and install the Building on such Land for the Lessor
prior to the Scheduled Construction Termination Date, (ii) the Lenders and the
Lessor agree to fund the costs of such construction and installation (and
interest and yield thereon), (iii) the Lessor shall lease, or sublease, as the
case may be, such Building as part of such Leased

2



--------------------------------------------------------------------------------



 



Property to the related Lessee pursuant to the Lease, and (iv) the related
Lessee shall lease, or sublease, as the case may be, such Building from the
Lessor pursuant to the Lease.

         SECTION 2.2 Fundings of Purchase Price, Development Costs and
Construction Costs.

                  (a) Initial Funding and Payment of Purchase Price for Land and
Development Costs on Closing Date. Subject to the terms and conditions of this
Master Agreement, on the Closing Date for any Land, and any Building thereon,
each Lender shall make available to the Lessor its initial Loan with respect to
such Land, and any Building thereon, in an amount equal to the product of such
Lender’s Commitment Percentage times the purchase price for such Land, and any
Building thereon, and the Construction Costs incurred by the Construction Agent,
as agent, through such Closing Date, which funds the Lessor shall use, together
with the Lessor’s own funds in an amount equal to the product of the Lessor’s
Commitment Percentage times the purchase price for the related Land and any
Building thereon, and the Construction Costs incurred by the Construction Agent,
as agent, through such Closing Date, to purchase such Land, and any Building
thereon, from the applicable Seller pursuant to the applicable Purchase
Agreement or lease the Land and any Building thereon, from the applicable Ground
Lessor pursuant to the applicable Ground Lease, as the case may be, and to pay
to the Construction Agent the amount of such Construction Costs, and the Lessor
shall lease, or sublease, as the case may be, such Land to the related Lessee
pursuant to the Lease.

                  (b) Subsequent Fundings and Payments of Construction Costs
during Construction Term. Subject to the terms and conditions of this Master
Agreement, if a Building is to be constructed on Land, on each Funding Date
following the Closing Date for each such parcel of Land until the related
Construction Term Expiration Date, (i) each Lender shall make available to the
Lessor a Loan in an amount equal to the product of such Lender’s Commitment
Percentage times the amount of Funding requested by the Construction Agent for
such Funding Date, which funds the Lessor hereby directs each Lender to pay over
to the Agent, for distribution to the Construction Agent or a Lessee, as the
case may be, as set forth in paragraph (d), and (ii) the Lessor shall pay over
to the Agent, for distribution to the Construction Agent, its own funds (which
shall constitute a part of, and an increase in, the Lessor’s Invested Amount
with respect to such Leased Property) in an amount equal to the product of the
Lessor’s Commitment Percentage times the amount of Funding requested by the
Construction Agent for such Funding Date.

                  (c) Aggregate Limits on Funded Amounts. The aggregate amount
that the Funding Parties shall be committed to provide as Funded Amounts under
this Master Agreement and the Loan Agreement shall not exceed (x) with respect
to each Leased Property the Construction Costs for such Leased Property
(including, without limitation, the costs of acquiring the Leased Property), or
(y) $55,000,000 in the aggregate. The aggregate amount that any Funding Party
shall be committed to fund under this Master Agreement and the Loan Agreement
shall not exceed the lesser of (i) such Funding Party’s Commitment and (ii) such
Funding Party’s Commitment Percentage of the aggregate Fundings requested under
this Master Agreement.

3



--------------------------------------------------------------------------------



 



                  (d) Notice, Time and Place of Fundings. With respect to each
Funding, a Lessee or the Construction Agent, as the case may be, shall give the
Lessor and the Agent an irrevocable prior telephone (followed within one
Business Day with written) or written notice not later than (i) 11:00 a.m.,
Atlanta, Georgia time, at least three Business Days prior to the proposed
Closing Date or other Funding Date, as the case may be, in the case of LIBOR
Advances and (ii) 11:00 a.m., Atlanta, Georgia time on the proposed Closing Date
or other Funding Date, as the case may be, in the case of Base Rate Advances,
pursuant, in each case, to a Funding Request in the form of Exhibit A (a
“Funding Request”), signed by an Executive Officer of such Lessee or the
Construction Agent, as the case may be, specifying the Closing Date or
subsequent Funding Date, as the case may be, the amount of Funding requested,
whether such Funding shall be a LIBOR Advance or a Base Rate Advance or a
combination thereof and the Rent Period(s) therefor. All documents and
instruments required to be delivered on such Closing Date pursuant to this
Master Agreement shall be delivered at the offices of Mayer, Brown, Rowe & Maw,
190 South LaSalle Street, Chicago, Illinois 60603, or at such other location as
may be determined by the Lessor, the Construction Agent and the Agent. Each
Funding shall occur on a Business Day and shall be in an amount equal to
$250,000 or an integral multiple of $10,000 in excess thereof. All remittances
made by any Lender and the Lessor for any Funding shall be made in immediately
available funds by wire transfer to or, as is directed by, the related Lessee or
the Construction Agent, as the case may be, with receipt by the related Lessee
or the Construction Agent, as the case may be, not later than 12:00 noon,
Atlanta, Georgia time, on the applicable Funding Date, upon satisfaction or
waiver of the conditions precedent to such Funding set forth in Section 3; such
funds shall (1) in the case of the initial Funding on a Closing Date, be used
(A) to pay the purchase price to the applicable Seller for the related Land and
any Building thereon, and (B) to pay the Construction Agent for the payment or
reimbursement of Construction Costs incurred on or prior to the Closing Date,
and (2) in the case of each subsequent Funding be paid to the Construction
Agent, for the payment of Construction Costs incurred through such Funding Date
and not previously paid.

                  (e) Lessee’s Deemed Representation for Each Funding. Each
Funding Request by a Lessee or the Construction Agent shall be deemed a
reaffirmation of each Lessee’s indemnity obligations in favor of the Indemnitees
under the Operative Documents and a representation and warranty from such Lessee
or the Construction Agent, as the case may be, to the Lessor, the Agent and the
Lenders that on the proposed Closing Date or Funding Date, as the case may be,
(i) the amount of Funding requested represents amounts owing in respect of the
purchase price of the related Land, and any Building thereon, and Construction
Costs in respect of the Leased Property (in the case of the initial Funding on a
Closing Date) or amounts that are then due to third parties in respect of the
Construction (in the case of any Funding), (ii) no Event of Default or Potential
Event of Default exists, and (iii) the representations and warranties of each
Obligor set forth in Section 4.1 are true and correct in all material respects
as though made on and as of such Funding Date, except to the extent such
representations or warranties relate solely to an earlier date, in which case
such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date.

4



--------------------------------------------------------------------------------



 



                  (f) Not Joint Obligations. Notwithstanding anything to the
contrary set forth herein or in the other Operative Documents, each Lender’s and
the Lessor’s commitments shall be several, and not joint. In no event shall any
Funding Party be obligated to fund an amount in excess of such Funding Party’s
Commitment Percentage of any Funding, or to fund amounts in the aggregate in
excess of such Funding Party’s Commitment.

                  (g) Non-Pro Rata Fundings. Notwithstanding anything to the
contrary set forth in this Master Agreement, but subject to Section 2.2(f)
above, at the Agent’s option, Fundings may be made by drawing on the Lessor’s
Commitment until such Commitment is fully funded before drawing on the Lenders’
Commitments. In such event, when the Lessor’s Commitment is fully funded, the
Lenders will fund, on a pro rata basis as among themselves, 100% of the amount
of the Fundings thereafter, provided that, in no event will the Lessor’s
Invested Amount be less than 11.5% of the aggregate Funded Amounts.

                  (h) Commitment Fee. Concord shall pay to the Agent, for the
ratable benefit of each Funding Party based upon its Commitment Percentage of
the aggregate Commitments, a commitment fee (the “Commitment Fee”) for the
period commencing on July 18, 2002 to and including the Lease Termination Date,
payable quarterly in arrears on each Quarterly Payment Date and on the Lease
Termination Date in an amount equal to (i) the Commitment Fee Percentage, times
(ii) an amount equal to the aggregate Commitments, minus the aggregate Funded
Amounts as of such day times (iii) 1/360 times (iv) the number of days from and
including July 18, 2002 (in the case of the first Quarterly Payment Date) or the
immediately preceding Quarterly Payment Date (in the case of each other
Quarterly Payment Date) to, but excluding, such Quarterly Payment Date or the
Lease Termination Date, as applicable. During the Construction Period, the
Commitment Fee will be funded by Advances (subject to the terms and conditions
of this Master Agreement).

                  (i) Funding Conditions; Frequency of Funding Requests. The
Construction Agent agrees that it shall submit a Funding Request (i) within one
Business Day of each date on which Construction Costs that have been paid by the
Construction Agent, or for which the Construction Agent has recourse liability,
and, in either case, have not been previously paid or reimbursed by the Funding
Parties exceed $2,500,000 and (ii) on the 45th day (or, if such day is not a
Business Day, on the next succeeding Business Day) after delivery of the
preceding Funding Request. The obligation of the Funding Parties to make
Advances hereunder with respect to any Leased Property after the Closing Date
therefor to reimburse the Construction Agent for Construction Costs paid by the
Construction Agent, or to pay for Construction Costs for which the Construction
Agent has recourse liability, are subject only to the conditions precedent that
(i) the Agent has received from the Construction Agent the Funding Request
therefor and (ii) neither the Lessor nor the Construction Agent has
misappropriated any Funding or engaged in any willful misconduct. In the event
that the Agent notifies the Construction Agent that (i) an Event of Default or
Potential Event of Default has occurred and is continuing or (ii) there shall
have occurred any event that would reasonably be expected to have a Material
Adverse Effect since December 31, 2001, the Construction Agent shall not incur
any more

5



--------------------------------------------------------------------------------



 



recourse liability for, or pay from its own funds, Construction Costs, and the
Funding Parties shall have no obligation to make Advances for such Construction
Costs incurred after the receipt by the Construction Agent of such notice.
Nothing set forth in this Section 2.2(i) is intended to, or shall be deemed to,
abrogate the Construction Agent’s agreement set forth in Section 4.1(c) of the
Construction Agency Agreement.

         SECTION 2.3 Funded Amounts and Interest and Yield Thereon.

                  (a) The Lessor’s Invested Amount for any Leased Property
outstanding from time to time shall be allocated on a pro rata basis (based on
the aggregate Funded Amounts), to the LIBOR Advances and the Base Rate Advances,
and shall accrue yield (“Yield”) at the Lessor Rate, computed using the actual
number of days elapsed and a 360 day year. If all or a portion of the principal
amount of or Yield on the Lessor’s Invested Amounts shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall, without limiting the rights of the Lessor under the Lease, to the
maximum extent permitted by law, accrue Yield at the Overdue Rate, from the date
of nonpayment until paid in full (both before and after judgment).

                  (b) Each Lender’s Funded Amount for any Leased Property
outstanding from time to time shall accrue interest as provided in the Loan
Agreement.

                  (c) During the Construction Term, in lieu of the payment of
accrued interest, on each Payment Date, each Lender’s Funded Amount in respect
of a Construction Land Interest shall automatically be increased by the amount
of interest accrued and unpaid on the related Loans pursuant to the Loan
Agreement during the Rent Period ending immediately prior to such Payment Date.
Similarly, in lieu of the payment of accrued Yield, on each Payment Date, the
Lessor’s Invested Amount in respect of a Construction Land Interest shall
automatically be increased by the amount of Yield accrued on the Lessor’s
Invested Amount in respect of such Leased Property during the Rent Period ending
immediately prior to such Payment Date. Such increases in Funded Amounts shall
occur without any disbursement of funds by the Funding Parties and without the
requirement that a Funding Request be delivered with respect thereto.

                  (d) Three Business Days prior to the last day of each Rent
Period, Concord shall deliver (which delivery may be by facsimile) to the Lessor
and the Agent a notice substantially in the form of Exhibit I (each, a “Payment
Date Notice”), appropriately completed, specifying the allocation of the Funded
Amounts related to such Rent Period to LIBOR Advances and Base Rate Advances and
the Rent Periods therefor, provided that no such allocation to LIBOR Advances
shall be in an amount less than $500,000. Each such Payment Date Notice shall be
irrevocable. If no such notice is given, the Funded Amounts shall be allocated
to a LIBOR Advance with a Rent Period of three (3) months.

         SECTION 2.4 Lessee Owner for Tax Purposes. With respect to each Leased
Property, it is the intent of the Lessees and the Funding Parties that for
federal, state and local tax purposes

6



--------------------------------------------------------------------------------



 



and bankruptcy law purposes the Lease shall be treated as the repayment and
security provisions of a loan by the Lessor to the Lessees, and that the related
Lessee shall be treated as the legal and beneficial owner entitled to any and
all benefits of ownership of such Leased Property and all payments of Basic Rent
during the Lease Term shall be treated as payments of interest and principal.
Nevertheless, each of Concord and each other Lessee acknowledges and agrees that
neither the Agent, nor any Funding Party, nor any other Person has made any
representations or warranties concerning the tax, financial, accounting or legal
characteristics or treatment of the Operative Documents and that each of Concord
and each other Lessee has obtained and relied solely upon the advice of its own
tax, accounting and legal advisors concerning the Operative Documents and the
accounting, tax, financial and legal consequences of the transactions
contemplated therein.

         SECTION 2.5 Amounts Due Under Lease. With respect to each Leased
Property, anything else herein or elsewhere to the contrary notwithstanding, it
is the intention of the Lessees and the Funding Parties that: (i) subject to
clauses (ii) and (iii) below, the amount and timing of Basic Rent due and
payable from time to time from the related Lessee under the Lease shall be equal
to the aggregate payments due and payable with respect to interest on the Loans
in respect of such Leased Property and Yield on the Lessor’s Invested Amounts in
respect of such Leased Property on each Payment Date; (ii) if a Lessee elects
the Purchase Option with respect to any Leased Property or becomes obligated to
purchase any Leased Property under the Lease, the Funded Amounts in respect of
such Leased Property, all interest and Yield thereon and all other obligations
of the Lessees owing to the Funding Parties with respect to such Leased Property
shall be paid in full by the related Lessee, (iii) if a Lessee properly elects
the Remarketing Option with respect to any Leased Property, (A) such Lessee will
only be required to pay the Recourse Deficiency Amount with respect to such
Leased Property and the other amounts required to be paid pursuant to
Section 14.6 of the Lease with respect to such Leased Property, which amounts
shall be used to pay the principal of the A Loans with respect to such Leased
Property, and (B) such Lessee shall only be required to pay to the Lenders the
principal amount of the B Loans with respect to such Leased Property and to the
Lessor the Lessor’s Invested Amounts with respect to such Leased Property, to
the extent of the proceeds of the sale of the related Leased Property in
accordance with Section 14.6 of the Lease; and (iv) upon an Event of Default
resulting in an acceleration of the Lessees’ obligation to purchase the Leased
Properties under the Lease, the amounts then due and payable by the Lessees
under the Lease shall include all amounts necessary to pay in full the Loans,
and accrued interest thereon, the Lessor’s Invested Amounts and accrued Yield
thereon and all other obligations of the Lessees owing to the Agent and the
Funding Parties pursuant to the Operative Documents.

         SECTION 2.6 Posting of Cash Collateral. On the fifth anniversary of the
date hereof, Concord hereby agrees that it shall deliver, as security for the
Obligations, cash in an amount equal to the aggregate Funded Amounts outstanding
on such fifth anniversary to an independent bank or other financial institution
reasonably satisfactory to Concord and the Agent (the “Cash Collateral Trustee”)
to be held in a segregated account (the “Cash Collateral Account”) for the sole
benefit of the Funding Parties pursuant to a controlled account agreement in a
form

7



--------------------------------------------------------------------------------



 



reasonably acceptable to Concord, the Cash Collateral Trustee and the Agent.
Funds in the Cash Collateral Account shall be invested in Permitted Investments
from time to time at the direction of Concord, provided that the Cash Collateral
Trustee shall have a first priority, perfected interest in each such Permitted
Investment. Concord hereby grants a continuing security interest in the Cash
Collateral Account, and in the funds therein, to the Agent to secure all of the
Obligations. Funds in the Cash Collateral Account shall be paid to the Agent,
for application in accordance with the applicable provisions of the Loan
Agreement upon the declaration of an Event of Default or the Acceleration of the
obligations of the Lessees under the Lease. Concord hereby agrees to execute and
deliver such documents, agreements, financing statements and certificates that
the Agent or the Cash Collateral Trustee may reasonably request in order to
effect, evidence or perfect the interests of the Agent and the Cash Collateral
Trustee in the Cash Collateral Account and the funds therein, together with an
opinion of counsel in form and substance reasonably satisfactory to the Agent as
to the enforceability of the controlled account agreement relating to the Cash
Collateral Account and the perfection and priority of the Cash Collateral
Trustee’s Lien thereon and on the funds on deposit therein. If Concord has
complied with the provisions of this Section 2.6, and Concord requests the Agent
and the Lessor in writing to release the Mortgages and the Assignments of Lease
and Rents on the Leased Properties, the Agent and the Lessor shall execute and
deliver such releases, termination statements and other documents as Concord
reasonably requests to evidence such release, all at Concord’s cost and expense.
Upon the termination of the Lease and the payment in full of all of the
Obligations, all funds remaining in the Cash Collateral Account shall be
delivered to Concord.

ARTICLE III
CONDITIONS PRECEDENT; DOCUMENTS

         SECTION 3.1 Conditions to the Obligations of the Funding Parties on
each Closing Date. The obligations of the Lessor and each Lender to carry out
their respective obligations under Section 2 of this Master Agreement to be
performed on the Closing Date with respect to any Land and any Building thereon
shall be subject to the fulfillment to the satisfaction of, or waiver by, each
such party hereto (acting directly or through its counsel) on or prior to such
Closing Date of the following conditions precedent, provided that the
obligations of any Funding Party shall not be subject to any conditions
contained in this Section 3.1 which are required to be performed by such Funding
Party:



           (a) Documents. The following documents shall have been executed and
delivered by the respective parties thereto:



           (i) Deed and Purchase Agreement. The related original Deed duly
executed by the applicable Seller and in recordable form, and copies of the
related Purchase Agreement, assigned to the Lessor, shall each have been
delivered to the Agent by the related Lessee, or the related Ground Lease, duly
assigned to the Lessor, shall have been delivered to the Agent, as applicable
(it being understood,

8



--------------------------------------------------------------------------------



 





  that each Purchase Agreement and each Ground Lease shall be reasonably
satisfactory in form and substance to the Lessor and the Agent).    
         (ii) Lease Supplement. The original of the related Lease Supplement,
duly executed by the related Lessee and the Lessor and in recordable form, shall
have been delivered to the Agent by such Lessee.              (iii) Mortgage and
Assignment of Lease and Rents. Counterparts of the Mortgage (substantially in
the form of Exhibit D attached hereto), duly executed by the Lessor and in
recordable form, shall have been delivered to the Agent (which Mortgage shall
secure all the Lease Balance unless such mortgage is subject to a tax based on
the amount of indebtedness secured thereby, in which case the amount secured
will be limited to debt in an amount equal to such amount as is negotiated in
good faith by the Agent and Concord); and the Assignment of Lease and Rents
(substantially in the form of Exhibit B attached hereto) in recordable form,
duly executed by the Lessor, shall have been delivered to the Agent by the
Lessor.              (iv) Security Agreement and Assignment. If Buildings are to
be constructed on the Land, counterparts of a supplement to the Construction
Agency Agreement duly executed by the Construction Agent and counterparts of the
Security Agreement and Assignment (substantially in the form of Exhibit C
attached hereto), duly executed by the Construction Agent, with an
acknowledgment and consent thereto satisfactory to the Lessor and the Agent duly
executed by the related General Contractor and the related Architect or
Engineer, as applicable, and complete copies of the related Construction
Contract and the related Architect’s Agreement or Engineer’s Agreement certified
by the Construction Agent, shall have been delivered to the Lessor and the Agent
(it being understood and agreed that if no related Construction Contract or
Architect’s Agreement or Engineer’s Agreement exists on such Closing Date, such
delivery shall not be a condition precedent to the Funding on such Closing Date,
and in lieu thereof the Construction Agent shall deliver complete copies of such
Security Agreement and Assignment and consents concurrently with or promptly
after the Construction Agent’s entering into such contracts).    
         (v) Survey. The related Lessee shall have delivered, or shall have
caused to be delivered, to the Lessor and the Agent, at such Lessee’s expense,
an accurate survey certified to the Lessor and the Agent in a form reasonably
satisfactory to the Lessor and the Agent and prepared within ninety (90) days of
such Closing Date (or such other longer time period agreed to by the Lessor and
the Agent) by a Person reasonably satisfactory to the Lessor and the Agent. Such
survey shall (1) be acceptable to the Title Insurance Company for the purpose of
providing extended coverage to the Lessor and a lender’s comprehensive
endorsement to the Agent, (2) show no material encroachments on the related

9



--------------------------------------------------------------------------------



 





  Land by structures owned by others, and no material encroachments from any
part of such Leased Property onto any land owned by others, and (3) disclose no
state of facts reasonably objectionable to the Lessor, the Agent or the Title
Insurance Company.              (vi) Title and Title Insurance. On such Closing
Date, the Lessor shall receive from a title insurance company acceptable to the
Lessor and the Agent an ALTA Owner’s Policy of Title Insurance issued by such
title insurance company and the Agent shall receive from such title insurance
company an ALTA Mortgagee’s Policy of Title Insurance issued by such title
insurance company, in each case, in the amount of the projected cost of
acquisition and construction of such Leased Property, reasonably acceptable in
form and substance to the Lessor and the Agent, respectively (collectively, the
“Title Policy”). The Title Policy shall be dated as of such Closing Date, and,
to the extent permitted under Applicable Law, shall include such affirmative
endorsements as the Lessor or the Agent shall reasonably request.    
         (vii) Appraisal. The Agent shall have received a report of the
Appraiser (an “Appraisal”), paid for by the related Lessee, which shall meet the
requirements of the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, shall be satisfactory to each Funding Party and shall state in a manner
satisfactory to each Funding Party the estimated “as vacant” value of such Land
and existing Buildings or any Building to be constructed thereon. Such Appraisal
must show that the “as vacant” value of such Leased Property (if a Building is
to be constructed on the Land, determined as if the Building had already been
completed in accordance with the related Plans and Specifications) is at least
45% of the total cost of such Leased Property.              (viii) Environmental
Audit and related Reliance Letter. The Agent shall have received an
Environmental Audit for such Leased Property, which shall be conducted in
accordance with ASTM standards and shall not include a recommendation for
further investigation and shall be otherwise satisfactory to the Lessor and the
Agent; and the firm that prepared the Environmental Audit for such Leased
Property shall have delivered to the Agent a letter stating that the Lessor, the
Agent and the Lenders may rely upon such firm’s Environmental Audit of such
Land, it being understood that the Lessor’s and the Agent’s acceptance of any
such Environmental Audit shall not release or impair Concord’s or any Lessee’s
obligations under the Operative Documents with respect to any environmental
liabilities relating to such Leased Property.              (ix) Evidence of
Insurance. The Agent shall have received from the related Lessee certificates of
insurance evidencing compliance with the provisions of Article VIII of the Lease
or, if such Leased Property is a Construction Land

10



--------------------------------------------------------------------------------



 





  Interest, the provisions of Section 2.9 of the Construction Agency Agreement
(including the naming of the Lessor, the Agent and the Lenders as additional
insured or loss payee as set forth in Article VII of the Lease or Section 2.9 of
the Construction Agency Agreement, as applicable), in form and substance
reasonably satisfactory to the Lessor and the Agent.              (x) UCC
Financing Statement; Recording Fees; Transfer Taxes. The Agent shall have
received satisfactory evidence of (i) the execution (if required by applicable
law) and delivery by the related Lessee and the Lessor to Agent of a UCC-1 and,
if required by applicable law, UCC-2 financing statement to be filed with the
Secretary of State of the applicable State (or other appropriate filing office)
and the county where the related Land is located, respectively, and such other
Uniform Commercial Code financing statements as any Funding Party deems
necessary or desirable in order to perfect such Funding Party’s or the Agent’s
interests and (ii) the payment of all recording and filing fees and taxes with
respect to any recordings or filings made of the related Deed, the Lease, the
related Lease Supplement, the related Mortgage and the related Assignment of
Lease and Rents.              (xi) Opinions. An opinion of local counsel for the
related Lessee qualified in the jurisdiction in which such Leased Property is
located, substantially in the form set forth in Exhibit G attached hereto, and
containing such other matters as the parties to whom they are addressed shall
reasonably request, shall have been delivered and addressed to Agent. To the
extent requested by the Agent, opinions supplemental to those delivered under
Section 3.2(vi) and reasonably satisfactory to the Agent shall have been
delivered to the Agent and addressed to each of the Lessor, the Agent and the
Lenders.              (xii) Good Standing Certificates. The Agent shall have
received good standing certificates for the Lessor and the related Lessee from
the appropriate offices of the state where the related Land is located.    
         (xiii) IDB Property. If such Leased Property is an IDB Property or will
otherwise be subject to industrial development or revenue bonds, the IDB
Documentation shall have been executed or will, when applicable, be executed by
the parties thereto, and shall be in form and substance reasonably acceptable to
the Agent, the Lessor and the Lenders; provided that the consent of the Agent,
the Lessor and the Lenders shall not be unreasonably withheld, conditioned or
delayed.



           (b) Litigation. No action or proceeding shall have been instituted
or, to the knowledge of any Funding Party, threatened nor shall any governmental
action, suit, proceeding or investigation be instituted or threatened before any
Governmental

11



--------------------------------------------------------------------------------



 





  Authority, nor shall any order, judgment or decree have been issued or
proposed to be issued by any Governmental Authority, to set aside, restrain,
enjoin or prevent the performance of this Master Agreement or any transaction
contemplated hereby or by any other Operative Document or which would reasonably
be expected to result in a Material Adverse Effect.              (c) Legality.
In the opinion of such Funding Party or its counsel, the transactions
contemplated by the Operative Documents shall not violate any Applicable Law,
and no change shall have occurred or been proposed in Applicable Law that would
make it illegal for such Funding Party to participate in any of the transactions
contemplated by the Operative Documents.              (d) No Events. (i) No
Event of Default, Potential Event of Default, Event of Loss or Event of Taking
relating to such Leased Property shall have occurred and be continuing, (ii) no
action shall be pending or threatened by a Governmental Authority to initiate a
Condemnation or an Event of Taking, and (iii) there shall not have occurred any
event that would reasonably be expected to have a Material Adverse Effect since
December 31, 2001.              (e) Representations. Each representation and
warranty of the parties hereto or to any other Operative Document contained
herein or in any other Operative Document shall be true and correct in all
material respects as though made on and as of such Closing Date, except to the
extent such representations or warranties relate solely to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date.              (f) Cutoff
Date. No Closing Date shall occur after the Funding Termination Date.    
         (g) Approval. The Agent shall not have rejected such Leased Property
for inclusion in the Lease by written notice to Concord.

         SECTION 3.2 Additional Conditions for the Initial Closing Date. The
obligations of the Lessor and each Lender to carry out their respective
obligations under Section 2 of this Master Agreement to be performed on the
Initial Closing Date shall be subject to the satisfaction of, or waiver by, each
such party hereto (acting directly or through its counsel) on or prior to the
Initial Closing Date of the following conditions precedent in addition to those
set forth in Section 3.1, provided that the obligations of any Funding Party
shall not be subject to any conditions contained in this Section 3.2 which are
required to be performed by such Funding Party:



           (i) Loan Agreement; Guaranty Agreement; Etc. Counterparts of the Loan
Agreement, duly executed by the Lessor, the Agent and each Lender shall have
been

12



--------------------------------------------------------------------------------



 





  delivered to the Agent. An A Note and a B Note, duly executed by the Lessor,
and the Subsidiary Guaranty, duly executed by the Subsidiary Guarantors, shall
have been delivered to the Agent. The Guaranty Agreement, duly executed by
Concord, shall have been delivered to the Agent. The Agent’s Fee Letter and the
Disbursement Agreement, duly executed by Concord, shall have been delivered to
the Agent, and the Lessor Yield Letter, duly executed by Concord, shall have
been delivered to the Lessor.              (ii) Master Agreement. Counterparts
of this Master Agreement, duly executed by the parties hereto, shall have been
delivered to the Agent.              (iii) Construction Agency Agreement.
Counterparts of the Construction Agency Agreement, duly executed by the parties
thereto shall have been delivered to the Agent.              (iv) Lease.
Counterparts of the Lease, duly executed by the Lessees party to this Master
Agreement on the Initial Closing Date and the Lessor, shall have been delivered
to the Agent and the original, chattel paper copy of the Lease shall have been
delivered to the Agent.              (v) Lessee’s Resolutions and Incumbency
Certificate, etc. The Agent shall have received (x) a certificate of the
Secretary or an Assistant Secretary of each of Guarantor, each Lessee party
hereto on the Initial Closing Date and each other Obligor, attaching and
certifying as to (i) the Board of Directors’ (or appropriate committee’s)
resolution duly authorizing the execution, delivery and performance by it of
each Operative Document to which it is or will be a party, (ii) the incumbency
and signatures of persons authorized to execute and deliver such documents on
its behalf, (iii) its articles or certificate of incorporation, certified as of
a recent date by the Secretary of State of the state of its incorporation and
(iv) its by-laws, and (y) good standing certificates for each of Guarantor, each
Lessee party hereto on the Initial Closing Date and each other Obligor from the
appropriate offices of the States of Guarantor’s, such Lessee’s or such
Obligor’s incorporation and principal place of business.    
         (vi) Opinions of Counsel. The opinions of Dechert and Wyatt, Tarrant
and Combs, LLP, each dated the Initial Closing Date, containing such matters as
the parties to whom it is addressed shall reasonably request, shall have been
delivered to the Agent and addressed to each of the Lessor, the Agent and the
Lenders. The opinion of Brown McCarroll, LLP, dated the Initial Closing Date,
and containing such matters as the parties to whom it is addressed shall
reasonably request, shall have been delivered to each of the Agent and Concord.
             (vii) Good Standing Certificate. The Agent and Concord shall have
received a good standing certificate for the Lessor from the appropriate office
of the State of Texas.

13



--------------------------------------------------------------------------------



 





           (viii) Lessor’s Consents and Incumbency Certificate, etc. The Agent
and Concord shall have received a certificate of the Secretary or an Assistant
Secretary of the General Partner of the Lessor attaching and certifying as to
(i) the consents of the partners of the Lessor duly authorizing the execution,
delivery and performance by it of each Operative Document to which it is or will
be a party, (ii) the incumbency and signatures of persons authorized to execute
and deliver such documents on its behalf, and (iii) the Partnership Agreement.

         Notwithstanding the foregoing, the parties hereto hereby agree that the
receipt of the documents described in Section 3.2(v) above, and the opinions
described in the first sentence of Section 3.1(vi) above, in each case with
respect to the Significant Subsidiaries shall not be a condition precedent to
the Initial Closing Date, provided that Concord agrees to deliver, or cause to
be delivered, such documents and opinions as promptly as practicable after the
Initial Closing Date, but in any event within 30 days after the Initial Closing
Date.

         SECTION 3.3 Conditions to the Obligations of Lessee. The obligations of
any Lessee to lease a Leased Property from the Lessor are subject to the
fulfillment on the related Closing Date to the satisfaction of, or waiver by,
such Lessee, of the following conditions precedent:



           (a) General Conditions. The conditions set forth in Sections 3.1 and
3.2 that require fulfillment by the Lessor or the Lenders shall have been
satisfied, including the delivery of good standing certificates by the Lessor
pursuant to Sections 3.1(a)(xii) and 3.2(vii) and the delivery of an opinion of
counsel for the Lessor pursuant to Section 3.2(vi) and the execution and
delivery of the Operative Documents to be executed by the Lessor or the Lenders
in connection with such Leased Property.              (b) Legality. In the
opinion of such Lessee or its counsel, the transactions contemplated by the
Operative Documents shall not violate any Applicable Law, and no change shall
have occurred or been proposed in Applicable Law that would make it illegal for
such Lessee to participate in any of the transactions contemplated by the
Operative Documents.              (c) Purchase Agreement; Ground Lease. The
Purchase Agreement and, if applicable, the Ground Lease and all documents to be
delivered under the Purchase Agreement or Ground Lease, including title
insurance, survey and environmental audit, shall be reasonably satisfactory to
such Lessee.

         SECTION 3.4 Conditions to the Obligations of the Funding Parties on
each Funding Date. The obligations of the Lessor and each Lender to carry out
their respective obligations under Section 2 of this Master Agreement to be
performed on each Funding Date shall be subject to the fulfillment to the
satisfaction of, or waiver by, each such party hereto (acting directly or
through their respective counsel) on or prior to each such Funding Date of the
following

14



--------------------------------------------------------------------------------



 



conditions precedent, provided that the obligations of any Funding Party shall
not be subject to any conditions contained in this Section 3.4 which are
required to be performed by such Funding Party:



           (a) Funding Request. The Lessor and the Agent shall have received
from the Construction Agent or a Lessee the Funding Request therefor pursuant to
Section 2.2(d).              (b) Condition Fulfilled. As of such Funding Date,
the condition set forth in Section 3.1(d) shall have been satisfied.    
         (c) Representations. As of such Funding Date, both before and after
giving effect to the Funding requested by the Construction Agent or a Lessee on
such date, the representations and warranties that the Construction Agent or
such Lessee is deemed to make pursuant to Section 2.2(e) shall be true and
correct on and as of such Funding Date as though made on and as of such Funding
Date, except to the extent such representations or warranties relate solely to
an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date.  
           (d) No Bonded Stop Notice or Filed Mechanics Lien. As of such Funding
Date, and as to any Funded Amount requested for any Leased Property on such
Funding Date, (i) none of the Lessor, the Agent or any Lender has received (with
respect to such Leased Property) a bonded notice to withhold Loan funds that has
not been discharged by the related Lessee or the Construction Agent, and (ii) no
mechanic’s liens or materialman’s liens have been filed against such Leased
Property in an amount in excess of 15% of the Construction Budget for such
Leased Property that have not been discharged by the related Lessee, bonded over
in a manner reasonably satisfactory to the Agent or insured over by the Title
Insurance Company.              (e) Lease Supplement. If the Funding relates to
a Building that will be leased under a Lease Supplement separate from the Lease
Supplement for the related Land, the original of such separate Lease Supplement,
duly executed by the related Lessee and the Lessor and in recordable form, shall
have been delivered to the Agent.

         SECTION 3.5 Completion Date Conditions. The occurrence of the
Completion Date with respect to any Leased Property shall be subject to the
fulfillment to the satisfaction of, or waiver by, the Required Funding Parties
(acting directly or through their respective counsel) of the following
conditions precedent:



           (a) Title Policy Endorsements. The Construction Agent shall have
furnished to the Agent, for the benefit of the Funding Parties, the following
endorsements to the related Title Policy (each of which shall be subject to no
exceptions other than

15



--------------------------------------------------------------------------------



 





  those reasonably acceptable to the Agent): a date-down endorsement (redating
and confirming the coverage provided under the Title Policy and each endorsement
thereto) and a “Form 9” endorsement (if available in the applicable
jurisdiction), in each case, effective as of a date not earlier than the date of
completion of the Construction. The Construction Agent shall also deliver to the
Agent copies of a certificate or certificates of occupancy for such Leased
Property or other legally equivalent permission to occupy such Leased Property.
             (b) Construction Completion. Any related Construction shall have
been completed substantially in accordance with the related Plans and
Specifications (subject to minor punch list requirements), the related Deed and
all Applicable Laws, and such Leased Property shall be ready for occupancy and
operation. All fixtures, equipment and other property contemplated under the
Plans and Specifications to be incorporated into or installed in such Leased
Property shall have been substantially incorporated or installed, free and clear
of all Liens except for Permitted Liens. The Construction Agent shall have
provided to the Agent a list, in reasonable detail, of the Funded Equipment.    
         (c) Construction Agent Certification. The Construction Agent shall have
furnished the Lessor and the Agent with a certification of the Construction
Agent (substantially in the form of Exhibit H) that:



           (i) all amounts owing to third parties for the related Construction
have been paid in full (other than contingent obligations for which the
Construction Agent has made adequate reserves), and no litigation or proceedings
are pending, or to the best of the Construction Agent’s knowledge, are
threatened, against such Leased Property or the Construction Agent or the
related Lessee which could reasonably be expected to have a Material Adverse
Effect;              (ii) all material consents, licenses and permits and other
governmental authorizations or approvals required for such Construction and
operation of such Leased Property have been obtained and are in full force and
effect;              (iii) such Leased Property has available all services of
public facilities and other utilities necessary for use and operation of such
Leased Property for its intended purposes including, without limitation,
adequate water, gas and electrical supply, storm and sanitary sewerage
facilities, telephone, other required public utilities and means of access
between the related Building and public highways for pedestrians and motor
vehicles;              (iv) all material agreements, easements and other rights,
public or private, which are necessary to permit the lawful use and operation of
such Leased Property as the related Lessee intends to use such Leased Property
under the Lease

16



--------------------------------------------------------------------------------



 





  and which are necessary to permit the lawful intended use and operation of all
then intended utilities, driveways, roads and other means of egress and ingress
to and from the same have been obtained and are in full force and effect and
neither the Construction Agent nor the related Lessee has any knowledge of any
pending modification or cancellation of any of the same; and the use of such
Leased Property does not depend on any variance, special exception or other
municipal approval, permit or consent that has not been obtained and is in full
force and effect for its continuing legal use; and              (v) to the best
of the Construction Agent’s knowledge, such Leased Property is in compliance in
all material respects with all applicable zoning laws and regulations.

         SECTION 3.6 Addition of Lessees. After the date hereof, Subsidiaries of
Concord may become Lessees hereunder and under the other Operative Documents
upon satisfaction of the following conditions precedent:



           (a) such Subsidiary and the Guarantor shall have executed and
delivered to the Agent and the Lessor a Joinder Agreement, substantially in the
form of Exhibit E;              (b) such Subsidiary shall have delivered to each
of the Agent and the Lessor (x) a certificate of the Secretary or an Assistant
Secretary of such Subsidiary, attaching and certifying as to (i) the Board of
Directors’ resolution duly authorizing the execution, delivery and performance
by it of each Operative Document to which it is or will be a party, (ii) the
incumbency and signatures of persons authorized to execute and deliver such
documents on its behalf, (iii) its certificate of incorporation, certified as of
a recent date by the Secretary of State of its incorporation and (iv) its
by-laws, and (y) good standing certificates from the appropriate offices of the
States of such Subsidiary’s incorporation and principal place of business;    
         (c) such Subsidiary shall have delivered an opinion of Dechert or other
counsel reasonably acceptable to the Agent and the Funding Parties, addressed to
each of the Lessor, the Agent and the Lenders, substantially in the form of the
opinions delivered pursuant to the first sentence of Section 3.2(vi); and    
         (d) the Agent, the Lessor and the Lenders shall have received such
other documents, certificates and information as any of them shall have
reasonably requested.

ARTICLE IV
REPRESENTATIONS

         SECTION 4.1 Representations of the Obligors. Effective as of the date
of execution hereof, as of each Closing Date and as of each Funding Date, each
Obligor represents and

17



--------------------------------------------------------------------------------



 



warrants to each of the other parties hereto as follows (provided that Concord
shall not make the representation set forth in Section 4.1(o)):

                  (a) Corporate Existence and Power. Each of Concord and its
Subsidiaries (i) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization, (ii) has the
corporate or other necessary power and authority, and the legal right, to own
and operate its property, to lease the property it operates as lessee and to
conduct the business in which it is currently engaged, except to the extent that
the failure to have such legal right would not be reasonably expected to have a
Material Adverse Effect, (iii) is duly qualified as a foreign entity and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, other than in such jurisdictions where the failure to be so
qualified and in good standing would not be reasonably expected to have a
Material Adverse Effect, and (iv) is in compliance with all Requirements of Law,
except to the extent that the failure to comply therewith would not, in the
aggregate, be reasonably expected to have a Material Adverse Effect.

                  (b) Corporate and Governmental Authorization; No
Contravention. The execution, delivery and performance by each Obligor of this
Master Agreement and the other Operative Documents to which such Obligor is
party (i) are within the corporate or other applicable powers of such Obligor,
(ii) have been duly authorized by all necessary corporate or other applicable
action, (iii) require no action by or in respect of, or filing with, any
governmental body, agency or official and (iv) do not contravene, or constitute
a default under, any provision of Requirement of Law or Contractual Obligation
of such Obligor that would reasonably be expected to have a Material Adverse
Effect or (v) result in the creation or imposition of any Lien on any of the
properties or revenues of such Obligor or any of its Subsidiaries (other than
any Lien created by the Operative Documents).

                  (c) Binding Effect. This Master Agreement and the other
Operative Documents to which any Obligor is party constitute valid and binding
agreements of such Obligor and will constitute valid and binding obligations of
such Obligor, in each case enforceable in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

                  (d) Material Adverse Effect. Since December 31, 2001, there
has not occurred any event that would reasonably be expected to have a Material
Adverse Effect.

                  (e) Litigation.



           (i) There is no action, suit or proceeding pending against, or to the
knowledge of such Obligor threatened against or affecting, any Obligor or any of
its Subsidiaries before any court or arbitrator or any governmental body, agency
or official

18



--------------------------------------------------------------------------------



 





  (A) could reasonably be expected to have any Material Adverse Effect or
(B) which in any manner draws into question the validity or enforceability of
this Master Agreement or any other Operative Document.              (ii) Without
limiting the generality of clause (i) of this paragraph (e), (A) there is not
any Covered Administrative Action which is currently in effect and (B) there is
no examination, investigation or proceeding by any Banking Agency pending
against, or to the knowledge of such Obligor threatened against or affecting,
such Obligor or any of its Subsidiaries in which there is a reasonable
likelihood of any Covered Administrative Action that, in the case of either
(A) or (B), could reasonably be expected to have a Material Adverse Effect.

                  (f) Compliance with ERISA. Each member of the ERISA Group has
fulfilled its obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan and is in compliance in all material respects
with the presently applicable provisions of ERISA and the Code with respect to
each Plan. No member of the ERISA Group has (i) sought a waiver of the minimum
funding standard under Section 412 of the Code in respect of any Plan, (ii)
failed to make any contribution or payment to any Plan or Multiemployer Plan or
in respect of any Benefit Arrangement, or made any amendment to any Plan or
Benefit Arrangement, which has resulted or could result in the imposition of a
Lien or the posting of a bond or other security under ERISA or the Code or
(iii) incurred any liability under Title IV of ERISA other than a liability to
the PBGC for premiums under Section 4007 of ERISA.

                  (g) Taxes. Each Obligor and its Subsidiaries have filed all
United States Federal income tax returns (or timely extension requests therefor)
and all other material tax returns (or timely extension requests therefor) which
are required to be filed by them and have paid, to the extent that the failure
to pay could reasonably be expected to have a Material Adverse Effect, (i) all
taxes shown to be due and payable on said returns or (ii) all taxes shown to be
due and payable on any assessments of which it has received notice made against
it or any of its property and all other taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority, and no tax Lien has
been filed, and, to the best knowledge of such Obligor no claim is being
asserted, with respect to any such tax, fee or other charge, except to the
extent that such liens or claims would not be reasonably expected to have a
Material Adverse Effect. The charges, accruals and reserves in accordance with
GAAP on the books of such Obligor and its Subsidiaries in respect of taxes or
other governmental charges are, in the reasonable opinion of such Obligor,
adequate.

                  (h) Subsidiaries. Each of Concord’s Subsidiaries is an entity
duly incorporated or organized, validly existing and in good standing under the
laws of its jurisdiction of incorporation, and has all corporate or other
necessary powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted.

19



--------------------------------------------------------------------------------



 



                  (i) Not an Investment Company. No Obligor is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

                  (j) Full Disclosure. All information heretofore furnished by
any Obligor to the Agent or any Funding Party for purposes of or in connection
with this Master Agreement or any transaction contemplated hereby, taken as a
whole, does not contain, and all such information hereafter furnished by any
Obligor to the Agent or any Funding Party will not contain, any untrue statement
of material fact and does not omit and will not omit to state any material fact
necessary to make the statements therein in light of the circumstances in which
they were made, not misleading.

                  (k) Use of Proceeds. The proceeds of the Funded Amounts made
under this Master Agreement will be used by the Construction Agent or a Lessee
for the purposes described in Section 2.2. None of such proceeds will be used,
directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any “margin stock” within the meaning of
Regulation U.

                  (l) Absence of Defaults. No event has occurred and is
continuing which constitutes a Potential Event of Default or an Event of
Default. No event has occurred and is continuing which constitutes, or which
with the passage of time or giving of notice or both would constitute, a default
or event of default by any Obligor or any Subsidiary under any Material Contract
or judgment, decree or order to which such Obligor or one or more of its
Subsidiaries is a party or by which such Obligor or one or more of its
Subsidiaries or any of their respective properties may be bound or which would
require such Obligor or one or more of its Subsidiaries to make any payment
thereunder prior to the scheduled maturity date therefor, except in cases in
which any such default or event of default would not, in any instance or in the
aggregate, be reasonably expected to have a Material Adverse Effect.

                  (m) Financial Condition. The audited consolidated balance
sheet of Concord and its consolidated Subsidiaries as of December 31, 2001 and
the audited consolidated statements of earnings and statements of cash flows for
the year ended December 31, 2001 have heretofore been furnished to the Agent.
Such financial statements (including the notes thereto) (i) have been audited by
Ernst & Young LLP, (ii) have been prepared in accordance with GAAP consistently
applied throughout the periods covered thereby and (iii) present fairly (on the
basis disclosed in the footnotes to such financial statements) the consolidated
financial condition, results of operations and cash flows of Concord and its
consolidated Subsidiaries as of such date and for such periods. Since December
31, 2001, there has been no material adverse change in the business, financial
position, results of operations or prospects of Concord and its consolidated
Subsidiaries, taken as a whole.

20



--------------------------------------------------------------------------------



 



                  (n) Rights in Respect of the Leased Property. No Lessee is a
party to any contract or agreement to sell any interest in any Leased Property
or any part thereof, other than as contemplated by the Operative Documents or as
disclosed in the Title Policy.

                  (o) Environmental Matters — General. Except to the extent
otherwise disclosed in Schedule 4.1(o),



           (i) To the best of each Obligor’s knowledge, the properties of such
Obligor and its Subsidiaries do not contain, and have not previously contained,
any Hazardous Materials in amounts or concentrations which (A) constitute or
constituted a violation of applicable Environmental Laws or (B) could give rise
to liability under applicable Environmental Laws, except in cases in which any
such violation or liability is not reasonably likely to result, in any given
instance or in the aggregate, in liability of such Obligor or any Subsidiary in
excess of $10,000,000;              (ii) To the best of each Obligor’s
knowledge, such properties and all operations conducted in connection therewith
are in compliance, and have been in compliance, with all applicable
Environmental Laws, except in cases in which any failure to be in compliance is
not reasonably likely to result, in any given instance or in the aggregate, in
liability of such Obligor or any Subsidiary in excess of $10,000,000, and there
is no contamination at, under or about such properties or such operations which
could materially interfere with the continued operation of such properties or
materially impair the fair saleable value thereof;              (iii) Neither
any Obligor nor any Subsidiary has received any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of its properties or the operations conducted in connection therewith, nor does
any Obligor or any Subsidiary have knowledge or reason to believe that any such
notice will be received or is being threatened, except in cases in which the
liability of such Obligor or any Subsidiary, in any given instance or in the
aggregate, is not reasonably likely to exceed $10,000,000;              (iv) No
Hazardous Materials have been transported or disposed of from the properties of
any Obligor or its Subsidiaries in violation of, or in a manner or to a location
which could give rise to liability under, Environmental Laws, nor have any
Hazardous Materials been generated, treated, stored or disposed of at, on or
under any of such properties in violation of, or in a manner that could give
rise to liability under, any applicable Environmental Laws, except in cases in
which the liability of such Obligor or any Subsidiary, in any given instance or
in the aggregate, is not reasonably likely to exceed $10,000,000;

21



--------------------------------------------------------------------------------



 





           (v) No judicial proceedings or governmental or administrative action
is pending, or, to the knowledge of any Obligor, threatened, under any
Environmental Law to which such Obligor or any Subsidiary is or will be named as
a party with respect to such properties or operations conducted in connection
therewith, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to such
properties or such operations, except in cases in which the liability of such
Obligor or any Subsidiary, in any given instance or in the aggregate, is not
reasonably likely to exceed $10,000,000; and              (vi) There has been no
release, or to the best of any Obligor’s knowledge, the threat of release, of
Hazardous Materials at or from such properties, in violation of or in amounts or
in a manner that could give rise to liability under Environmental Laws, except
in cases in which the liability of such Obligor or any Subsidiary, in any given
instance or in the aggregate, is not reasonably likely to exceed $10,000,000.

                  (p) Hazardous Materials — Leased Properties.



           (i) To the best knowledge of the related Lessee, except as described
in the related Environmental Audit, on the Closing Date for each Leased
Property, there are no Hazardous Materials present at, upon, under or within
such Leased Property or released or transported to or from such Leased Property
(except in compliance in all material respects with all Applicable Law).    
         (ii) On the related Closing Date, no Governmental Actions have been
taken or are in process or have been threatened, which could reasonably be
expected to subject such Leased Property, any Lender or the Lessor to any Claims
or Liens with respect to such Leased Property under any Environmental Law or
would otherwise have a Material Adverse Effect.              (iii) The related
Lessee has, or will obtain on or before the date required by Applicable Law, all
Environmental Permits necessary to operate each Leased Property, if any, in
accordance with Environmental Laws and is complying with and has at all times
complied with all such Environmental Permits, except to the extent the failure
to obtain such Environmental Permits or to so comply would not have a Material
Adverse Effect.              (iv) Except as set forth in the related
Environmental Audit or in any notice subsequently furnished by the related
Lessee to the Agent and approved by the Agent in writing prior to the respective
times that the representations and warranties contained herein are made or
deemed made hereunder, no notice,

22



--------------------------------------------------------------------------------



 





  notification, demand, request for information, citations, summons, complaint
or order has been issued or filed to or with respect to the related Lessee, no
penalty has been assessed on the related Lessee and no investigation or review
is pending or, to its best knowledge, threatened by any Governmental Authority
or other Person in each case relating to any Leased Property with respect to any
alleged material violation or liability of the related Lessee under any
Environmental Law. To the best knowledge of the related Lessee, no material
notice, notification, demand, request for information, citations, summons,
complaint or order has been issued or filed to or with respect to any other
Person, no material penalty has been assessed on any other Person and no
investigation or review is pending or threatened by any Governmental Authority
or other Person relating to any Leased Property with respect to any alleged
material violation or liability under any Environmental Law by any other Person.
             (v) Each Leased Property and each portion thereof are presently in
compliance in all material respects with all Environmental Laws, and there are
no present or, to the related Lessee’s best knowledge, past facts,
circumstances, activities, events, conditions or occurrences regarding such
Leased Property (including without limitation the release or presence of
Hazardous Materials) that would reasonably be anticipated to (A) form the basis
of a material Claim against such Leased Property, any Funding Party or the
related Lessee, (B) cause such Leased Property to be subject to any restrictions
on ownership, occupancy, use or transferability under any Environmental Law,
(C) require the filing or recording of any notice or restriction relating to the
presence of Hazardous Materials in the real estate records in the county or
other appropriate municipality in which such Leased Property is located, other
than notices filed in the ordinary cause of business, or (D) prevent or
interfere with the continued operation and maintenance of such Leased Property
as contemplated by the Operative Documents.

For purposes of this Section 4.1(p), the term “material” with respect to any
event or circumstance means that such event or circumstance would reasonably be
anticipated to result in criminal or material liability on the part of any
Funding Party, or to otherwise have a Material Adverse Effect.

                  (q) Leased Property. The present condition of each Leased
Property conforms in all material respects with all conditions or requirements
of all existing permits and approvals issued with respect to such Leased
Property, and the related Lessee’s future intended use of such Leased Property
under the Lease does not, in any material respect, violate any Applicable Law.
No material notices, complaints or orders of violation or non-compliance have
been issued or threatened or contemplated by any Governmental Authority with
respect to any Leased Property or any present or intended future use thereof.
All material agreements, easements and other rights, public or private, which
are necessary to permit the lawful use and operation of each Leased Property as
the related Lessee intends to use such Leased Property

23



--------------------------------------------------------------------------------



 



under the Lease and which are necessary to permit the lawful intended use and
operation of all presently intended utilities, driveways, roads and other means
of egress and ingress to and from the same have been, or to the related Lessee’s
best knowledge will be, obtained and are or will be in full force and effect,
and the related Lessee has no knowledge of any pending material modification or
cancellation of any of the same.

                  (r) Flood Hazard Areas. No portion of any Leased Property is
located in an area identified as a special flood hazard area by the Federal
Emergency Management Agency or other applicable agency, or if any Building
located on any Leased Property is located in an area identified as a special
flood hazard area by the Federal Emergency Management Agency or other applicable
agency, then flood insurance has been obtained for such Leased Property in
accordance with the Lease and in accordance with the National Flood Insurance
Act of 1968, as amended.

         SECTION 4.2 Survival of Representations and Effect of Fundings.

                  (a) Survival of Representations and Warranties. All
representations and warranties made in Section 4.1 shall survive delivery of the
Operative Documents and every Funding, and shall remain in effect until all of
the Obligations are fully and irrevocably paid.

                  (b) Each Funding a Representation. Each Funding accepted by a
Lessee or the Construction Agent shall be deemed to constitute a representation
and warranty by each Obligor to the effect of Section 4.1.

         SECTION 4.3 Representations of the Lessor. Effective as of the date of
execution hereof, as of each Closing Date and as of each Funding Date, in each
case, with respect to each of the Leased Properties, the Lessor represents and
warrants to the Agent, the Lenders, Concord and the other Lessees as follows:

                  (a) Securities Act. The interest being acquired or to be
acquired by the Lessor in such Leased Property is being acquired for its own
account, without any view to the distribution thereof or any interest therein,
provided that the Lessor shall be entitled to assign, convey or transfer its
interest in accordance with Section 6.1.

                  (b) Due Organization, etc. The Lessor is a limited partnership
duly organized and validly existing in good standing under the laws of Texas and
is duly qualified and in good standing in each state in which a Leased Property
is located and has full power, authority and legal right to execute, deliver and
perform its obligations under the Lease, this Master Agreement and each other
Operative Document to which it is or will be a party.

                  (c) Due Authorization; Enforceability, etc. This Master
Agreement and each other Operative Document to which the Lessor is or will be a
party have been or will be duly authorized, executed and delivered by or on
behalf of the Lessor and are, or upon execution and delivery will be, legal,
valid and binding obligations of the Lessor enforceable against it in

24



--------------------------------------------------------------------------------



 



accordance with their respective terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, or similar laws affecting
creditors’ rights generally and by general equitable principles.

                  (d) No Conflict. The execution and delivery by the Lessor of
the Lease, this Master Agreement and each other Operative Document to which the
Lessor is or will be a party, are not or will not be, and the performance by the
Lessor of its obligations under each will not be, inconsistent with its
Partnership Agreement, do not and will not contravene any Applicable Law
applicable generally to parties providing financing and do not and will not
contravene any provision of, or constitute a default under, any Contractual
Obligation of Lessor, do not and will not require the consent or approval of,
the giving of notice to, the registration with or taking of any action in
respect of or by, any Governmental Authority applicable generally to parties
providing financing, except such as have been obtained, given or accomplished,
and the Lessor possesses all requisite regulatory authority to undertake and
perform its obligations under the Operative Documents.

                  (e) Litigation. There are no pending or, to the knowledge of
the Lessor, threatened actions or proceedings against the Lessor before any
court, arbitrator or administrative agency with respect to any Operative
Document or that would have a material adverse effect upon the ability of the
Lessor to perform its obligations under this Master Agreement or any other
Operative Documents to which it is or will be a party.

                  (f) Lessor Liens. No Lessor Liens (other than those created by
the Operative Documents) exist on any Closing Date on the Leased Property, or
any portion thereof, and the execution, delivery and performance by the Lessor
of this Master Agreement or any other Operative Document to which it is or will
be a party will not subject any Leased Property, or any portion thereof, to any
Lessor Liens (other than those created by the Operative Documents).

                  (g) Employee Benefit Plans. The Lessor is not and will not be
making its investment hereunder, and is not performing its obligations under the
Operative Documents, with the assets of an “employee benefit plan” (as defined
in Section 3(3) of ERISA) which is subject to Title I of ERISA, or “plan” (as
defined in Section 4975(e)(1)) of the Code.

                  (h) General Partner. The sole general partner of the Lessor is
Atlantic Financial Managers, Inc.

                  (i) Financial Information. (A) The unaudited balance sheet of
the Lessor as of December 31, 2001 and the related statements of income,
partners’ capital and cash flows for the year then ended, copies of which have
been delivered to the Agent, fairly present, in conformity with sound accounting
principles, consistent with the income tax basis reports provided to Concord for
the period ended on December 31, 2001, the financial condition of the Lessor as
of such date and the results of operations and cash flows for such period.

25



--------------------------------------------------------------------------------



 



                           (B) Since December 31, 2001, there has been no event,
act, condition or occurrence having a material adverse effect upon the financial
condition, operations, performance or properties of the Lessor, or the ability
of the Lessor to perform in any material respect its obligations under the
Operative Documents.

                  (j) No Offering. The Lessor has not offered the Notes to any
Person in any manner that would subject the issuance thereof to registration
under the Securities Act or any applicable state securities laws.

                  (k) Investment Company. The Lessor is not an “investment
company” or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.

                  (l) Source of Funds. The Lessor has not obtained funds for the
Lessor’s Invested Amount from the proceeds of non-recourse debt. The Lessor has
not obtained residual value insurance with respect to any Leased Property.

         SECTION 4.4 Representations of each Lender. Effective as of the date of
execution hereof, as of each Closing Date and as of each Funding Date, each
Lender represents and warrants to the Lessor, to Concord and to the other
Lessees as follows:

                  (a) Securities Act. The interest being acquired or to be
acquired by such Lender in the Funded Amounts is being acquired for its own
account, without any view to the distribution thereof or any interest therein,
provided that such Lender shall be entitled to assign, convey or transfer its
interest in accordance with Section 6.2.

                  (b) Employee Benefit Plans. Such Lender is not and will not be
making its investment hereunder, and is not performing its obligations under the
Operative Documents, with the assets of an “employee benefit plan” (as defined
in Section 3(3) of ERISA) which is subject to Title I of ERISA, or “plan” (as
defined in Section 4975(e)(1)) of the Code.

ARTICLE V
COVENANTS OF OBLIGORS AND THE LESSOR

         SECTION 5.1 Financial Statements. Concord shall deliver to the Agent:

                  (a) as soon as available and in any event within 90 days after
the end of each fiscal year of Concord, a consolidated balance sheet of Concord
and its Consolidated Subsidiaries as of the end of such fiscal year and the
related consolidated statements of income, changes in shareholder’s equity and
cash flows for such fiscal year, setting forth in each case in comparative form
the figures for the previous fiscal year, all reported on without any material
qualification by Ernst & Young LLP or other independent public accountants of
nationally

26



--------------------------------------------------------------------------------



 



recognized standing, together with an internally prepared consolidating balance
sheet of Concord as of the end of such fiscal year and the related consolidating
statement of income for such fiscal year.

                  (b) as soon as available and in any event within 45 days after
the end of each of the first three quarters of each fiscal year of Concord,
Concord’s quarterly reporting package which shall include a consolidated and
consolidating balance sheet of Concord and its Consolidated Subsidiaries as of
the end of such quarter and the related consolidated and consolidating statement
of income, and consolidated statements of changes in shareholder’s equity and
cash flows for the portion of Concord’s fiscal year ended at the end of such
quarter, setting forth in the case of such statements of income, changes in
shareholder’s equity and cash flows, in comparative form the figures for the
corresponding portion of Concord’s previous fiscal year, all certified (subject
to normal year-end adjustments) as to fairness of presentation, GAAP and
consistency by the chief financial officer or the chief accounting officer of
Concord;

                  (c) simultaneously with the delivery of each set of financial
statements referred to in clauses (a) and (b) above, a certificate of the chief
financial officer or the chief accounting officer of Concord on behalf of
Concord in substantially the form of Exhibit J (i) setting forth in reasonable
detail the calculations required to establish whether Concord was in compliance
with the requirements of Sections 5.2, 5.3 and 5.4 on the date of such financial
statements and (ii) stating whether, to such officer’s knowledge, any Default
exists on the date of such certificate and, if any Default then exists, setting
forth the details thereof and the action which Concord is taking or proposes to
take with respect thereto;

                  (d) within five days after any financial officer of Concord
obtains knowledge of any Default, if such Default is then continuing, a
certificate of the chief financial officer or the chief accounting officer of
Concord setting forth the details thereof and the action which Concord is taking
or proposes to take with respect thereto;

                  (e) if and when any member of the ERISA Group (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Plan which might constitute grounds
for a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Code, a copy of such application; (v) gives notice of intent
to terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii)

27



--------------------------------------------------------------------------------



 



fails to make any payment or contribution to any Plan or Multiemployer Plan or
in respect of any Benefit Arrangement or makes any amendment to any Plan or
Benefit Arrangement which has resulted or could result in the imposition of a
Lien or the posting of a bond or other security, a certificate of the chief
financial officer or the chief accounting officer of Guarantor setting forth
details as to such occurrence and action, if any, which Concord or applicable
member of the ERISA Group is required or proposes to take; and

                  (f) from time to time such additional information regarding
the financial position or business of Concord and its Subsidiaries as the Agent,
at the request of any Funding Party, may reasonably request.

         SECTION 5.2 EBITR Ratio. Concord shall cause the ratio of Consolidated
EBITR to Fixed Charges as of the last day of each fiscal quarter to be at least
3.0:1.

         SECTION 5.3 Funded Debt to Tangible Capitalization Ratio. Concord shall
cause the Funded Debt to Tangible Capitalization Ratio as of the last day of
each fiscal quarter to be no greater than 40%.

         SECTION 5.4 Adjusted Net Income. Concord shall cause Adjusted Net
Income for each period of four consecutive fiscal quarters to be greater than
$0.

         SECTION 5.5 No Impairment. Concord shall not take any action, and shall
not permit any of its Significant Subsidiaries to take any action, that would
materially impair Concord’s ability to perform its obligations hereunder or
under any other Operative Document. In particular, Concord shall not permit any
of its Significant Subsidiaries to enter into any agreement or arrangement that
would materially impair or restrict any Significant Subsidiary’s ability to
declare and pay dividends (or other similar distributions in the case of
Significant Subsidiaries that are limited liability companies or partnerships)
to its shareholders or other equity holders.

         SECTION 5.6 Additional Covenants; Significant Subsidiary. In the event
that Concord or any Ten Percent Subsidiary enters into any credit agreement or
loan agreement, Concord shall (i) promptly notify the Agent of such event and
shall provide the Agent with a copy of such amendment, replacement or additional
agreement and (ii) if requested by the Required Lenders, enter into an amendment
to this Master Agreement and/or the Lease to evidence an amendment or addition
to the covenants set forth herein or the Events of Default to the extent
requested by the Required Lenders to make such covenants and/or Events of
Default consistent with those set forth in such agreement (provided, with
respect to Events of Default, they are consistent with the limitations thereon
set forth in Article XIII of the Lease). If Concord acquires any Significant
Subsidiary after the date hereof, or any Subsidiary otherwise becomes a
Significant Subsidiary after the date hereof, Concord shall cause such
Significant Subsidiary to become a Subsidiary Guarantor in accordance with the
Subsidiary Guaranty.

28



--------------------------------------------------------------------------------



 



         SECTION 5.7 Payment of Obligations. Each Obligor will pay and
discharge, and will cause each Subsidiary to pay and discharge, at or before
maturity, all their respective material obligations and liabilities (including,
without limitation, tax liabilities and claims of materialmen, warehousemen and
the like which if unpaid might by law give rise to a Lien), except where the
same may be contested in good faith by appropriate proceedings, and will
maintain, and will cause each Subsidiary to maintain, in accordance with GAAP,
appropriate reserves for the accrual of any of the same.

         SECTION 5.8 Maintenance of Property: Insurance. (a) Each Obligor will
keep, and will cause each Subsidiary to keep, all property useful and necessary
in its business in good working order and condition, ordinary wear and tear
excepted, provided that, with respect to each fiscal year, each Obligor,
together with its Subsidiaries, may fail to comply with the foregoing covenant
with respect to property with an aggregate fair market value not exceeding
$10,000,000.

                  (b) EPS will, and will cause each of its Subsidiaries to,
maintain (either in the name of such Obligor or in such Subsidiary’s own name)
with financially sound and responsible insurance companies, insurance on all
their respective properties in at least such amounts, against at least such
risks and with such risk retention as are usually maintained, insured against or
retained, as the case may be, in the same general area by companies of
established repute engaged in the same or a similar business; and will furnish
to the Funding Parties, upon request from the Agent, information presented in
reasonable detail as to the insurance so carried. Each Obligor (other than EPS)
will maintain insurance in such amounts, against such risks, with insurance
companies with credit standards and with deductibles as such Obligor determines
to be appropriate in the exercise of its reasonable business judgment.

         SECTION 5.9 Conduct of Business and Maintenance of Existence. EPS will
continue, and will cause each of its Subsidiaries to continue, to engage in
business of substantially the same general type as now conducted by EPS and its
Subsidiaries or a business related thereto, and will preserve, renew and keep in
full force and effect, and will cause each Subsidiary to preserve, renew and
keep in full force and effect their respective existence and their respective
rights, privileges and franchises necessary or desirable in the normal conduct
of business; provided that nothing in this Section 5.9 shall prohibit (i) the
merger of a Subsidiary into EPS or the liquidation, merger or consolidation of a
Subsidiary with or into another Person if the Person surviving such
consolidation or merger is a Subsidiary and if, in each case, after giving
effect thereto, no Default shall have occurred and be continuing or (ii) the
termination of the corporate existence or the abandonment of rights, privileges
and franchises of any Subsidiary if EPS in good faith determines that such
termination or abandonment is in the best interest of EPS and is not materially
disadvantageous to the Funding Parties. Each of Concord and each Ten Percent
Subsidiary (other than EPS) will continue to engage in business of substantially
the same general type as now conducted by Concord or such Ten Percent
Subsidiary, as the case may be, or a business related thereto, and will
preserve, renew and keep in full force and effect its existence and its rights,
privileges and franchises necessary or desirable in the normal conduct of
business;

29



--------------------------------------------------------------------------------



 



provided that nothing set forth in this Section 5.9 shall prohibit the merger of
any Ten Percent Subsidiary with any other Subsidiary or with Concord.

         SECTION 5.10 Compliance with Laws. Each Obligor will comply, and cause
each Subsidiary to comply, in all material respects with all applicable laws,
ordinances, rules, regulations, and requirements of governmental authorities
(including, without limitation, ERISA and the rules and regulations thereunder
and Environmental Laws) except where the necessity of compliance therewith is
contested in good faith by appropriate proceedings.

         SECTION 5.11 Inspection of Property, Books and Records. Each Obligor
will keep and, in the case of EPS will cause each of its Subsidiaries to keep,
proper books of record and account in which full, true and correct entries shall
be made of all dealings and transactions in relation to its business and
activities; and, upon reasonable advance notice during normal business hours,
will permit, representatives of any Funding Party at such Funding Party’s
expense to visit and inspect any of their respective properties, to examine and
make abstracts from any of their respective books and records relating to
finance or accounting matters (other than strategic plans and other proprietary
materials, and any materials subject to confidentiality agreements that prohibit
such disclosure) and to discuss their respective affairs, finances and accounts
with their respective officers, employees and independent public accountants,
all at such reasonable times and as often as may reasonably be desired.

         SECTION 5.12 Consolidations, Mergers and Sales of Assets. Neither
Concord nor any Ten Percent Subsidiary will (i) consolidate or merge with or
into any other Person or (ii) sell, lease or otherwise transfer, directly or
indirectly, all or any substantial part of the assets of Concord or such Ten
Percent Subsidiary, as the case may be, and its Subsidiaries, taken as a whole,
to any other Person, nor will Concord or any Ten Percent Subsidiary permit any
of its Subsidiaries to do any of the foregoing if the effect thereof is to
reduce the total assets or net income of Concord or such Ten Percent Subsidiary
(in each case, on a consolidated basis for Concord or such Ten Percent
Subsidiary, as the case may be, and its Subsidiaries) by more than 25% of such
assets existing on, or net income generated during the four consecutive fiscal
quarters ending immediately prior to, the date of such consolidation, merger,
sale, lease or other transfer; provided that Concord or such Ten Percent
Subsidiary, as the case may be, may merge with another Person if (x) Concord or
such Ten Percent Subsidiary, as the case may be, is the corporation surviving
such merger and (y) after giving effect to such merger, no Default shall have
occurred and be continuing; provided, further that any Ten Percent Subsidiary
may merge with any other Subsidiary or with Concord, as long as a Ten Percent
Subsidiary or Concord is the entity surviving such merger. Concord will not
transfer ownership, or permit the transfer of ownership, of the equity interests
in EPS or Star if the effect thereof is that EPS or Star, as the case may be,
becomes a Subsidiary of any national bank or federal savings bank that is a
Subsidiary of Concord; in addition, Concord will not transfer ownership, or
permit the transfer of ownership, of the equity interests of any other
Significant Subsidiary (other than EPS or Star), whether such Significant
Subsidiary exists on the date hereof or hereafter arises, to a national bank or
federal savings bank that is a Subsidiary of Concord, if the intent of such
transfer is to

30



--------------------------------------------------------------------------------



 



circumvent the representations and covenants applicable to Significant
Subsidiaries in the Operative Documents (as opposed to an independent business
purpose).

         SECTION 5.13 Negative Pledge. Neither any Ten Percent Subsidiary nor
any Subsidiary thereof will create, assume or suffer to exist any Lien on any
asset now owned or hereafter acquired by it, except for Permitted Liens and
except:

                  (a) any Lien existing on any asset of any Person at the time
such Person becomes a Subsidiary and not created in contemplation of such event;

                  (b) any Lien on any asset securing Indebtedness incurred or
assumed for the purpose of financing all or any part of the cost of acquiring
such asset, provided that such Lien attaches to such asset concurrently with or
within 90 days after the acquisition thereof;

                  (c) any Lien on any asset of any person existing at the time
such person is merged or consolidated with or into such Ten Percent Subsidiary
or a Subsidiary and not created in contemplation of such event;

                  (d) any Lien existing on any asset prior to the acquisition
thereof by such Ten Percent Subsidiary or a Subsidiary and not created in
contemplation of such acquisition;

                  (e) any Lien arising out of the refinancing, extension,
renewal or refunding of any Indebtedness secured by any Lien permitted by any of
the foregoing clauses of this Section, provided that such Indebtedness is not
increased and is not secured by any additional assets;

                  (f) Liens arising in the ordinary course of its business
(including, without limitation, any such Liens for any income taxes not due and
for any workmen’s compensation liability) which (i) do not secure Indebtedness
or Derivatives Obligations, (ii) do not secure any obligation in an amount
exceeding $40,000,000 for such Ten Percent Subsidiary and its Subsidiaries in
the aggregate and (iii) do not in the aggregate materially detract from the
value of its assets or materially impair the use thereof in the operation of its
business;

                  (g) Liens on cash and cash equivalents securing Derivatives
Obligations, provided that the aggregate amount of cash and cash equivalents
subject to such Liens may at no time exceed $20,000,000 for such Ten Percent
Subsidiary and its Subsidiaries in the aggregate;

                  (h) Liens created under the Operative Documents, or in
connection with the 1998 Lease or the 2000 Lease; and

                  (i) Liens not otherwise permitted by the foregoing clauses of
this Section securing Indebtedness in an aggregate principal or face amount at
any date not to exceed 3.0% of Consolidated Tangible Net Worth of such Ten
Percent Subsidiary and its Subsidiaries.

31



--------------------------------------------------------------------------------



 



         SECTION 5.14 Limitation on Indebtedness. No Ten Percent Subsidiary will
or will permit any of its Subsidiaries to, incur or at any time be liable with
respect to any Indebtedness except:

                  (a) Indebtedness under this Master Agreement, the 2000 Master
Agreement and the 1998 Master Agreement;

                  (b) other Indebtedness outstanding on the date hereof (or, in
the case of Persons that are not Ten Percent Subsidiaries on the date hereof, on
the date such Person became a Ten Percent Subsidiary) not in excess of
$10,000,000 in aggregate principal amount for such Ten Percent Subsidiary and
its Subsidiaries in the aggregate (in the case of EPS and Star only) and
refinancings thereof, provided that the principal amount thereof is not
increased beyond the amount outstanding thereunder on the date hereof or, in the
case of Ten Percent Subsidiaries other than EPS and Star, on the date such
Person becomes a Ten Percent Subsidiary, as the case may be; provided, further
that for purpose of the foregoing, intercompany debt between Obligors and loans
from any Obligor to any Subsidiary shall not be included as Indebtedness; and
provided, further that no Subsidiary shall incur Indebtedness or enter into
intercompany debt solely in anticipation of being a Ten Percent Subsidiary and
subject to the restrictions set forth in this Section 5.14 (as opposed to an
independent business purpose);

                  (c) Indebtedness secured by Liens permitted by Section 5.14;
and

                  (d) Indebtedness of such Ten Percent Subsidiary and its
Subsidiaries not otherwise permitted by this Section incurred after the Initial
Closing Date in an aggregate principal amount at any time outstanding not to
exceed $10,000,000 for such Ten Percent Subsidiary and its Subsidiaries in the
aggregate.

         SECTION 5.15 Transactions with Affiliates. Neither Concord nor any
Obligor will, nor, in the case of EPS will it permit any of its Subsidiaries to,
directly or indirectly, pay any funds to or for the account of, make any
investment (whether by acquisition of stock or indebtedness, by loan, advance,
transfer of property, guarantee or other agreement to pay, purchase or service,
directly or indirectly, any Indebtedness, or otherwise) in, lease, sell,
transfer or otherwise dispose of any substantial portion of its assets, tangible
or intangible, to, or participate in, or effect, any transaction involving a
substantial portion of its assets or that would affect the nature of its
business or operations in any material adverse respect with, any Affiliate
(other than another Obligor) except on an arms-length basis on terms at least as
favorable to such Obligor, or, in the case of EPS, such Subsidiary of EPS as
would have been obtained from a third party who was not an Affiliate; provided
that the foregoing provisions of this Section shall not prohibit any such Person
from declaring or paying any lawful dividend or other payment ratably in respect
of all of its capital stock of the relevant class so long as, after giving
effect thereto, no Default shall have occurred and be continuing; and provided,
further that with respect to Concord the foregoing

32



--------------------------------------------------------------------------------



 



actions shall only be prohibited if they could reasonably be expected to have a
Material Adverse Effect.

         SECTION 5.16 Further Assurances. Upon the written request of the Lessor
or the Agent, each Lessee, at its own cost and expense, will cause all financing
statements (including precautionary financing statements), fixture filings and
other similar documents, to be recorded or filed at such places and times in
such manner, as may be necessary to preserve, protect and perfect the interest
of the Lessor, the Agent and the Lenders in the Leased Properties as
contemplated by the Operative Documents.

         SECTION 5.17 Additional Required Appraisals. If, as a result of any
change in Applicable Law after the date hereof, an appraisal of all or any of
the Leased Properties is required during the Lease Term under Applicable Law
with respect to any Funding Party’s interest therein, such Funding Party’s
Funded Amount with respect thereto or the Operative Documents, then the related
Lessee shall pay the reasonable cost of such appraisal.

         SECTION 5.18 Lessor’s Covenants. The Lessor covenants and agrees that,
unless the Agent, Concord and the Lenders shall have otherwise consented in
writing:



           (a) the proceeds of the Loans received from the Lenders will be used
by the Lessor solely to acquire the related Leased Property and to pay the
Construction Agent for certain Construction Costs associated therewith. No
portion of the proceeds of the Loans will be used by the Lessor (i) in
connection with, whether directly or indirectly, any tender offer for, or other
acquisition of, stock of any corporation with a view towards obtaining control
of such other corporation or (ii) directly or indirectly, for the purpose,
whether immediate, incidental or ultimate, of purchasing or carrying any Margin
Stock;              (b) it shall not engage in any business or activity, or
invest in any Person, except for activities similar to its activities conducted
on the date hereof, the Transaction and lease transactions similar to the
Transaction;              (c) it will maintain tangible net worth in an amount
no less than the sum of (i) $100,000 plus (ii) 3% of its total assets
(calculated assuming no reduction in the value of any leased property from its
original cost to the Lessor)and will at all times be solvent (as defined in the
Bankruptcy Code);              (d) it will deliver to the Agent and Concord, as
soon as available and in any event within 90 days after the end of each fiscal
year, a balance sheet of the Lessor as of the end of such fiscal year and the
related statements of income, partners’ capital and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, prepared in accordance with sound accounting principles
consistent with the income tax basis reports provided to Concord for the period
ended on December 31, 2001, together with copies of its tax returns, all
certified by an officer of

33



--------------------------------------------------------------------------------



 





  the General Partner (and if the Lessor ever prepares audited financial
statements, it shall deliver copies thereof to the Agent);              (e) it
will permit the Agent and Concord and their representatives to examine, and make
copies from, the Lessor’s books and records, and to visit the offices and
properties of the Lessor for the purpose of examining such materials, and to
discuss the Lessor’s performance hereunder with any of its, or its general
partner’s, officers and employees, in each case during normal business hours and
upon reasonable notice;              (f) it shall not consent to or permit the
creation of any easement or other restriction against any Leased Property other
than as permitted pursuant to Article VI of the Lease;              (g) it shall
not incur or permit to exist, and will promptly discharge each Lessor Lien and
shall indemnify the Lenders and such Lessees for any loss, cost, expense or
diminution in value of any Leased Property resulting from, or incurred as a
result of, such Lessor Liens;              (h) it shall not enter into any other
transactions, leases, purchases or other agreements, other than immaterial
transactions, purchases, leases and other agreements entered into by the Lessor
in the ordinary course of its business, in which the other parties to said
transactions, leases, purchases or other agreements will have any recourse
against Lessor other than recourse to Lessor’s ownership or other interest in
the property subject to such transactions, purchases, leases or other
agreements, other than liability for required fundings, breach of contract,
misrepresentation, gross negligence, willful misconduct, fraud, failure to turn
over funds and similar exceptions to limitations on recourse;    
         (i) it shall not guaranty the liabilities of any other Person;    
         (j) it shall pay its recourse debts as such debts become due unless
such debts are the subject of a bona fide dispute;              (k) it shall
promptly notify Concord and the Agent of any claim against the Lessor that would
reasonably be expected to result in a material liability of the Lessor for which
it is not indemnified; and              (l) it will at all times maintain its
Lessor’s Invested Amount with respect to each Leased Property at an amount not
less than 11.5% of the Funded Amounts related to such Leased Property and, at
the request of Concord (provided such request is not given more than once in a
calendar year), and at Concord’s expense, shall provide a certification of the
General Partner to such effect.

34



--------------------------------------------------------------------------------



 



ARTICLE VI
TRANSFERS BY LESSOR AND LENDERS

         SECTION 6.1 Lessor Transfers. The Lessor shall not assign, convey or
otherwise transfer all or any portion of its right, title or interest in, to or
under any Leased Property (except to a Lessee in accordance with the Lease) or
any of the Operative Documents without the prior written consent of the Lenders
and, unless an Event of Default has occurred and is continuing, Concord. Any
proposed transferee of the Lessor shall make the representation set forth in
Section 4.3 to the other parties hereto.

         SECTION 6.2 Lender Transfers.

                  (a) Any Lender may make, carry or transfer Loans at, to or for
the account of, any of its branch offices or the office of an Affiliate of such
Lender.

                  (b) Each Lender may assign all or a portion of its interests,
rights and obligations under this Master Agreement and the Loan Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) to any Eligible Assignee; provided, however, that (i) the Agent and, except
during the continuance of an Event of Default, Concord must give its prior
written consent to such assignment (which consent shall not be unreasonably
withheld or delayed) unless such assignment is to another Lender, (ii) unless
such Lender is assigning all of its Commitment, after giving effect to such
assignment, the Commitment of both the assignor and the assignee is at least
$1,000,000 and (iii) the parties to each such assignment shall execute and
deliver to the Agent an Assignment and Acceptance, and, unless such assignment
is to an Affiliate of such Lender, a processing and recordation fee of $2,500.
Any such assignment of the Loans shall include both the A Loans and the B Loans
of such assigning Lender, on a pro rata basis. No Lessee shall be responsible
for such processing and recordation fee or any costs or expenses incurred by any
Lender or the Agent in connection with such assignment. From and after the
effective date specified in each Assignment and Acceptance, which effective date
shall be at least five (5) Business Days after the execution thereof, the
assignee thereunder shall be a party hereto and to the extent of the interest
assigned by such Assignment and Acceptance, have the rights and obligations of a
Lender under this Master Agreement and the Loan Agreement, provided that the
assigning Lender shall not be released from any of its obligations incurred
prior to the effective date of such assignment.

                  (c) Each Lender may, without the consent of any Lessee, sell
participations to one or more banks or other entities in all or a portion of its
rights and obligations under this Master Agreement and the Loan Agreement
(including all or a portion of its Commitments in the Loans owing to it),
provided, however, that (i) such Lender’s obligations under this Master
Agreement and the Loan Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the participating bank or other entity shall not be
entitled to any greater benefit than its selling Lender under the cost
protection provisions contained in Section 7.5 of this Master Agreement, (iv)
Concord and each other Lessee, the Agent and the other Lenders shall continue to
deal solely and directly with each Lender in connection with such Lender’s
rights and obligations under this

35



--------------------------------------------------------------------------------



 



Master Agreement and the other Operative Documents, and such Lender shall retain
the sole right to enforce the obligations of Lessor relating to the Loans and to
approve any amendment, modification or waiver of any provisions of this Master
Agreement and the Loan Agreement (except that such Lender may permit the
participant to approve any amendment, modification or waiver which would reduce
the principal of or the interest rate on its Loan, extend the term of such
Lender’s Commitment, reduce the amount of any fees to which such participant is
entitled or extend the final scheduled payment date of any Loan) and (v) any
participations and related transactions shall be at no cost (directly or
indirectly through Lessor or any other party) to Concord or any other Lessee.
Any Lender selling a participation hereunder shall provide prompt written notice
to the Agent of the name of such participant.

                  (d) Any Lender or participant may, in connection with the
assignment or participation or proposed assignment or participation, pursuant to
this Section, disclose to the assignee or participant or proposed assignee or
participant any information relating to Concord or its Subsidiaries furnished to
such Lender by or on behalf of Concord. With respect to any disclosure of
confidential, non-public, proprietary information, such proposed assignee or
participant shall agree in writing to use the information only for the purpose
of making any necessary credit judgments with respect to this facility and not
to use the information in any manner prohibited by any law, including without
limitation, the securities laws of the United States. The proposed participant
or assignee shall agree in writing not to disclose any of such information
except as permitted by this Master Agreement. The proposed participant or
assignee shall further agree to return all documents or other written material
and copies thereof received from any Lender, the Agent or any Lessee relating to
such confidential information unless otherwise properly disposed of by such
entity.

                  (e) Any Lender may at any time assign all or any portion of
its rights under this Master Agreement and the Notes to a Federal Reserve Bank
without complying with the requirements of paragraph (b) above; provided that no
such assignment shall release such Lender from any of its obligations hereunder.

                  (f) The Lenders hereby acknowledge and agree that the Lessees
shall have the right to the quiet enjoyment of the Leased Properties pursuant to
the Lease, whether or not a Loan Event of Default that is not an Event of
Default has occurred and is continuing, so long as no Event of Default has
occurred and is continuing.

ARTICLE VII
INDEMNIFICATION

         SECTION 7.1 General Indemnification. Each Lessee, jointly and
severally, agrees, whether or not any of the transactions contemplated hereby
shall be consummated, to assume liability for, and to indemnify, protect,
defend, save and hold harmless each Indemnitee, on an After-Tax Basis, from and
against, any and all Claims that may be imposed on, incurred by or asserted, or
threatened to be asserted, against such Indemnitee, whether or not such
Indemnitee shall also be indemnified as to any such Claim by any other Person
(provided that no Indemnitee

36



--------------------------------------------------------------------------------



 



shall have the right to double recovery with respect to any Claim) and whether
or not such Claim arises or accrues prior to any Closing Date or after the Lease
Termination Date, or results from such Indemnitee’s negligence, in any way
relating to or arising out of:



           (a) any of the Operative Documents or any of the transactions
contemplated thereby, and any amendment, modification or waiver in respect
thereof; or              (b) the purchase, design, construction, preparation,
installation, inspection, delivery, non-delivery, acceptance, rejection,
ownership, management, possession, operation, rental, lease, sublease,
repossession, maintenance, repair, alteration, modification, addition,
substitution, storage, transfer of title, redelivery, use, financing,
refinancing, disposition, operation, condition, sale (including, without
limitation, any sale pursuant to the Lease), return or other disposition of all
or any part of any interest in any Leased Property or the imposition of any
Lien, other than a Lessor Lien (or incurring of any liability to refund or pay
over any amount as a result of any Lien, other than a Lessor Lien) thereon,
including, without limitation: (i) Claims or penalties arising from any
violation or alleged violation of law or in tort (strict liability or
otherwise), (ii) latent or other defects, whether or not discoverable, (iii) any
Claim based upon a violation or alleged violation of the terms of any
restriction, easement, condition or covenant or other matter affecting title to
any Leased Property or any part thereof, (iv) the making of any Alterations in
violation of any standards imposed by any insurance policies required to be
maintained by any Lessee pursuant to the Lease which are in effect at any time
with respect to any Leased Property or any part thereof, (v) any Claim for
patent, trademark or copyright infringement, (vi) Claims arising from any public
improvements with respect to any Leased Property resulting in any charge or
special assessments being levied against any Leased Property or any Claim for
utility “tap-in” fees, and (vii) Claims for personal injury or real or personal
property damage occurring, or allegedly occurring, on any Land, Building or
Leased Property;              (c) the breach or alleged breach by Concord or any
other Lessee of any representation or warranty made by it or deemed made by it
in any Operative Document or any certificate required to be delivered by any
Operative Document;              (d) the retaining or employment of any broker,
finder or financial advisor by Concord or any other Lessee to act on its behalf
in connection with this Master Agreement, or the incurring of any fees or
commissions to which the Lessor, the Agent or any Lender might be subjected by
virtue of their entering into the transactions contemplated by this Master
Agreement (other than fees or commissions due to any broker, finder or financial
advisor retained or deemed retained by the Lessor, the Agent or any Lender);    
         (e) the existence of any Lien (other than Lessor Liens) on or with
respect to any Leased Property, the Construction, any Basic Rent or Supplemental
Rent, title

37



--------------------------------------------------------------------------------



 





  thereto, or any interest therein, including any Liens which arise out of the
possession, use, occupancy, construction, repair or rebuilding of any Leased
Property or by reason of labor or materials furnished or claimed to have been
furnished to the Construction Agent, any Lessee, or any of its contractors or
agents or by reason of the financing of any personalty or equipment purchased or
leased by any Lessee or Alterations constructed by any Lessee;    
         (f) the transactions contemplated hereby or by any other Operative
Document, in respect of the application of Parts 4 and 5 of Subtitle B of Title
I of ERISA and any prohibited transaction described in Section 4975(c) of the
Code;              (g) any act or omission by Concord or any other Lessee under
any Purchase Agreement or any other Operative Document, or any breach by Concord
or any other Lessee of any requirement, condition, restriction or limitation in
any Deed, Purchase Agreement, IDB Documentation or Ground Lease; or    
         (h) any IDB Documentation;

provided, however, no Lessee shall be required to indemnify any Indemnitee under
this Section 7.1 for any Claim to the extent that such Claim results from any of
the following: (1) any Claim to the extent that such Claim results from the
willful misconduct or gross negligence of such Indemnitee, (2) any Claim
resulting from Lessor Liens under the Operative Documents, (3) any Claims
resulting from a breach of the Operative Documents by such Indemnitee, (4) any
Claim resulting from a violation of Applicable Law by such Indemnitee that
relates to the general business of such Indemnitee or (5) any Claim arising from
events occurring after payment in full of the Lease Balance and the termination
of the Lease in accordance with the terms thereof (including the return or sale
of the Leased Properties pursuant to the terms thereof); and, provided, further,
that with respect to each Construction Land Interest, each Lessee’s indemnity
obligations with respect to such Leased Property shall be governed by, and
expressly limited to the matters covered by, Section 3.3 of the Construction
Agency Agreement during the Construction Term therefor. It is expressly
understood and agreed that the indemnity provided for herein shall survive the
expiration or termination of, and shall be separate and independent from any
other remedy under this Master Agreement, the Lease or any other Operative
Document.

         SECTION 7.2 Environmental Indemnity. In addition to and without
limitation of Section 7.1 or Section 3.3 of the Construction Agency Agreement,
each Lessee, jointly and severally, agrees to indemnify, hold harmless and
defend each Indemnitee, on an After-Tax Basis, from and against any and all
claims (including without limitation third party claims for personal injury or
real or personal property damage), losses (including but not limited to any loss
of value of any Leased Property), damages, liabilities, fines, penalties,
charges, suits, settlements, demands, administrative and judicial proceedings
(including informal proceedings and investigations) and orders, judgments,
remedial action, requirements, enforcement actions of any kind, and all
reasonable costs and expenses actually incurred in connection therewith
(including,

38



--------------------------------------------------------------------------------



 



but not limited to, reasonable attorneys’ and/or paralegals’ fees and expenses),
including, but not limited to, all costs incurred in connection with any
investigation or monitoring of site conditions or any clean-up, remedial,
removal or restoration work by any federal, state or local government agency,
arising directly or indirectly, in whole or in part, out of



           (i) the presence on or under any Land of any Hazardous Materials, or
any releases or discharges of any Hazardous Materials on, under, from or onto
any Land,              (ii) any activity, including, without limitation,
construction, carried on or undertaken on or off any Land, and whether by a
Lessee or any predecessor in title or any employees, agents, contractors or
subcontractors of a Lessee or any predecessor in title, or any other Person, in
connection with the handling, treatment, removal, storage, decontamination,
clean-up, transport or disposal of any Hazardous Materials that at any time are
located or present on or under or that at any time migrate, flow, percolate,
diffuse or in any way move onto or under any Land,              (iii) loss of or
damage to any property or the environment (including, without limitation,
clean-up costs, response costs, remediation and removal costs, cost of
corrective action, costs of financial assurance, fines and penalties and natural
resource damages), or death or injury to any Person, and all expenses associated
with the protection of wildlife, aquatic species, vegetation, flora and fauna,
and any mitigative action required by or under Environmental Laws, in each case
to the extent related to any Leased Property,              (iv) any claim
concerning any Leased Property’s lack of compliance with Environmental Laws, or
any act or omission causing an environmental condition on or with respect to any
Leased Property that requires remediation or would allow any governmental agency
to record a lien or encumbrance on the land records, or              (v) any
residual contamination on or under any Land, or affecting any natural resources
on any Land, and to any contamination of any property or natural resources
arising in connection with the generation, use, handling, storage, transport or
disposal of any such Hazardous Materials on or from any Leased Property; in each
case irrespective of whether any of such activities were or will be undertaken
in accordance with applicable laws, regulations, codes and ordinances;

in any case with respect to the matters described in the foregoing clauses (i)
through (v) that arise or occur



           (w) prior to or during the Lease Term,

39



--------------------------------------------------------------------------------



 





           (x) at any time during which a Lessee or any Affiliate thereof owns
any interest in or otherwise occupies or possesses any Leased Property or any
portion thereof, or              (y) during any period after and during the
continuance of any Event of Default, or              (z) during any period of
three years following the date on which an Indemnitee takes possession of any
Leased Property;

provided, however, no Lessee shall be required to indemnify any Indemnitee under
this Section 7.2 for any Claim to the extent that such Claim results from the
willful misconduct or gross negligence of such Indemnitee. It is expressly
understood and agreed that the indemnity provided for herein shall survive the
expiration or termination of, and shall be separate and independent from any
other remedy under this Master Agreement, the Lease or any other Operative
Document.

         SECTION 7.3 Proceedings in Respect of Claims. With respect to any
amount that a Lessee is requested by an Indemnitee to pay by reason of Section
7.1 or 7.2, such Indemnitee shall, if so requested by such Lessee and prior to
any payment, submit such additional information to such Lessee as such Lessee
may reasonably request and which is in the possession of, or under the control
of, such Indemnitee to substantiate properly the requested payment. In case any
action, suit or proceeding shall be brought against any Indemnitee, such
Indemnitee promptly shall notify Concord of the commencement thereof (provided
that the failure of such Indemnitee to promptly notify Concord shall not affect
any Lessee’s obligation to indemnify hereunder except to the extent that a
Lessee’s rights to contest or defenses otherwise available to such Lessee are
materially prejudiced by such failure), and such Lessee shall be entitled, at
its expense, to participate in, and, to the extent that such Lessee desires to,
assume and control the defense thereof with counsel reasonably satisfactory to
such Indemnitee; provided, however, that such Indemnitee may pursue a motion to
dismiss such Indemnitee from such action, suit or proceeding with counsel of
such Indemnitee’s choice at such Lessees’ expense; and provided further that a
Lessee may assume and control the defense of such proceeding only if Concord
shall have acknowledged in writing its and each other Lessee’s obligations to
fully indemnify such Indemnitee in respect of such action, suit or proceeding,
Lessees shall pay all reasonable costs and expenses related to such action, suit
or proceeding as and when incurred and the related Lessee shall keep such
Indemnitee fully apprised of the status of such action suit or proceeding and
shall provide such Indemnitee with all information with respect to such action,
suit or proceeding as such Indemnitee shall reasonably request; and, provided
further, that no Lessee shall be entitled to assume and control the defense of
any such action, suit or proceeding if and to the extent that, (A) in the
reasonable opinion of such Indemnitee, (x) such action, suit or proceeding
involves any possibility of imposition of criminal liability or any material
risk of civil liability on such Indemnitee in excess of $10,000,000 or (y) such
action, suit or proceeding will involve a material risk of the sale, forfeiture
or loss of, or the creation of any Lien (other than a

40



--------------------------------------------------------------------------------



 



Permitted Lien) on any Leased Property or any part thereof unless the related
Lessee or Concord shall have posted a bond or other security satisfactory to the
relevant Indemnitees in respect to such risk or (z) the control of such action,
suit or proceeding would involve an actual or potential conflict of interest,
(B) such proceeding involves Claims not fully indemnified by the Lessees which
the related Lessee and the Indemnitee have been unable to sever from the
indemnified claim(s), or (C) an Event of Default has occurred and is continuing.
The Indemnitee may participate in a reasonable manner at its own expense and
with its own counsel in any proceeding conducted by a Lessee in accordance with
the foregoing.

         If a Lessee fails to fulfill the conditions to such Lessee’s assuming
the defense of any claim after receiving notice thereof on or prior to the date
that is fifteen (15) days prior to the date that an answer or response is
required, the Indemnitee may undertake such defense, at the Lessees’ expense. No
Lessee shall enter into any settlement or other compromise with respect to any
Claim which is entitled to be indemnified under Section 7.1 or 7.2 that (i) does
not contain a complete release of the related Indemnitee or does contain any
admission of liability or fault by such Indemnitee or (ii) involves a payment in
excess of $10,000,000, without the prior written consent of the related
Indemnitee, which consent shall not be unreasonably withheld. Unless an Event of
Default shall have occurred and be continuing, no Indemnitee shall enter into
any settlement or other compromise with respect to any claim which is entitled
to be indemnified under Section 7.1 or 7.2 without the prior written consent of
Concord, which consent shall not be unreasonably withheld, unless such
Indemnitee waives its right to be indemnified under Section 7.1 or 7.2 with
respect to such Claim.

         Upon payment in full of any Claim by the Lessees pursuant to
Section 7.1 or 7.2 to or on behalf of an Indemnitee, the Lessees, without any
further action, shall be subrogated to any and all claims that such Indemnitee
may have relating thereto (other than claims in respect of insurance policies
maintained by such Indemnitee at its own expense), and such Indemnitee shall
execute such instruments of assignment and conveyance, evidence of claims and
payment and such other documents, instruments and agreements as may be
reasonably necessary to preserve any such claims and otherwise cooperate with
the Lessees and give such further assurances as are reasonably necessary or
advisable to enable the Lessees vigorously to pursue such claims.

         Any amount payable to an Indemnitee pursuant to Section 7.1 or 7.2
shall be paid to such Indemnitee promptly upon, but in no event later than
thirty (30) days after, receipt of a written demand therefor from such
Indemnitee, accompanied by a written statement describing in reasonable detail
the basis for such indemnity and the computation of the amount so payable.

         If for any reason the indemnification provided for in Section 7.1 or
7.2 is unavailable to an Indemnitee or is insufficient to hold an Indemnitee
harmless, then each Lessee agrees to contribute to the amount paid or payable by
such Indemnitee as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect not only the relative benefits received
by such Indemnitee on the one hand and by the Lessees on the other hand but also
the relative fault of such Indemnitee as well as any other relevant equitable
considerations. It is expressly understood and agreed that the right to
contribution provided for herein shall survive

41



--------------------------------------------------------------------------------



 



the expiration or termination of and shall be separate and independent from any
other remedy under this Master Agreement, the Lease or any other Operative
Document.

         SECTION 7.4 General Tax Indemnity.

                  (a) Tax Indemnity. Except as otherwise provided in this
Section 7.4, each Lessee, jointly and severally, shall pay on an After-Tax
Basis, and on written demand shall indemnify and hold each Tax Indemnitee
harmless from and against, any and all fees (including, without limitation,
documentation, recording, license and registration fees), taxes (including,
without limitation, income, gross receipts, sales, rental, use, turnover,
value-added, property, excise and stamp taxes), levies, imposts, duties,
charges, assessments or withholdings of any nature whatsoever, together with any
penalties, fines or interest thereon or additions thereto (any of the foregoing
being referred to herein as “Taxes” and individually as a “Tax” (for the
purposes of this Section 7.4, the definition of “Taxes” includes amounts imposed
on, incurred by, or asserted against each Tax Indemnitee as the result of any
prohibited transaction, within the meaning of Section 406 or 407 of ERISA or
Section 4975(c) of the Code, arising out of the transactions contemplated hereby
or by any other Operative Document)) imposed on or with respect to any Tax
Indemnitee, any Lessee, Concord, any Leased Property or any portion thereof or
any Land, or any sublessee or user thereof, by the United States or by any state
or local government or other taxing authority in the United States in connection
with or in any way relating to (i) the acquisition, financing, mortgaging,
construction, preparation, installation, inspection, delivery, non-delivery,
acceptance, rejection, purchase, ownership, possession, rental, lease, sublease,
maintenance, repair, storage, transfer of title, redelivery, use, operation,
condition, sale, return or other application or disposition of all or any part
of any Leased Property or the imposition of any Lien (or incurrence of any
liability to refund or pay over any amount as a result of any Lien) thereon,
(ii) Basic Rent or Supplemental Rent or the receipts or earnings arising from or
received with respect to any Leased Property or any part thereof, or any
interest therein or any applications or dispositions thereof, (iii) any other
amount paid or payable pursuant to the Notes or any other Operative Documents,
(iv) any Leased Property, any Land or any part thereof or any interest therein
(including, without limitation, all assessments payable in respect thereof,
including, without limitation, all assessments noted on the related Title
Policy), (v) all or any of the Operative Documents, any other documents
contemplated thereby, any amendments and supplements thereto, and (vi) otherwise
with respect to or in connection with the transactions contemplated by the
Operative Documents. Notwithstanding the foregoing, during the Construction Term
for any Construction Land Interest, (i) the Lessees shall only be obligated to
indemnify the Lessor with respect to Taxes related to such Construction Land
Interest, (ii) Lessor hereby indemnifies the other Tax Indemnitees (as defined
in clause (ii) of the definition thereof) for such Taxes, to the extent that
Lessor receives payment therefor from any Lessee or the Construction Agent and
(iii) subject to the terms and conditions of this Master Agreement, property
taxes with respect to such Construction Land Interest will be funded with the
proceeds of Advances.

42



--------------------------------------------------------------------------------



 



                   (b) Exclusions from General Tax Indemnity. Section 7.4(a)
shall not apply to:



           (i) Taxes on, based on, or measured by or with respect to net income
of the Lessor, the Agent and the Lenders (including, without limitation, minimum
Taxes, capital gains Taxes, Taxes on or measured by items of tax preference or
alternative minimum Taxes) other than (A) any such Taxes that are, or are in the
nature of, sales, use, license, rental or property Taxes, and (B) withholding
Taxes imposed by the United States or any state in which Leased Property is
located (i) on payments with respect to the Notes, to the extent imposed by
reason of a change in Applicable Law occurring after the Initial Closing Date or
(ii) on Rent, to the extent the net payment of Rent after deduction of such
withholding Taxes would be less than amounts currently payable with respect to
the Funded Amounts;               (ii) Taxes on, based on or in the nature of or
measured by Taxes on doing business, business privilege, franchise, capital,
capital stock, net worth, bank shares or mercantile license or similar Taxes,
other than (A) any increase in such Taxes imposed on such Tax Indemnitee by any
state in which Leased Property is located, net of any decrease in such taxes
realized by such Tax Indemnitee, to the extent that such tax increase would not
have occurred if on each Funding Date the Lessor and the Lenders had advanced
funds to a Lessee or the Construction Agent in the form of loans secured by the
Leased Property in an amount equal to the Funded Amounts funded on such Funding
Date, with debt service for such loans equal to the Basic Rent payable on each
Payment Date and a principal balance at the maturity of such loans in a total
amount equal to the Funded Amounts at the end of the Lease Term, or (B) any
Taxes that are or are in the nature of sales, use, rental, license or property
Taxes relating to any Leased Property;               (iii) Taxes that are based
on, or measured by, the fees or other compensation received by a Person acting
as Agent (in its individual capacities) or any Affiliate of any thereof for
acting as trustee under the Loan Agreement;               (iv) Taxes that result
from any act, event or omission, or are attributable to any period of time, that
occurs after the earlier of (A) the expiration of the Lease Term with respect to
any Leased Property and, if such Leased Property is required to be returned to
the Lessor in accordance with the Lease, such return and (B) the discharge in
full of the Lessees’ obligations to pay the Lease Balance, or any amount
determined by reference thereto, with respect to any Leased Property and all
other amounts due under the Lease, unless such Taxes relate to acts, events or
matters occurring prior to the earlier of such times or are imposed on or with
respect to any payments due under the Operative Documents after such expiration
or discharge;               (v) Taxes imposed on a Tax Indemnitee that result
from any voluntary sale, assignment, transfer or other disposition or bankruptcy
by such Tax

43



--------------------------------------------------------------------------------



 





  Indemnitee or any related Tax Indemnitee of any interest in any Leased
Property or any part thereof, or any interest therein or any interest or
obligation arising under the Operative Documents, or from any sale, assignment,
transfer or other disposition of any interest in such Tax Indemnitee or any
related Tax Indemnitee, it being understood that each of the following shall not
be considered a voluntary sale: (A) any substitution, replacement or removal of
any of the Leased Property by any Lessee, (B) any sale or transfer resulting
from the exercise by any Lessee of any termination option, any purchase option
or sale option, (C) any sale or transfer while an Event of Default shall have
occurred and be continuing under the Lease, and (D) any sale or transfer
resulting from the Lessor’s exercise of remedies under the Lease;              
(vi) any Tax which is being contested in accordance with the provisions of
Section 7.4(c), during the pendency of such contest;               (vii) any Tax
that is imposed on a Tax Indemnitee as a result of such Tax Indemnitee’s gross
negligence or willful misconduct (other than gross negligence or willful
misconduct imputed to such Tax Indemnitee solely by reason of its interest in
any Leased Property);               (viii) to the extent any interest, penalties
or additions to tax result in whole or in part from the failure of a Tax
Indemnitee to file a return that it is required to file in a proper and timely
manner, unless such failure (A) results from the transactions contemplated by
the Operative Documents in circumstances where a Lessee did not give timely
notice to such Tax Indemnitee (and such Tax Indemnitee otherwise had no actual
knowledge) of such filing requirement that would have permitted a proper and
timely filing of such return, or (B) results from the failure of Lessee to
supply information necessary for the proper and timely filing of such return of
such Tax that was not in the possession of such Tax Indemnitee;              
(ix) as to Lessor, any Tax that results from the breach by the Lessor of its
representation and warranty made in Section 4.3(g) or as to any Lender the
breach of such Lender of its representation and warranty made in Section 4.4(b);
and              (x) any Tax that results from a Tax Indemnitee engaging, with
respect to a Leased Property, in transactions other than those permitted by the
Operative Documents.

                  (c) Contests. If any claim shall be made against any Tax
Indemnitee or if any proceeding shall be commenced against any Tax Indemnitee
(including a written notice of such proceeding) for any Taxes as to which the
Lessees may have an indemnity obligation pursuant to Section 7.4, or if any Tax
Indemnitee shall determine that any Taxes as to which the Lessees may have an
indemnity obligation pursuant to Section 7.4 may be payable, such Tax Indemnitee
shall promptly notify Concord. Concord shall be entitled, at its expense, to

44



--------------------------------------------------------------------------------



 



participate in, and, to the extent that Concord desires to, assume and control
the defense thereof; provided, however, that Concord shall have acknowledged in
writing its and each Lessee’s obligation to fully indemnify such Tax Indemnitee
in respect of such action, suit or proceeding if the contest is unsuccessful;
and, provided further, that Concord shall not be entitled to assume and control
the defense of any such action, suit or proceeding (but the Tax Indemnitee shall
then contest, at the sole cost and expense of Concord and such other Lessees, on
behalf of Concord with representatives reasonably satisfactory to Concord) if
and to the extent that, (A) in the reasonable opinion of such Tax Indemnitee,
such action, suit or proceeding (x) involves any meaningful risk of imposition
of criminal liability or any material risk of material civil liability on such
Tax Indemnitee or (y) will involve a material risk of the sale, forfeiture or
loss of, or the creation of any Lien (other than a Permitted Lien) on any Leased
Property or any part thereof unless a Lessee shall have posted a bond or other
security reasonably satisfactory to the relevant Tax Indemnitees in respect to
such risk, (B) such proceeding involves Claims not fully indemnified by the
Lessees which Concord and the Tax Indemnitee have been unable to sever from the
indemnified claim(s), (C) an Event of Default has occurred and is continuing,
(D) such action, suit or proceeding involves matters which extend beyond or are
unrelated to the Transaction and if determined adversely could be materially
detrimental to the interests of such Tax Indemnitee notwithstanding
indemnification by the Lessees or (E) such action, suit or proceeding involves
the federal or any state income tax liability of the Tax Indemnitee not
indemnified by the Lessees. With respect to any contests controlled by a Tax
Indemnitee, (i) if such contest relates to the federal or any state income tax
liability of such Tax Indemnitee, such Tax Indemnitee shall be required to
conduct such contest only if Concord shall have provided to such Tax Indemnitee
an opinion of independent tax counsel selected by the Tax Indemnitee and
reasonably satisfactory to Concord stating that a reasonable basis exists to
contest such claim or (ii) in the case of an appeal of an adverse determination
of any contest relating to any Taxes, an opinion of such counsel to the effect
that such appeal is more likely than not to be successful, provided, however,
such Tax Indemnitee shall in no event be required to appeal an adverse
determination to the United States Supreme Court. The Tax Indemnitee may
participate in a reasonable manner at its own expense and with its own counsel
in any proceeding conducted by Concord in accordance with the foregoing.

         Each Tax Indemnitee shall, at the Lessees’ expense, supply Concord with
such information and documents in such Tax Indemnitee’s possession as are
reasonably requested by Concord and are necessary or advisable for Concord to
participate in any action, suit or proceeding to the extent permitted by this
Section 7.4. Unless an Event of Default shall have occurred and be continuing,
no Tax Indemnitee shall enter into any settlement or other compromise with
respect to any Claim which is entitled to be indemnified under this Section 7.4
without the prior written consent of Concord, which consent shall not be
unreasonably withheld, unless such Tax Indemnitee waives its right to be
indemnified under this Section 7.4 with respect to such Claim.

         Notwithstanding anything contained herein to the contrary, (i) a Tax
Indemnitee will not be required to contest (and no Lessee shall be permitted to
contest except on its own behalf) a claim with respect to the imposition of any
Tax if such Tax Indemnitee shall waive its right to

45



--------------------------------------------------------------------------------



 



indemnification under this Section 7.4 with respect to such claim (and any
related claim with respect to other taxable years the contest of which is
precluded as a result of such waiver) and (ii) no Tax Indemnitee shall be
required to contest any claim if the subject matter thereof shall be of a
continuing nature and shall have previously been decided adversely, unless
Concord shall have provided to such Tax Indemnitee an opinion of Tax
Indemnitee’s counsel selected by the Tax Indemnitee and reasonably satisfactory
to Concord stating that a reasonable basis exists to contest such claim in light
of such adverse decision. Each Tax Indemnitee and Concord shall consult in good
faith with each other regarding the conduct of such contest controlled by
either.

                  (d) Reimbursement for Tax Savings. If (x) a Tax Indemnitee
shall obtain a credit or refund of any Taxes paid by any Lessee pursuant to this
Section 7.4 or (y) by reason of the incurrence or imposition of any Tax for
which a Tax Indemnitee is indemnified hereunder or any payment made to or for
the account of such Tax Indemnitee by any Lessee pursuant to this Section 7.4,
such Tax Indemnitee at any time realizes a reduction in any Taxes for which the
Lessees are not required to indemnify such Tax Indemnitee pursuant to this
Section 7.4, which reduction in Taxes was not taken into account in computing
such payment by any Lessee to or for the account of such Tax Indemnitee, then
such Tax Indemnitee shall promptly pay to Concord (xx) the amount of such credit
or refund, together with the amount of any interest received by such Tax
Indemnitee on account of such credit or refund or (yy) an amount equal to such
reduction in Taxes, as the case may be; provided that so long as an Event of
Default shall have occurred and be continuing such payment shall be made to the
Agent and applied to the amounts owing by the Lessees under the Operative
Documents pursuant to Section 3.5 of the Loan Agreement) and, provided, further,
that the amount payable to Concord by any Tax Indemnitee pursuant to this
Section 7.4(d) shall not at any time exceed the aggregate amount of all
indemnity payments made by such Lessees under this Section 7.4 to such Tax
Indemnitee with respect to the Taxes which gave rise to the credit or refund or
with respect to the Tax which gave rise to the reduction in Taxes less the
amount of all prior payments made to Concord by such Tax Indemnitee under this
Section 7.4(d). Each Tax Indemnitee agrees to act in good faith to claim such
refunds and other available Tax benefits, and take such other actions as may be
reasonable to minimize any payment due from the Lessees pursuant to this
Section 7.4. The disallowance or reduction of any credit, refund or other tax
savings with respect to which a Tax Indemnitee has made a payment to the Lessees
under this Section 7.4(d) shall be treated as a Tax for which the Lessees are
obligated to indemnify such Tax Indemnitee hereunder without regard to
Section 7.4(b) hereof.

                  (e) Payments. Any Tax indemnifiable under this Section 7.4
shall be paid by a Lessee directly when due to the applicable taxing authority
if direct payment is practicable and permitted. If direct payment to the
applicable taxing authority is not permitted or is otherwise not made, any
amount payable to a Tax Indemnitee pursuant to Section 7.4 shall be paid within
thirty (30) days after receipt of a written demand therefor from such Tax
Indemnitee accompanied by a written statement describing in reasonable detail
the amount so payable, but not before the date that the relevant Taxes are due.
Any payments made pursuant to Section 7.4 shall be made to the Tax Indemnitee
entitled thereto or Concord, as the case may be, in

46



--------------------------------------------------------------------------------



 



immediately available funds at such bank or to such account as specified by the
payee in written directions to the payor, or, if no such direction shall have
been given, by check of the payor payable to the order of the payee by certified
mail, postage prepaid at its address as set forth in this Master Agreement. Upon
the request of any Tax Indemnitee with respect to a Tax that the Lessees are
required to pay, Concord shall furnish to such Tax Indemnitee the original or a
certified copy of a receipt for a Lessee’s payment of such Tax or such other
evidence of payment as is reasonably acceptable to such Tax Indemnitee.

                  (f) Reports. If any Lessee knows of any report, return or
statement required to be filed with respect to any Taxes that are subject to
indemnification under this Section 7.4, such Lessee shall, if such Lessee is
permitted by Applicable Law, timely file such report, return or statement (and,
to the extent permitted by law, show ownership of the applicable Leased Property
in such Lessee); provided, however, that if such Lessee is not permitted by
Applicable Law or does not have access to the information required to file any
such report, return or statement, such Lessee will promptly so notify the
appropriate Tax Indemnitee, in which case Tax Indemnitee will file such report.
In any case in which the Tax Indemnitee will file any such report, return or
statement, the related Lessee shall, upon written request of such Tax
Indemnitee, prepare such report, return or statement for filing by such Tax
Indemnitee or, if such Tax Indemnitee so requests, provide such Tax Indemnitee
with such information as is reasonably available to such Lessee.

                  (g) Verification. At Concord’s request, the amount of any
indemnity payment by a Lessee or any payment by a Tax Indemnitee to a Lessee
pursuant to this Section 7.4 shall be verified and certified by an independent
public accounting firm selected by Concord and reasonably acceptable to the Tax
Indemnitee. Unless such verification shall disclose an error in a Lessee’s favor
of 5% or more of the related indemnity payment, the costs of such verification
shall be borne by Concord. In no event shall any Lessee have the right to review
the Tax Indemnitee’s tax returns or receive any other confidential information
from the Tax Indemnitee in connection with such verification. The Tax Indemnitee
agrees to cooperate with the independent public accounting firm performing the
verification and to supply such firm with all information reasonably necessary
to permit it to accomplish such verification, provided that the information
provided to such firm by such Tax Indemnitee shall be for its confidential use.
The parties agree that the sole responsibility of the independent public
accounting firm shall be to verify the amount of a payment pursuant to this
Master Agreement and that matters of interpretation of this Master Agreement are
not within the scope of the independent accounting firm’s responsibilities.

         SECTION 7.5 Increased Costs, etc.

                  (a) Circumstances Affecting LIBOR Rate Availability. If with
respect to any Rent Period applicable to a LIBOR Advance the Agent or any
Funding Party (after consultation with the Agent) shall determine that, by
reason of circumstances affecting the interbank markets generally, deposits in
eurodollars, in the applicable amounts are not being

47



--------------------------------------------------------------------------------



 



quoted via Telerate Page 3750 or offered to the Agent for such Rent Period, then
the Agent shall forthwith give notice thereof to Concord. Thereafter, until the
Agent notifies Concord that such circumstances no longer exist, the obligation
of the Funding Parties to make LIBOR Advances and the right of Lessee to convert
any Funding to or continue any Funding as a LIBOR Advance shall be suspended,
and the Lessees shall repay in full (or cause to be repaid in full) the then
outstanding principal amount of each such LIBOR Advances together with accrued
interest thereon on the last day of the then current Rent Period applicable to
such LIBOR Advance or convert the then outstanding principal amount of each such
LIBOR Advance to a Base Rate Advance as of the last day of such Rent Period.

                  (b) Laws Affecting LIBOR Rate Availability. If, after the date
hereof, the introduction of, or any change in, any Applicable Law or any change
in the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Funding Party (or any of their
respective Lending Offices) with any request or directive (whether or not having
the force of law) of any such Governmental Authority, central bank or comparable
agency, shall make it unlawful or impossible for any of such Funding Party (or
any of their respective Lending Offices) to honor its obligations hereunder to
make or maintain any LIBOR Advance, such Funding Party shall promptly give
notice thereof to the Agent and the Agent shall promptly give notice to the
Lessee and the other Funding Parties. Thereafter, until the Agent notifies
Concord that such circumstances no longer exist, (i) the obligations of such
Funding Party to make LIBOR Advances and the right of Concord to convert such
Funding Party’s portion of any Funding or continue such Funding Party’s portion
of any Funding as a LIBOR Advances shall be suspended and thereafter Concord may
select only Base Rate Advances hereunder with respect to such portion, and
(ii) if any of the Funding Parties may not lawfully continue to maintain a LIBOR
Advance to the end of the then current Rent Period applicable thereto as a LIBOR
Advance, the applicable LIBOR Advance shall immediately be converted to a Base
Rate Advance for the remainder of such Rent Period.

                  (c) Increased Costs. If, after the date hereof, the
introduction of, or any change in, any Applicable Law, or in the interpretation
or administration thereof by any Governmental Authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by any of the Funding Parties (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of such Governmental Authority, central bank or comparable agency:



           (i) shall subject any of the Funding Parties (or any of their
respective Lending Offices) to any tax, duty or other charge with respect to any
Note or any Funding or shall change the basis of taxation of payments to any of
the Funding Parties (or any of their respective Lending Offices) of the
principal of or interest on any Note or Invested Amount or any other amounts due
under this Master Agreement with respect thereto (except for changes in the rate
of tax on the overall net income of any of the Funding Parties or any of their
respective Lending Offices imposed by the jurisdiction in which

48



--------------------------------------------------------------------------------



 





  such Funding Party is organized or is or should be qualified to do business or
such Lending Office is located); or              (ii) shall impose, modify or
deem applicable any reserve (including, without limitation, any imposed by the
Board of Governors of the Federal Reserve System, but excluding any reserve
requirement included in the calculation of the LIBOR Rate), special deposit,
insurance or capital or similar requirement against assets of, deposits with or
for the account of, or credit extended by any of the Funding Parties (or any of
their respective Lending Offices) or shall impose on any of the Funding Parties
(or any of their respective Lending Offices) or the interbank markets any other
condition affecting any Note or Funding;

and the result of any of the foregoing is to increase the costs to any of the
Funding Parties of maintaining any LIBOR Advance or issuing or (subject to
Section 6.2(d)(viii)) participating in any Funding or to reduce the yield or
amount of any sum received or receivable by any of the Funding Parties under any
of the Operative Documents in respect of a LIBOR Advance, then such Funding
Party shall promptly notify the Agent, and the Agent shall promptly notify
Concord of such fact and demand compensation therefor and, within fifteen (15)
days after such notice by the Agent, the Lessees shall pay to such Funding Party
such additional amount or amounts as will compensate such Funding Party or
Funding Parties for such increased cost or reduction, provided that such Funding
Party is generally imposing similar charges on its other similarly situated
lessees or borrowers. The Agent will promptly notify Concord of any event of
which it has knowledge which will entitle a Funding Party to compensation
pursuant to this Section 7.5(c); provided that the Agent shall incur no
liability whatsoever to the Funding Parties or any Lessee in the event it fails
in good faith to do so. The amount of such compensation shall be determined by
the applicable Funding Party in good faith based upon the assumption that such
Funding Party funded its LIBOR Advances in the London interbank market and using
any reasonable attribution or averaging methods which such Funding Party deems
appropriate and practical. A certificate of such Funding Party setting forth the
basis for determining such amount or amounts necessary to compensate such
Funding Party shall be forwarded to Concord through the Agent and shall be
conclusively presumed to be correct in the absence of manifest error.

                  (d) Indemnity. The Lessees, jointly and severally, hereby
indemnifies each of the Funding Parties against any loss or expense which may
arise or be attributable to such Funding Party’s obtaining, liquidating or
employing deposits or other funds acquired to effect, fund or maintain any
Funding (a) as a consequence of any failure by any Lessee to make any payment
when due of any amount due under the Operative Documents in connection with a
LIBOR Advance, (b) due to any failure of any Lessee or the Construction Agent to
accept the proceeds of a funding on a date specified therefor in a Funding
Request or a Rent Period Notice or (c) due to any payment, prepayment or
conversion of any LIBOR Advance on a date other than the last day of the Rent
Period therefor. The amount of such loss or expense shall be determined by the
applicable Funding Party in good faith based upon the assumption that such
Funding Party funded its LIBOR Advances in the London interbank market and using
any reasonable attribution

49



--------------------------------------------------------------------------------



 



or averaging methods which such Funding Party deems appropriate and practical. A
certificate of such Funding Party setting forth the basis for determining such
amount or amounts necessary to compensate such Funding Party shall be forwarded
to Concord through the Agent and shall be conclusively presumed to be correct in
the absence of manifest error.

                  (e) Capital Requirements. If either (a) the introduction of,
or any change in, or in the interpretation of, any Applicable Law or
(b) compliance with any guideline or request from any central bank or comparable
agency or other Governmental Authority (whether or not having the force of law),
has or would have the effect of reducing the rate of return on the capital of,
or has affected or would affect the amount of capital required to be maintained
by, any Funding Party or any corporation controlling such Funding Party as a
consequence of, or with reference to the Commitments or Fundings and other
commitments or fundings of this type, below the rate which the Funding Party or
such other corporation could have achieved but for such introduction, change or
compliance, then within five (5) Business Days after written demand by any such
Funding Party, the Lessees shall pay to such Funding Party from time to time as
specified by such Funding Party additional amounts sufficient to compensate such
Funding Party or other corporation for such reduction, provided that such
Funding Party is generally imposing similar charges on its other similarly
situated lessees or borrowers. A certificate as to such amounts submitted to
Concord and the Agent by such Funding Party, shall, in the absence of manifest
error, be presumed to be correct and binding for all purposes.

                  (f) Payments Free and Clear. Any and all payments by a Lessee
hereunder or under the Lease shall be made free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholding, and all liabilities with respect thereto, excluding,
(i) in the case of each Funding Party and the Agent, income and franchise taxes
imposed by the jurisdiction under the laws of which such Funding Party or the
Agent, as the case may be, is organized or is or should be qualified to do
business or any political subdivision thereof, (ii) in the case of each Funding
Party, income and franchise taxes imposed by the jurisdiction of such Funding
Party’s Lending Office or any political subdivision thereof, (iii) in the case
of each Funding Party, income and franchise taxes payable solely as a result of
such Funding Party’s failure to comply with Section 7.5(j) and (iv) in the case
of each Funding Party, income and franchise taxes imposed by any other
jurisdiction to which taxes such Funding Party would be subject even if such
Funding Party had not entered into the transactions contemplated by the
Operative Documents (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities being hereinafter referred to as
“Withholding Taxes”). If any Lessee shall be required by law to deduct any
Withholding Taxes from or in respect of any sum payable hereunder or under the
Lease to any Funding Party or the Agent, (A) the sum payable shall be increased
as may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 7.5(j)) such
Funding Party or the Agent, as the case may be, receives an amount equal to the
amount such party would have received had no such deductions been made, (B) the
related Lessee shall make such deductions, (C) the related Lessee shall pay the
full amount deducted to the relevant taxing authority or other authority in
accordance with applicable law, and (D) the related Lessee

50



--------------------------------------------------------------------------------



 



shall deliver to the Agent evidence of such payment to the relevant taxing
authority or other authority in the manner provided in Section 7.5(i).

                  (g) Stamp and Other Taxes. In addition, the Lessees shall pay
any present or future stamp, registration, recordation or documentary taxes or
any other similar fees or charges or excise or property taxes, levies of the
United States or any state or political subdivision thereof or any applicable
foreign jurisdiction which arise from any payment made hereunder or from the
execution, delivery or registration of, or otherwise with respect to this Master
Agreement, the Loans, the other Operative Documents, or the perfection of any
rights or security interest in respect thereto (hereinafter referred to as
“Other Taxes”).

                  (h) Indemnity. The Lessees, jointly and severally, shall
indemnify each Funding Party and the Agent for the full amount of Withholding
Taxes and Other Taxes (including, without limitation, any Withholding Taxes and
Other Taxes imposed by any jurisdiction on amounts payable under this
Section 7.5) paid by such Funding Party or the Agent, as the case may be, and
any liability (including penalties, interest and expenses) arising therefrom or
with respect thereto, whether or not such Withholding Taxes or Other Taxes were
correctly or legally asserted. Such indemnification shall be made within thirty
(30) days from the date such Funding Party or the Agent, as the case may be,
makes written demand therefor. In the event that Lessee has indemnified a
Funding Party or the Agent for the full amount of any Withholding Taxes or Other
Taxes as required hereby, such Lessee shall have the right, at its sole cost and
expense, to contest the validity of such Withholding Taxes or Other Taxes by
appropriate proceedings, to seek a refund with respect thereto and to receive
and retain any such refund obtained for its own account.

                  (i) Evidence of Payment. Within thirty (30) days after the
date of any payment of Withholding Taxes or Other Taxes, the related Lessee
shall furnish to the Agent, the original or a certified copy of a receipt
evidencing payment thereof or other evidence of payment satisfactory to the
Agent.

                  (j) Delivery of Tax Forms. Each Funding Party organized under
the laws of a jurisdiction other than the United States or any state thereof
shall deliver to Concord, with a copy to the Agent, on the Initial Closing Date
or concurrently with the delivery of the relevant Assignment and Acceptance, as
applicable, (i) two United States Internal Revenue Service Form W-8BEN or
W-8ECI, as applicable (or successor forms) properly completed and certifying in
each case that such Funding Party is entitled to a complete exemption from
withholding or deduction for or on account of any United States federal income
taxes, and (ii) an Internal Revenue Service Form W-9 or successor applicable
form, as the case may be, to establish an exemption from United States backup
withholding taxes. Each such Funding Party further agrees to deliver to the
Lessee, with a copy to the Agent, a Form W-8BEN or W-8ECI and Form W-9, or
successor applicable forms or manner of certification, as the case may be, on or
before the date that any such form expires or becomes obsolete or after the
occurrence of any event requiring a change in the most recent form previously
delivered by it to Concord, certifying in the

51



--------------------------------------------------------------------------------



 



case of a Form W-8BEN or W-8ECI that such Funding Party is entitled to receive
payments under the Operative Documents without deduction or withholding of any
United States federal income taxes (unless in any such case an event (including
without limitation any change in treaty, law or regulation) has occurred prior
to the date on which any such delivery would otherwise be required which renders
such forms inapplicable or the exemption to which such forms relate unavailable
and such Funding Party notifies Concord and the Agent that it is not entitled to
receive payments without deduction or withholding of United States federal
income taxes) and, in the case of a Form W-9, establishing an exemption from
United States backup withholding tax.

                  (k) Survival. Without prejudice to the survival of any other
agreement of any Lessee hereunder, the agreements and obligations of the Lessees
contained in this Section 7.5 shall survive the payment in full of the
obligations of the Lessees and the termination of the Lease.

                  (l) Mitigation. If a Lessee is required to pay additional
amounts to or for the account of any Funding Party pursuant to this Section 7.5,
then such Funding Party shall change the jurisdiction or location of its Lending
Office if, in the reasonable judgment of such Funding Party, such change
(i) will eliminate or, if it is not possible to eliminate, will reduce to the
greatest extent possible any such additional amounts which may thereafter
accrue, and (ii) is not otherwise disadvantageous to such Funding Party. In
addition, any Funding Party claiming any indemnity payment or additional amounts
pursuant to this Section 7.5 shall use reasonable efforts (consistent with legal
and regulatory restrictions) to file any certificate or document reasonably
requested in writing by Concord if the making of such a filing would avoid the
need for or reduce the amount of any such indemnity payment or additional
amounts that may thereafter accrue and would not, in the sole determination of
such Funding Party, be otherwise disadvantageous to such Funding Party.

                  (m) Limitations During Construction Term. During the
Construction Term, (i) the Lessees shall only be required to indemnify and make
payments to the Lessor under this Section 7.5, (ii) the Lessor hereby
indemnifies and agrees to make payments to the Lenders to the extent that any
Lender would have been entitled to the benefits of this Section 7.5 but for the
provisions of clause (i) above, provided that the Lessor’s obligations pursuant
to this paragraph shall be limited as provided in Section 4.2 of the Loan
Agreement and (iii) amounts payable pursuant to this Section 7.5 shall be paid
with Advances, subject to the terms and conditions of this Master Agreement.

         SECTION 7.6 End of Term Indemnity. In the event that at the end of the
Lease Term for the Leased Properties: (i) the related Lessee elects the option
set forth in Section 14.6 of the Lease with respect to any Leased Property, and
(ii) after the Lessor receives the sales proceeds from the remarketed Leased
Properties under Section 14.6 or 14.7 of the Lease, together with Lessees’
payment of the Recourse Deficiency Amount with respect to such Leased
Properties, the Lessor shall not have received the entire aggregate Leased
Property Balances of the remarketing

52



--------------------------------------------------------------------------------



 



Leased Properties, then, within 90 days after the end of the Lease Term, the
Lessor or the Agent may obtain, at Lessees’ sole cost and expense, a report from
the Appraiser (or, if the Appraiser is not available, another appraiser
reasonably satisfactory to the Lessor or the Agent, as the case may be, and
approved by Concord, such approval not to be unreasonably withheld) in form and
substance reasonably satisfactory to the Lessor and the Agent (the “Report”) to
establish the reason for any decline in value of the remarketed Leased
Properties from the aggregate Leased Property Balances thereof. The Lessees,
jointly and severally, shall promptly reimburse the Lessor for the amount equal
to such decline in value to the extent that the Report indicates that such
decline was due to extraordinary wear and tear, excessive usage or damage.
Nothing in this Section 7.6 shall limit Lessor’s rights and remedies against any
Lessee with respect to any violation of, or default under, the Lease or any
other Operative Documents by such Lessee.

ARTICLE VIII
MISCELLANEOUS

         SECTION 8.1 Survival of Agreements. The representations, warranties,
covenants, indemnities and agreements of the parties provided for in the
Operative Documents, and the parties’ obligations under any and all thereof,
shall survive the execution and delivery of this Master Agreement and any of the
Operative Documents, the transfer of any Land to the Lessor as provided herein
(and shall not be merged into any Deed), any disposition of any interest of the
Lessor in any Leased Property, the purchase and sale of the Notes, payment
therefor and any disposition thereof and shall be and continue in effect
notwithstanding any investigation made by any party hereto or to any of the
other Operative Documents and the fact that any such party may waive compliance
with any of the other terms, provisions or conditions of any of the Operative
Documents.

         SECTION 8.2 Notices. Unless otherwise specified herein, all notices,
requests, demands or other communications to or upon the respective parties
hereto shall be addressed to such parties at the addresses therefor as set forth
in Schedule 8.2, or such other address as any such party shall specify to the
other parties hereto in a written notice complying with this Section 8.2, and
shall be deemed to have been given (i) the Business Day after being sent, if
sent by overnight courier service marked for next Business Day delivery;
(ii) the Business Day received, if sent by messenger; (iii) the day sent, if
sent by facsimile and confirmed electronically or otherwise during business
hours of a Business Day (or on the next Business Day if otherwise sent by
facsimile and confirmed electronically or otherwise); or (iv) three Business
Days after being sent, if sent by registered or certified mail, postage prepaid.

         SECTION 8.3 Counterparts. This Master Agreement may be executed by the
parties hereto in separate counterparts (including by facsimile), each of which
when so executed and delivered shall be an original, but all such counterparts
shall together constitute but one and the same instrument.

53



--------------------------------------------------------------------------------



 



         SECTION 8.4 Amendments. No Operative Document nor any of the terms
thereof may be terminated, amended, supplemented, waived or modified with
respect to Concord, any other Lessee or any Funding Party, except (a) in the
case of a termination, amendment, supplement, waiver or modification to be
binding on the Lessees, with the written agreement or consent of the Lessees and
(b) in the case of a termination, amendment, supplement, waiver or modification
to be binding on the Funding Parties, with the written agreement or consent of
the Required Funding Parties; provided, however, that



           (x) notwithstanding the foregoing provisions of this Section 8.4 or
clause (y) below, the consent of each Funding Party affected thereby shall be
required for any amendment, modification or waiver directly:



           (i) modifying any of the provisions of this Section 8.4, changing the
definition of “Required Funding Parties” or “Required Lenders”, or increasing
the Commitment of such Funding Party;              (ii) amending, modifying,
waiving or supplementing any of the provisions of Section 3 of the Loan
Agreement or the representations of such Funding Party in Section 4.2 or 4.3 or
the covenants of such Funding Party in Section 6 of this Master Agreement;    
         (iii) reducing any amount payable to such Funding Party under the
Operative Documents or extending the time for payment of any such amount,
including, without limitation, any Rent, any Funded Amount, any fees, any
indemnity, any Leased Property Balance, the Lease Balance, any Funding Party
Balance, the Recourse Deficiency Amount, interest or Yield; or    
         (iv) consenting to any assignment of the Lease (unless such assignment
is permitted pursuant to the Lease) or the extension of the Lease Term,
releasing any of the collateral assigned to the Agent and the Lenders pursuant
to any Mortgage and any Assignment of Lease and Rents (but excluding a release
of any rights that the Lenders may have in any Leased Property, or the proceeds
thereof as contemplated in the definition of “Release Date”), releasing any
Lessee from its obligations in respect of the payments of Rent and the Lease
Balance, releasing Concord from its obligations under the Guaranty Agreement or
any other Operative Document or changing the absolute and unconditional
character of any such obligation; and



           (y) no such termination, amendment, supplement, waiver or
modification shall, without the written agreement or consent of the Lessor, the
Agent and the Required Lenders, be made to the Lease or any Security Agreement
and Assignment; and

54



--------------------------------------------------------------------------------



 





           (z) subject to the foregoing clauses (x) and (y), so long as no Event
of Default has occurred and is continuing, the Lessor, the Agent and the Lenders
may not amend, supplement, waive or modify any terms of the Loan Agreement, the
Notes, the Mortgages and the Assignments of Lease and Rents without the consent
of Concord (such consent not to be unreasonably withheld or delayed); provided
that in no event may any Operative Document be amended so as to increase the
obligations of Concord or any other Lessee, or deprive Concord or any other
Lessee of any rights thereunder, without the written consent of Concord and such
Lessee.

Each of the Agent and each Lender, severally and not jointly, acknowledge the
provisions of, and agree to be bound by, Article II and Section 17.3 of the
Lease, and all parties to ths Master Agreement agree that the Lessees shall be
third party beneficiaries of Section 3 of the Loan Agreement.

         SECTION 8.5 Headings, etc. The Table of Contents and headings of the
various Articles and Sections of this Master Agreement are for convenience of
reference only and shall not modify, define, expand or limit any of the terms or
provisions hereof.

         SECTION 8.6 Parties in Interest. Except as expressly provided herein,
none of the provisions of this Master Agreement is intended for the benefit of
any Person except the parties hereto and their respective successors and
permitted assigns.

         SECTION 8.7 GOVERNING LAW. THIS MASTER AGREEMENT HAS BEEN DELIVERED IN,
AND SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF GEORGIA APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE.

         SECTION 8.8 Expenses. Whether or not the transactions herein
contemplated are consummated, the Lessees, jointly and severally, agrees to pay,
as Supplemental Rent, all actual, reasonable and documented out-of-pocket costs
and expenses of the Lessor, the Agent and the Lenders in connection with the
preparation, execution and delivery of any amendment, waiver or consent relating
thereto (including, without limitation, the reasonable fees and disbursements of
Mayer, Brown, Rowe & Maw) and of the Lessor, the Agent and the Lenders in
connection with the enforcement of the Operative Documents and the documents and
instruments referred to therein (including, without limitation, the reasonable
fees actually incurred and disbursements of counsel for the Lessor, the Agent
and the Lenders); provided that nothing in this Section 8.8 shall be interpreted
to require any Lessee to pay the fees and expenses of any participant, or in
connection with any participations, described in Section 6.2(c). All actual,
reasonable and documented out-of-pocket costs and expenses of the Lessor, the
Agent and the Lenders in connection with the preparation, execution and delivery
of the Operative Documents and the documents and instruments referred to therein
(including, without limitation, the

55



--------------------------------------------------------------------------------



 



reasonable fees and disbursements of Mayer, Brown, Rowe & Maw) shall be paid
with the proceeds of Advances. All references in the Operative Documents to
“attorneys’ fees” or “reasonable attorneys fees” shall mean reasonable
attorneys’ fees actually incurred, without regard to any statutory definition
thereof.

         SECTION 8.9 Severability. Any provision of this Master Agreement that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

         SECTION 8.10 Liabilities of the Funding Parties: Sharing of Payments.
(a) No Funding Party shall have any obligation to any other Funding Party or to
the Guarantor or any Lessee with respect to the transactions contemplated by the
Operative Documents except those obligations of such Funding Party expressly set
forth in the Operative Documents or except as set forth in the instruments
delivered in connection therewith, and no Funding Party shall be liable for
performance by any other party hereto of such other party’s obligations under
the Operative Documents except as otherwise so set forth. No Lender shall have
any obligation or duty to Concord or any other Lessee, any other Funding Parties
or any other Person with respect to the transactions contemplated hereby except
to the extent of the obligations and duties expressly set forth in this Master
Agreement or the Loan Agreement.

                  (b) If any Funding Party shall obtain any payment (whether
voluntary or involuntary, or through the exercise of any right of set-off or
otherwise) on account of the Advances made by it in excess of its ratable share
of payments on account of the Advances obtained by all the Funding Parties, such
Funding Parties shall forthwith purchase from the other Funding Parties such
participations in the Advances owed to them as shall be necessary to cause such
purchasing Funding Party to share the excess payment ratably with each of them,
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Funding Party, such purchase from each
Funding Party shall be rescinded and such Funding Party shall repay to the
purchasing Funding Party the purchase price to the extent of such Funding
Party’s ratable share (according to the proportion of (i) the amount of the
participation purchased from such Funding Party as a result of such excess
payment to (ii) the total amount of such excess payment) of such recovery
together with an amount equal to such Funding Party’s ratable share (according
to the proportion of (i) the amount of such Funding Party’s required repayment
to (ii) the total amount so recovered from the purchasing Funding Party) of any
interest or other amount paid or payable by the purchasing Funding Party in
respect of the total amount so recovered. Each Funding Party agrees that any
Funding Party so purchasing a participation from another Funding Party pursuant
to this Section 8.10 may, to the fullest extent permitted by law, exercise all
its rights of payment (including the right of set-off) with respect to such
participation as fully as if such Funding Party were the direct creditor of such
Funding Party in the amount of such participation.

56



--------------------------------------------------------------------------------



 



                  (c) Non-Receipt of Funds by the Agent. Unless a Lender
notifies the Agent prior to the date on which it is scheduled to make payment to
the Agent of the proceeds of a Loan that it does not intend to make such
payment, the Agent may assume that such payment has been made. The Agent may,
but shall not be obligated to, make the amount of such payment available to the
intended recipient in reliance upon such assumption. If such Lender has not in
fact made such payment to the Agent, the recipient of such payment shall, on
demand by the Agent, repay to the Agent the amount so made available together
with interest thereon in respect of each day during the period commencing on the
date such amount was so made available by the Agent until the date the Agent
recovers such amount at a rate per annum equal to the Federal Funds Rate for
such day (or, if such amount has not been repaid within two or more Business
Days, at the Base Rate for such day).

         SECTION 8.11 Submission to Jurisdiction; Waivers. Each party hereto
hereby irrevocably and unconditionally:



           (i) submits for itself and its property in any legal action or
proceeding relating to this Master Agreement or any other Operative Document, or
for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of Georgia sitting
in Fulton County, the courts of the United States of America for the Northern
District of Georgia, and appellate courts from any thereof;    
         (ii) consents that any such action or proceedings may be brought to
such courts, and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same; and              (iii) agrees that nothing herein shall affect the
right to effect service of process in any manner permitted by law.

         EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS MASTER
AGREEMENT, ANY OTHER OPERATIVE DOCUMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

         SECTION 8.12 Liabilities of the Agent. The Agent shall have no duty,
liability or obligation to any party to this Master Agreement with respect to
the transactions contemplated hereby except those duties, liabilities or
obligations expressly set forth in this Master Agreement or the Loan Agreement,
and any such duty, liability or obligations of the Agent shall be as expressly
limited by this Master Agreement or the Loan Agreement, as the case may be. All
parties to this Master Agreement acknowledge that the Agent is not, and will not
be, performing any due diligence with respect to documents and information
received pursuant to this Master Agreement or any other Operative Agreement
including, without limitation, any Environmental

57



--------------------------------------------------------------------------------



 



Audit, Title Policy or survey; it being understood that if the Funding Parties
make a Funding on a Closing Date, unless otherwise expressly stated in writing,
the conditions precedent to such Funding shall be deemed to have been satisfied.
Except as expressly qualified herein, the acceptance by the Agent of any such
document or information shall not constitute a waiver by any Funding Party of
any representation or warranty of Concord or any other Lessee even if such
document or information indicates that any such representation or warranty is
untrue.

58



--------------------------------------------------------------------------------



 



         IN WITNESS WHEREOF, the parties hereto have caused this Master
Agreement to be duly executed by their respective officers thereunto duly
authorized as of the day and year first above written.



  CONCORD EFS, INC.,
as the Guarantor and as a Lessee



  By: /s/ E. T. Haslam
Name Printed: Edward T. Haslam
Title: Chief Financial Officer

MASTER
AGREEMENT

S-1



--------------------------------------------------------------------------------



 





  ELECTRONIC PAYMENT SERVICES, INC.
as a Subsidiary Guarantor



  By: /s/ E. T. Haslam
Name Printed: Edward T. Haslam
Title: Chief Financial Officer

MASTER
AGREEMENT

S-2



--------------------------------------------------------------------------------



 





  STAR SYSTEMS, LLC, as a Subsidiary
Guarantor



  By: Concord EFS, Inc., its sole member



  By: /s/ E. T. Haslam
Name Printed: Edward T. Haslam
Title: Chief Financial Officer

MASTER
AGREEMENT

S-3



--------------------------------------------------------------------------------



 





  BUYPASS CORPORATION, as a Subsidiary
Guarantor



  By: /s/ E. T. Haslam
Name Printed: Edward T. Haslam
Title: Chief Financial Officer

MASTER
AGREEMENT

S-4



--------------------------------------------------------------------------------



 





  EPSF CORPORATION, as a Subsidiary Guarantor



  By: /s/ E. T. Haslam
Name Printed: Edward T. Haslam
Title: Chief Financial Officer

MASTER
AGREEMENT

S-5



--------------------------------------------------------------------------------



 





  MONEY ACCESS SERVICE, INC., as a Subsidiary
Guarantor



  By: /s/ E. T. Haslam
Name Printed: Edward T. Haslam
Title: Chief Financial Officer

MASTER
AGREEMENT

S-6



--------------------------------------------------------------------------------



 





  MAS INCO CORPORATION, as a Subsidiary
Guarantor



  By: /s/ E. T. Haslam
Name Printed: Edward T. Haslam
Title: Chief Financial Officer

MASTER
AGREEMENT

S-7



--------------------------------------------------------------------------------



 





  STAR SYSTEMS, INC., as a Subsidiary
Guarantor



  By: /s/ E. T. Haslam
Name Printed: Edward T. Haslam
Title: Chief Financial Officer

MASTER
AGREEMENT

S-8



--------------------------------------------------------------------------------



 





  STAR NETWORKS, INC., as a Subsidiary
Guarantor



  By: /s/ E. T. Haslam
Name Printed: Edward T. Haslam
Title: Chief Financial Officer

MASTER
AGREEMENT

S-9



--------------------------------------------------------------------------------



 





  STAR SYSTEMS ASSETS, INC., as a Subsidiary
Guarantor



  By: /s/ E. T. Haslam
Name Printed: Edward T. Haslam
Title: Chief Financial Officer

MASTER
AGREEMENT

S-10



--------------------------------------------------------------------------------



 





  ATLANTIC FINANCIAL GROUP, LTD., as Lessor



  By: Atlantic Financial Managers, Inc., its
General Partner



  By:/s/ Stephen Brookshire
Name Printed: Stephen Brookshire
Title: President

MASTER
AGREEMENT

S-11



--------------------------------------------------------------------------------



 





  SUNTRUST BANK, as Agent and as a Lender



  By: /s/ Bryan W. Ford
Name Printed: Bryan W. Ford
Title: Director

MASTER
AGREEMENT

S-12



--------------------------------------------------------------------------------



 



SCHEDULE 2.2

AMOUNT OF EACH FUNDING PARTY’S COMMITMENT

           
Lessor Commitment Percentage:
    11.5 %
Lessor Commitment:
  $ 6,325,000  
Lender Commitment Percentages:
         
SunTrust Bank
    88.5 %
Lender Commitments:
         
SunTrust Bank
  $ 48,675,000  

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.2

ADDRESSES FOR NOTICES

          Concord:       Concord EFS, Inc.
1000 Carr Road
Washington, Delaware 19809
Attn: Mr. Edward T. Haslam and
          Marcia Heister, Esq.
Facsimile: 302-791-8764
          and 302-791-8762     with a copy to:                       Dechert
4000 Bell Atlantic Tower
1717 Arch Street
Philadelphia, Pennsylvania 19103
Attn: Glenn D. Blumenfeld, Esq.
Facsimile: 215-994-2222           Lessor:       Atlantic Financial Group, Ltd.
2808 Fairmount
Suite 250
Dallas, Texas 75201
Attn: Stephen Brookshire
Facsimile: 214/871-2799           Lender and Agent:       SunTrust Bank
6410 Poplar Avenue
Suite 320
Memphis, Tennessee 38119
Attn: Bryan Ford
Facsimile: 901/766-7565               with a copy to:   SunTrust Capital
Markets, Inc.
303 Peachtree Street, 24th Floor
Mail Code 3951
Atlanta, Georgia 30308
Attn: Peter Kantor
Facsimile: 404/230-1344

 



--------------------------------------------------------------------------------



 



APPENDIX A
to
Master Agreement, Lease,
Loan Agreement and Construction Agency Agreement

DEFINITIONS AND INTERPRETATION

         A.     Interpretation. In each Operative Document, unless a clear
contrary intention appears:



           (i) the singular number includes the plural number and vice versa;  
           (ii) reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
the Operative Documents;              (iii) reference to any gender includes
each other gender;              (iv) reference to any agreement (including any
Operative Document), document or instrument means such agreement, document or
instrument as amended, supplemented or modified and in effect from time to time
in accordance with the terms thereof and, if applicable, the terms of the other
Operative Documents and reference to any promissory note includes any promissory
note which is an extension or renewal thereof or a substitute or replacement
therefor;              (v) reference to any Applicable Law or Requirement of Law
means such Applicable Law or Requirement of Law as amended, modified, codified,
replaced or reenacted, in whole or in part, and in effect from time to time,
including rules and regulations promulgated thereunder and reference to any
section or other provision of any Applicable Law or Requirement of Law means
that provision of such Applicable Law from time to time in effect and
constituting the substantive amendment, modification, codification, replacement
or reenactment of such section or other provision;              (vi) reference
in any Operative Document to any Article, Section, Appendix, Schedule or Exhibit
means such Article or Section thereof or Appendix, Schedule or Exhibit thereto;
             (vii) “hereunder”, “hereof”, “hereto” and words of similar import
shall be deemed references to an Operative Document as a whole and not to any
particular Article, Section, paragraph or other provision of such Operative
Document;

 



--------------------------------------------------------------------------------



 





           (viii) “including” (and with correlative meaning “include”) means
including without limiting the generality of any description preceding such
term;              (ix) “or” is not exclusive; and              (x) relative to
the determination of any period of time, “from” means “from and including” and
“to” means “to but excluding”.

         B.     Accounting Terms. In each Operative Document, unless expressly
otherwise provided, all terms of an accounting character used in the Operative
Documents shall be interpreted, all accounting determinations under the
Operative Documents shall be made, and all financial statements required to be
delivered under the Master Agreement shall be prepared, in accordance with GAAP.

         C.     Conflict in Operative Documents. If there is any conflict
between any Operative Documents, each such Operative Document shall be
interpreted and construed, if possible, so as to avoid or minimize such conflict
but, to the extent (and only to the extent) of such conflict, the Master
Agreement shall prevail and control.

         D.     Legal Representation of the Parties. The Operative Documents
were negotiated by the parties with the benefit of legal representation and any
rule of construction or interpretation otherwise requiring any Operative
Document to be construed or interpreted against any party shall not apply to any
construction or interpretation hereof or thereof.

         E.     Defined Terms. Unless a clear contrary intention appears, terms
defined herein have the respective indicated meanings when used in each
Operative Document.

         “1998 Lease” means the Lease Agreement, dated as of May 22, 1998,
between Electronic Payment Services, Inc. and the Lessor.

         “2000 Lease” means the Master Lease Agreement, dated as of November 15,
2000, among Electronic Payment Services, Inc., the other Subsidiaries of Concord
party thereto and the Lessor.

         “A Loan” means the A Percentage of Fundings made pursuant to the Loan
Agreement and the Master Agreement.

         “A Note” is defined in Section 2.2 of the Loan Agreement.

         “A Percentage” means 83.5%.

         “Acquisition Related Special Charges” for any fiscal quarter means
charges to income related specifically to acquisitions by Concord and its
Subsidiaries accounted for during such

2



--------------------------------------------------------------------------------



 



fiscal quarter, it being understood that Acquisition Related Special Charges
shall not include write-downs of goodwill, other charges related to future
performance and costs and accruals for restructuring or accrual charges of
Concord or any restructuring or accrual charges of Concord or any of its
Subsidiaries for its operations that are not specifically related to such
acquisition.

         “Acquisition Related Special Gains” for any fiscal quarter means gains
arising from any write-up of assets resulting from acquisitions, earnings of any
Person acquired realized by such Person prior to the acquisition and any gain
resulting from extraordinary or non-recurring items resulting from acquisitions,
in each case realized by Concord or any of its Subsidiaries during such fiscal
quarter.

         “Address” means with respect to any Person, its address set forth in
Schedule 8.2 to the Master Agreement or such other address as it shall have
identified to the parties to the Master Agreement in writing in the manner
provided for the giving of notices thereunder.

         “Adjusted LIBO Rate” means, with respect to each Rent Period for a
LIBOR Advance, the rate obtained by dividing (A) LIBOR for such Rent Period by
(B) a percentage equal to 1 minus the then stated maximum rate (stated as a
decimal) of all reserves requirements (including, without limitation, any
marginal, emergency, supplemental, special or other reserves) applicable to any
member bank of the Federal Reserve System in respect of Eurocurrency liabilities
as defined in Regulation D (or against any successor category of liabilities as
defined in Regulation D).

         “Adjusted Net Income” for any fiscal quarter means the Consolidated Net
Income (or Deficit) for such fiscal quarter adjusted to eliminate any and all
Acquisition Related Special Charges and Acquisition Related Special Gains for
such fiscal quarter.

         “Advance” means a LIBOR Advance or a Base Rate Advance.

         “Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by, or under common control with, such Person, whether
through the ownership of voting securities, by contract or otherwise. For
purposes of this definition, “control” (including with correlative meanings, the
terms “controlling”, “controlled by”, and “under common control with”) as
applied to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of that
Person.

         “After-Tax Basis” means (a) with respect to any payment to be received
by an Indemnitee (which, for purposes of this definition, shall include any Tax
Indemnitee), the amount of such payment supplemented by a further payment or
payments so that, after deducting from such payments the amount of all Taxes
(net of any current credits, deductions or other Tax benefits arising from the
payment by the Indemnitee of any amount, including Taxes, for which the payment
to be received is made) imposed currently on the Indemnitee by any Governmental
Authority or taxing authority with respect to such payments, the balance of such
payments shall

3



--------------------------------------------------------------------------------



 



be equal to the original payment to be received and (b) with respect to any
payment to be made by any Indemnitee, the amount of such payment supplemented by
a further payment or payments so that, after increasing such payment by the
amount of any current credits or other Tax benefits realized by the Indemnitee
under the laws of any Governmental Authority or taxing authority resulting from
the making of such payments, the sum of such payments (net of such credits or
benefits) shall be equal to the original payment to be made; provided, however,
for the purposes of this definition, and for purposes of any payment to be made
to either a Lessee or an Indemnitee on an after-tax basis, it shall be assumed
that (i) federal, state and local taxes are payable at the highest combined
marginal federal and state statutory income tax rate (taking into account the
deductibility of state income taxes for federal income tax purposes) applicable
to corporations from time to time and (ii) such Indemnitee or such Lessee has
sufficient income to utilize any deductions, credits (other than foreign tax
credits, the use of which shall be determined on an actual basis) and other Tax
benefits arising from any payments described in clause (b) of this definition.

         “Agent” means SunTrust Bank, a Georgia banking corporation, in its
capacity as agent under the Master Agreement and the Loan Agreement.

         “Agent’s Fee Letter” means the Agent’s Fee Letter, dated as of July 12,
2002, between the Agent and Concord.

         “Alterations” means, with respect to any Leased Property, fixtures,
alterations, improvements, modifications and additions to such Leased Property.

         “Applicable Law” means all applicable laws (including Environmental
Laws), rules, regulations (including proposed, temporary and final income tax
regulations), statutes, treaties, codes, ordinances, permits, certificates,
orders and licenses of and interpretations by, any Governmental Authority, and
applicable judgments, decrees, injunctions, writs, orders or like action of any
court, arbitrator or other administrative, judicial or quasi-judicial tribunal
or agency of competent jurisdiction (including those pertaining to health,
safety or the environment (including, without limitation, wetlands) and those
pertaining to the construction, use or occupancy of any Leased Property).

         “Applicable Margin” means (i) 0 for Base Rate Advances and (ii) for
LIBOR Advances, (A) 0.50%, if the Funded Debt to Tangible Capitalization Ratio
for the most recently ended fiscal quarter is less than 15%, (B) 0.75%, if the
Funded Debt to Tangible Capitalization Ratio for the most recently ended fiscal
quarter is equal to or greater than 15%, but less than 25%, (C) 1.00%, if the
Funded Debt to Tangible Capitalization Ratio for the most recently ended fiscal
quarter is equal to or greater than 25%.

         “Appraisal” is defined in Section 3.1 of the Master Agreement.

         “Appraiser” means an MAI appraiser reasonably satisfactory to the
Agent.

4



--------------------------------------------------------------------------------



 



         “Architect” means with respect to any Leased Property the architect
engaged in connection with the construction of the related Building, if any, who
may be an employee of the General Contractor for such Leased Property.

         “Architect’s Agreement” means, with respect to any Leased Property, the
architectural services agreement, if any, between the Construction Agent (or a
Lessee) and the related Architect.

         “Assignment and Assumption” means an assignment and assumption
agreement, substantially in the form of Exhibit F to the Master Agreement.

         “Assignment of Lease and Rents” means, with respect to any Leased
Property, the Assignment of Lease and Rents, dated as of the related Closing
Date, from the Lessor to the Agent, substantially in the form of Exhibit B to
the Master Agreement.

         “Authority” means a development or similar authority of any state,
county or municipality that is an issuer of Bonds.

         “Award” means any award or payment received by or payable to the Lessor
or a Lessee on account of any Condemnation or Event of Taking (less the actual
costs, fees and expenses, including reasonable attorneys’ fees, incurred in the
collection thereof, for which the Person incurring the same shall be reimbursed
from such award or payment).

         “B Loan” means the B Percentage of Fundings made pursuant to the Loan
Agreement and the Master Agreement.

         “B Note” is defined in Section 2.2 of the Loan Agreement.

         “B Percentage” means 5.0%.

         “Banking Agency” means any Governmental Authority charged with the
regulation of financial institutions.

         “Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended.

         “Base Rate” means (with any change in the Base Rate to be effective as
of the date of change of either of the following rates) the higher of (i) the
rate which the Agent publicly announces from time to time as its prime lending
rate, as in effect from time to time, and (ii) the Federal Funds Rate, as in
effect from time to time, plus one-half of one percent (0.50%) per annum. The
Agent’s prime lending rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to customers; the Agent may
make commercial loans or other

5



--------------------------------------------------------------------------------



 



loans at rates of interest at, above or below the Agent’s prime lending rate.
The Base Rate is determined daily.

         “Base Rate Advance” means that portion of the Funded Amount bearing
interest at the Base Rate.

         “Base Term” means, with respect to any Leased Property, (a) the period
commencing on the related Closing Date and ending on July 12, 2009 or (b) such
shorter period as may result from earlier termination of the Lease as provided
therein.

         “Basic Rent” means the rent payable pursuant to Section 3.1 of the
Lease, determined in accordance with the following: each installment of Basic
Rent payable on any Payment Date shall be in an amount equal to the sum of
(A) the aggregate amount of Lender Basic Rent payable on such Payment Date, plus
(B) the aggregate amount of Lessor Basic Rent payable on such Payment Date, in
each case for the Leased Property or Properties that are then subject to the
Lease.

         “Benefit Arrangement” means at any time an employee benefit plan within
the meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan
and which is maintained or otherwise contributed to by any member of the ERISA
Group.

         “Board” means the Board of Governors of the Federal Reserve System and
any successor thereto or to the functions thereof.

         “Board of Directors”, with respect to a corporation, means either the
Board of Directors or any duly authorized committee of that Board which pursuant
to the by-laws of such corporation has the same authority as that Board as to
the matter at issue.

         “Bonds” means industrial revenue or development bonds issued by a
state, county or municipal authority in connection with any Leased Property.

         “Building” means, with respect to any Leased Property, the buildings,
structures and improvements located or to be located on the related Land, along
with all fixtures used or useful in connection with the operation of such Leased
Property, including, without limitation, all furnaces, boilers, compressors,
elevators, fittings, pipings, connectives, conduits, ducts, partitions,
equipment and apparatus of every kind and description now or hereafter affixed
or attached to the Building, equipment, if any, financed by the Lessor and/or
the Lenders and all Alterations (including all restorations, repairs,
replacements and rebuilding of such buildings, improvements and structures)
thereto (but in each case excluding trade fixtures and Lessee Equipment).

         “Business Day” means any day other than a Saturday, Sunday or other day
on which banks are required or authorized to be closed for business in Atlanta,
Georgia and, if the

6



--------------------------------------------------------------------------------



 



applicable Business Day relates to a LIBOR Advance, on which trading is not
carried on by and between banks in the London interbank market.

         “Capitalized Leases” means leases under which any Obligor is the lessee
or obligor, the discounted future rental payment obligations under which are
capitalized or are required to be capitalized on the balance sheet of the lessee
or obligor in accordance with GAAP.

         “Cash Collateral Account” is defined in Section 2.6 of the Master
Agreement.

         “Cash Collateral Trustee” is defined in Section 2.6 of the Master
Agreement.

         “Casualty” means an event of damage or casualty relating to all or part
of any Leased Property that does not constitute an Event of Loss.

         “Claims” means liabilities, obligations, damages, losses, demands,
penalties, fines, claims, actions, suits, judgments, proceedings, settlements,
utility charges, costs, expenses and disbursements (including, without
limitation, reasonable legal fees and expenses) of any kind and nature
whatsoever.

         “Closing Date” means with respect to each parcel of Land, the date on
which (i) such Land is acquired by the Lessor pursuant to a Purchase Agreement
or such Land is leased to the Lessor pursuant to a Ground Lease and (ii) the
initial Funding occurs with respect to such Land under the Master Agreement.

         “Code” or “Tax Code” means the Internal Revenue Code of 1986, as
amended.

         “Commitment” means as to each Funding Party, its obligation to make
Fundings as investments in each Leased Property (in the case of the Lessor), or
to make Loans to the Lessor (in the case of the Lenders), in an aggregate amount
not to exceed at any one time outstanding the amount set forth for such Funding
Party on Schedule 2.2 to the Master Agreement (as it may be adjusted from time
to time pursuant to Section 6 of the Master Agreement).

         “Commitment Fee” is defined in Section 2.2(h) of the Master Agreement.

         “Commitment Fee Percentage” means (i) 0.10%, if the Funded Debt to
Tangible Capitalization Ratio for the most recently ended fiscal quarter is less
than 15%, (ii) 0.15%, if the Funded Debt to Tangible Capitalization Ratio for
the most recently ended fiscal quarter is equal to or greater than 15%, but less
than 25%, and (iii) 0.20%, if the Funded Debt to Tangible Capitalization Ratio
for the most recently ended fiscal quarter is equal to or greater than 25%.

         “Commitment Percentage” means as to any Funding Party, at a particular
time, the percentage of the aggregate Commitments in effect at such time
represented by such Funding Party’s Commitment, as such percentage is shown for
such Funding Party on Schedule 2.2 to the

7



--------------------------------------------------------------------------------



 



Master Agreement (as it may be adjusted from time to time pursuant to Section 6
of the Master Agreement).

         “Completion Date” with respect to any Leased Property means the
Business Day on which the conditions specified in Section 3.5 of the Master
Agreement have been satisfied or waived with respect to such Leased Property.

         “Concord” means Concord EFS, Inc., a Delaware corporation.

         “Condemnation” means any condemnation, requisition, confiscation,
seizure or other taking or sale of the use, occupancy or title to any Leased
Property or any part thereof in, by or on account of any actual eminent domain
proceeding or other action by any Governmental Authority or other Person under
the power of eminent domain or any transfer in lieu of or in anticipation
thereof, which in any case does not constitute an Event of Taking. A
Condemnation shall be deemed to have “occurred” on the earliest of the dates
that use is prevented or occupancy or title is taken.

         “Consolidated or consolidated” means, with reference to any term
defined herein, shall mean that term as applied to the accounts of Concord and
its Subsidiaries, consolidated in accordance with GAAP.

         “Consolidated EBITR” means with respect to any fiscal period, the
result (determined with respect to the same period and without duplication) of
the following: (a) Consolidated Net Income (or Deficit); plus (b) all taxes
included as an expense of Concord and its Subsidiaries in the determination of
Consolidated Net Income (or Deficit); plus (c) interest included as an expense
of Concord and its Subsidiaries in the determination of Consolidated Net Income
(or Deficit); plus (d) all Rents included as an expense of Concord and its
Subsidiaries in the determination of Consolidated Net Income (or Deficit).

         “Consolidated Net Income (or Deficit)” means with respect to any fiscal
period, the consolidated net income (or deficit) of Concord and its
Subsidiaries, after deduction of all expenses, taxes, and other proper charges,
determined in accordance with GAAP.

         “Consolidated Tangible Net Worth” means, at any date the sum of capital
surplus, earned surplus and capital stock, minus deferred charges (including,
but not limited to, unamortized debt discount and expense, organization expenses
and development expenses), intangibles and treasury stock of Concord and its
consolidated Subsidiaries, all determined as of such date in accordance with
GAAP.

         “Construction” means, with respect to any Leased Property, the
construction of the related Building pursuant to the related Plans and
Specifications.

8



--------------------------------------------------------------------------------



 



         “Construction Agency Agreement” means the Construction Agency
Agreement, dated as of July 12, 2002, between Concord and the Lessor.

         “Construction Agency Event of Default” is defined in Section 5.1 of the
Construction Agency Agreement.

         “Construction Agent” means Concord in its capacity as construction
agent pursuant to the Construction Agency Agreement.

         “Construction Budget” is defined in Section 2.4 of the Construction
Agency Agreement.

         “Construction Commencement Date” is defined in Section 2.3 of the
Construction Agency Agreement.

         “Construction Conditions” means the conditions set forth in Section 3.5
of the Master Agreement.

         “Construction Contract” means, with respect to any Leased Property,
that certain construction contract, if any, between a Lessee or the Construction
Agent and a General Contractor for the Construction of the related Building,
provided that such contract shall be assigned to the Lessor, and such assignment
shall be consented to by such General Contractor, pursuant to an assignment of
such construction contract substantially in the form of the Security Agreement
and Assignment set forth as Exhibit C to the Master Agreement.

         “Construction Costs” with respect to any Leased Property means the
acquisition cost of the related Land, all costs incurred in connection with the
design, development and construction of the Building on the related Land, as
well as the costs of excavating, grading, landscaping and other work undertaken
to prepare the Land for construction of a Building, the purchase price of all
Funded Equipment related to such Leased Property and all other fees, costs and
expenses incurred in connection with the acquisition, development and
construction of such Leased Property, including all interest on the Loans and
Yield in the Lessor’s Invested Amount related to such Leased Property accrued
during the Construction Term therefor, planning, engineering, development,
architects’, consultants’, brokers’, attorneys’ and accountants’ fees, appraisal
costs, survey costs, insurance costs, transaction costs, demolition costs,
permitting costs, costs for title insurance and other soft costs related to such
Leased Property.

         “Construction Failure Payment” means, with respect to any Leased
Property and as of any date of calculation, an amount equal to (i) 100% of the
related Land Acquisition Cost, plus (ii) 89.9% of an amount equal to the costs
of acquiring any Building located on the related Land as of the Closing Date
therefor, plus the Construction Costs (exclusive of Land Acquisition Cost) that
are capitalizable in accordance with GAAP as construction costs incurred as of
such date of calculation or incurred by the Agent or any of the Funding Parties
after the occurrence of a Construction Agency Event of Default, minus Force
Majeure Losses related to such Leased Property.

9



--------------------------------------------------------------------------------



 



         “Construction Force Majeure Declaration” is defined in Section 3.4 of
the Construction Agency Agreement.

         “Construction Force Majeure Event” means, with respect to any Leased
Property:



  (a)   an act of God arising after the related Closing Date, or     (b)   any
change in any Applicable Law arising after such Closing Date and relating to the
use of the Land or the construction of a Building on the Land, or     (c)  
strikes, lockouts, labor troubles, unavailability of materials, riots,
insurrections or other causes beyond a Lessee’s control

which prevents the Construction Agent from completing the Construction prior to
the Scheduled Construction Termination Date and which could not have been
avoided or which cannot be remedied by the Construction Agent through the
exercise of all commercially reasonable efforts or the expenditure of funds and,
in the case of (b) above, the existence or potentiality of which was not known
to and could not have been discovered prior to such Closing Date through the
exercise of reasonable due diligence by the Construction Agent.

         “Construction Land Interest” means each parcel of Land, including any
Building or portion thereof thereon, for which the Completion Date has not yet
occurred.

         “Construction Term” means, with respect to any Leased Property, the
period commencing on the related Closing Date and ending on the related
Construction Term Expiration Date, or such shorter period as may result from
earlier termination of the Lease as provided therein.

         “Construction Term Expiration Date” means, with respect to any Leased
Property, the earliest of the following:



  (a)   the related Completion Date,     (b)   the date on which the aggregate
Funded Amounts equal the Commitments, and     (c)   the related Scheduled
Construction Termination Date.

         “Contractual Obligation”, as applied to any Person, means any provision
of any Securities issued by that Person or any indenture, mortgage, deed of
trust, contract, undertaking, agreement, instrument or other document to which
that Person is a party or by which it or any of its properties is bound or to
which it or any of its properties is subject (including, without limitation, any
restrictive covenant affecting any of the properties of such Person).

10



--------------------------------------------------------------------------------



 



         “Covered Administrative Action” means any adverse administrative action
against or involving EPS or any Subsidiary with respect to their respective
business, operations or condition, including without limitation any (i)
commitment letter, memorandum of understanding, notice of undercapitalized
status or other requirement to submit a capital restoration plan or other
similar arrangement related to the capital adequacy of EPS or any Subsidiary,
(ii) supervisory agreement or other similar arrangement, (iii) notice of
charges, (iv) temporary order suspending deposit insurance, (v) notice of intent
to revoke deposit insurance, (vi) cease and desist order, (vii) order to suspend
or remove any institution-affiliated party (as defined in 12 U.S.C.
Section 1813(u)), (viii) notice of assessment of civil money penalties
(including against any institution-affiliated party (as so defined)), (ix)
directive, order, plan or material proposal relating to capital requirements,
(x) proposed or final directive to take prompt regulatory action, notice of
intention to reclassify, or order to dismiss a director or officer, (xi)
proposal to require, or order requiring, divestiture or liquidation of any
Subsidiary pursuant to 12 U.S.C. Section 1831o(f)(2)(I), (xii) proposed or final
order restricting the ability of EPS to make a capital distribution or
(xiii) similar administrative notice or action.

         “Deed” means, with respect to any Land, a deed in the form customary in
the applicable jurisdiction, dated the applicable Closing Date, from the
applicable Seller to the Lessor, conveying such Land.

         “Default” means any Event of Default or Potential Event of Default.

         “Derivatives Obligations” of any Person means all obligations of such
Person in respect of any rate swap transaction, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
the foregoing transactions) or any combination of the foregoing transactions.

         “Distribution” means, with respect to any Person, the declaration or
payment of any dividend on or in respect of any shares of any class of capital
stock, other than (a) dividends payable solely in shares of common stock of such
Person and (b) the payment of cash in lieu of the distribution of fractional
shares in the event of any stock dividend or stock split; the purchase,
redemption, or other retirement of any shares of any class of capital stock of
such Person, directly or indirectly by such Person through a Subsidiary of such
Person or otherwise, unless such capital stock shall be redeemed or reacquired
through the exchange of such stock with stock of the same class, and except for
the redemption, repurchase, or acquisition of stock of any Subsidiary by
Concord; the return of capital by such Person to its shareholders as such; or
any other distribution (whether of such or other property) on or in respect of
any shares of any class of capital stock of such Person.

         “Dollars” and the sign “$” means lawful money of the United States of
America.

11



--------------------------------------------------------------------------------



 



         “Eligible Assignee” means a Person that at the time of any assignment
is (a) a commercial bank organized under the laws of the United States or any
state thereof or under the laws of a country which is a member of the
Organization for Economic Cooperation and Development, having combined capital
and surplus in excess of $500,000,000 or (b) a finance company, insurance
company or other financial institution which in the ordinary course of business
extends credit of the type extended hereunder and that has total assets in
excess of $1,000,000,000.

         “Engineer” means, with respect to any Leased Property, the engineer
engaged in connection with the construction of the related Building, if any, who
may be an employee of the General Contractor for such Leased Property.

         “Engineer’s Agreement” means, with respect to any Leased Property, the
engineering services agreement, if any, between the Construction Agent, in its
capacity as agent for Lessor, and the related Engineer.

         “Environment” shall have the meaning set forth in 42 U.S.C. §9601(8) as
defined on the date of the Master Agreement, and “Environmental” shall mean
pertaining or relating to the Environment.

         “Environmental Audit” means, with respect to each parcel of Land, a
Phase I Environmental Assessment, dated no more than 90 days prior to the
related Closing Date, by an environmental services firm satisfactory to the
Funding Parties and Concord.

         “Environmental Laws” means and includes the Resource Conservation and
Recovery Act of 1976, (RCRA) 42 U.S.C. §§ 6901-6987, as amended by the Hazardous
and Solid Waste Amendments of 1984, the Comprehensive Environmental Response,
Compensation and Liability Act, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601-9657, (CERCLA), the Hazardous
Materials Transportation Act of 1975, 49 U.S.C. §§ 1801-1812, the Toxic
Substances Control Act, 15 U.S.C. §§ 2601-2671, the Clean Air Act, 42 U.S.C. §§
7401 et seq., the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C.
§§ 136 et seq., and all similar federal, state and local environmental laws,
ordinances, rules, orders, statutes, decrees, judgments, injunctions, codes and
regulations, and any other federal, state or local laws, ordinances, rules,
codes and regulations, relating to the environment, human health or natural
resources or the regulation or control of or imposing liability or standards of
conduct concerning human health, the environment, Hazardous Materials or the
clean-up or other remediation of any Leased Property, or any part thereof, as
any of the foregoing may have been from time to time amended, supplemented or
supplanted.

         “EPS” means Electronic Payment Services, Inc., a Delaware corporation.

12



--------------------------------------------------------------------------------



 



         “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time or any successor federal statute, and the regulations
promulgated and rulings issued thereunder.

         “ERISA Group” means Concord, any Subsidiary and all members of a
controlled group of corporations and all trades and businesses (whether or not
incorporated) under common control which, together with Concord and any
Subsidiary, are treated as a single employer with Concord under Section 414 of
the Code.

         “ERISA Reportable Event” means a reportable event (other than a
reportable event described in Subsections 4043(b)(2)-(4) and 4043(b)(6)-(9),
which do not require a thirty (30) day notice to the PBGC) with respect to a
Guaranteed Pension Plan within the meaning of Section 4043 of ERISA and the
regulations promulgated thereunder as to which the requirement of notice has not
been waived.

         “Event of Default” means any event or condition designated as an “Event
of Default” in Article XII of the Lease.

         “Event of Loss” is defined in Section 10.1 of the Lease.

         “Event of Taking” is defined in Section 10.2 of the Lease.

         “Executive Officer” means with respect to any Person, the Chief
Executive Officer, President, Vice Presidents (if elected by the Board of
Directors of such Person), Chief Financial Officer, Treasurer, Secretary and any
Person holding comparable offices or duties (if elected by the Board of
Directors of such Person).

         “Fair Market Sales Value” means, with respect to any Leased Property or
any portion thereof, the fair market sales value as determined by an independent
appraiser chosen by the related Lessee and reasonably acceptable to the Lessor
and the Agent (unless an Event of Default has occurred and is continuing, in
which case the appraiser shall be chosen by the Agent), that would be obtained
in an arm’s-length transaction between an informed and willing buyer (other than
a lessee currently in possession) and an informed and willing seller, under no
compulsion, respectively, to buy or sell and neither of which is related to the
Lessor or any Lessee, for the purchase of such Leased Property. Such fair market
sales value shall be calculated as the value for such Leased Property, assuming,
in the determination of such fair market sales value, that such Leased Property
is in the condition and repair required to be maintained by the terms of the
Lease (unless such fair market sales value is being determined for purposes of
Section 13.1 of the Lease and except as otherwise specifically provided in the
Lease or the Master Agreement, in which case this assumption shall not be made;
it being understood that if such fair market sales value is being determined for
purposes of the Construction Agency Agreement, such value shall be determined
for the related Leased Property in its then state of completion, but assuming
that all construction had been done in accordance with the standards required
pursuant to the Construction Agency Agreement).

13



--------------------------------------------------------------------------------



 



         “Fair Value” of any Leased Property means the sum of (i) the Land
Acquisition Cost for such Leased Property, plus (ii) the cost of acquiring any
Building located on the related Land on the Closing Date for such Leased
Property and all Construction Costs for such Leased Property that are
capitalizable as construction costs in accordance with GAAP.

         “Federal Funds Rate” means, for any period, a fluctuating interest rate
per annum equal for each day during such period to the weighted average of the
rates on overnight Federal funds transactions with member banks of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

         “Final Rent Payment Date” with respect to any Leased Property is
defined in Section 13.1(e) of the Lease.

         “Fixed Charges” means for any fiscal period, the sum of (i) the
expenses of Concord and its Subsidiaries for such period for interest payable
with respect to Indebtedness (including, without limitation, imputed interest on
Capitalized Leases) and all fees paid on account of or with respect thereto,
plus (ii) regularly scheduled principal payments made or required to be made on
account of Indebtedness (including, without limitation, Capitalized Leases) for
such period, plus (iii) Rents paid during such period, in each case determined
in accordance with GAAP.

         “Force Majeure Losses” means, with respect to any Leased Property and
as of any date of calculation, the loss incurred by the Lessor in connection
with a Construction Force Majeure Event with respect to which a Construction
Force Majeure Declaration has been made, measured by the sum of (i) the lower of
(A) the insurance proceeds paid with respect thereto plus the related deductible
amount and (B) the reduction in Fair Market Sales Value of the Leased Property
as a result of the Construction Force Majeure Event as set forth in an
Appraisal, plus (ii) other direct costs incurred by the Lessor that the Lessor
has consented to in accordance with Section 3.4 of the Construction Agency
Agreement in connection with such Construction Force Majeure Event to the extent
such costs are not covered by insurance; provided that insurance proceeds shall
be used in such calculation only to the extent the event giving rise to the loss
can be remediated for an amount equal to the resulting insurance proceeds plus
the deductible; provided, further, that it is expressly understood and agreed
that Force Majeure Losses shall not include the costs of repairing damage
occasioned not as a result of the Construction Force Majeure Event, but as a
result of the Construction Agent’s failure to take all reasonable steps to
minimize the damages caused by such Construction Force Majeure Event.

14



--------------------------------------------------------------------------------



 



         “Funded Amount” means, as to the Lessor, the Lessor’s Invested Amounts
(excluding Yield thereon to the extent not capitalized pursuant to Section
2.3(c) of the Master Agreement), and, as to each Lender, the outstanding
principal amount of such Lender’s Loans.

         “Funded Debt” means at any time, an amount equal to the sum of the then
outstanding balances of (a) Capitalized Leases, plus (b) other Indebtedness for
borrowed money or other extensions of credit excluding the Net Investment Debt
Amount.

         “Funded Debt to Tangible Capitalization Ratio” as of the last day of
any fiscal quarter means the ratio, referenced as a percentage, of (i) the
Funded Debt of Concord and its Subsidiaries, on a Consolidated basis, as of such
day to (ii) the sum of (A) the amount in clause (i), plus (B) the Consolidated
Tangible Net Worth as of such day.

         “Funded Equipment” means equipment, furnishings and other personal
property that is located at or in a Leased Property and that has been financed
or purchased with the proceeds of Fundings.

         “Funding” means any funding by the Funding Parties pursuant to
Section 2.2 of the Master Agreement.

         “Funding Date” means each Closing Date and each other date on which a
Funding occurs under Section 2 of the Master Agreement.

         “Funding Parties” means the Lessor and the Lenders, collectively.

         “Funding Party Balance” means, with respect to any Leased Property, (i)
for the Lessor as of any date of determination, an amount equal to the sum of
the outstanding related Lessor’s Invested Amount, all accrued and unpaid Yield
on such outstanding related Lessor’s Invested Amount, all unpaid related fees
owing to the Lessor under the Operative Documents, and all other related amounts
owing to the Lessor by the Lessees under the Operative Documents, and (ii) for
any Lender as of any date of determination, an amount equal to the sum of the
outstanding related Loans of such Lender, all accrued and unpaid interest
thereon, all unpaid related fees owing to such Lender under the Operative
Documents, and all other related amounts owing to such Lender by the Lessees
under the Operative Documents.

         “Funding Request” is defined in Section 2.2 of the Master Agreement.

         “Funding Termination Date” means the earlier of (i) July 12, 2004 and
(ii) the termination of the Commitments pursuant to Section 5.2 of the Loan
Agreement.

         “Future Value” means, with respect to any component of the Limited
Recourse Value Percentage, the accreted value of such component as of the end of
the Basic Term or the date of calculation, respectively, that is giving effect
to the time value of money using the Implicit Rate.

15



--------------------------------------------------------------------------------



 



         “GAAP” means principles that are (i) consistent with the principles
promulgated or adopted by the Financial Accounting Standards Board and its
predecessors, as in effect from time to time and (ii) consistently applied with
past financial statements of Concord adopting the same principles; provided that
in each case referred to in this definition of “GAAP” a certified public
accountant would, insofar as the use of such accounting principles impertinent,
be in a position to deliver an unqualified opinion (other than qualification
regarding changes in GAAP) as to financial statements in which such principles
have been properly applied.

         “General Partner” means Atlantic Financial Managers, Inc., a Texas
corporation.

         “Governmental Action” means all permits, authorizations, registrations,
consents, approvals, waivers, exceptions, variances, orders, judgments, decrees,
licenses, exemptions, publications, filings, notices to and declarations of or
with, or required by, any Governmental Authority, or required by any Applicable
Law and shall include, without limitation, all citings, environmental and
operating permits and licenses that are required for the use, occupancy, zoning
and operation of any Leased Property.

         “Governmental Authority” means any nation or government, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

         “Ground Lease” means, with respect to any Land, the ground lease
between the related Ground Lessor and the Lessor pursuant to which a leasehold
estate is conveyed in the Land to the Lessor.

         “Ground Lessor” means, as to any Land, the ground lessor of such Land.

         “Guarantor” means Concord EFS, Inc., a Delaware corporation.

         “Guaranty Agreement” means the Guaranty Agreement, dated as of July 12,
2002, issued by Concord.

         “Hazardous Material” or “Hazardous Substance” means any substance,
waste or material which is toxic, explosive, corrosive, flammable, infectious,
radioactive, carcinogenic, mutagenic or otherwise hazardous, including
petroleum, crude oil or any fraction thereof, petroleum derivatives, by products
and other hydrocarbons, or which is or becomes regulated under any Environmental
Law by any Governmental Authority, including any agency, department, commission,
board or instrumentality of the United States, any jurisdiction in which a
Leased Property is located or any political subdivision thereof and also
including, without limitation, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls (“PCBs”) and radon gas.

16



--------------------------------------------------------------------------------



 



         “IDB Documentation” means the Bonds, each IDB Lease and all other
agreements, documents, contracts and instruments entered into in connection with
any Bonds or IDB Property.

         “IDB Lease” means a lease between the Lessor and an Authority with
respect to a Leased Property.

         “IDB Property” means each Leased Property that is the subject of Bonds.

         “Implicit Rate” means 2.423% per annum.

         “Indebtedness” means all obligations, contingent and otherwise, that in
accordance with GAAP should be classified upon the consolidated balance sheet of
Concord and its Subsidiaries as liabilities, or to which reference should be
made by footnotes thereto, including in any event and whether or not so
classified: (a) all obligations for borrowed money or other extensions of credit
whether or not secured or unsecured, absolute or contingent, including, without
limitation, unmatured reimbursement obligations with respect to letters of
credit or guarantees issued for the account of or on behalf of Concord and its
Subsidiaries, and all obligations representing the deferred purchase price of
property, other than accounts payable arising in the ordinary course of
business, (b) all obligations evidenced by bonds, notes, debentures or other
similar instruments; (c) all liabilities secured by any mortgage, pledge,
security interest, lien, charge, or other encumbrance existing on property owned
or acquired subject thereto, whether or not the liability secured thereby shall
have been assumed; (d) all guarantees, endorsements(other than endorsements in
the ordinary course of business of negotiable instruments or documents for
deposit or collection), indemnities owed to third parties and other contingent
obligations whether direct or indirect in respect of indebtedness of others or
otherwise, including any obligations with respect to Derivative Obligations, any
obligation to supply funds to or in any manner to invest in, directly or
indirectly, the debtor, to purchase indebtedness, or to assure the owner of
indebtedness against loss, through an agreement to purchase goods, supplies, or
services for the purpose of enabling the debtor to make payment of the
indebtedness held by such owner or otherwise, and the obligations to reimburse
the issuer in respect of any letters of credit; (e) that portion of all
obligations arising under Capital Leases that is required to be capitalized on
the consolidated balance sheet of Concord and its Subsidiaries; and (f) all
redeemable preferred stock of Concord or its Subsidiaries valued at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends.

         “Indemnitee” means SunTrust Bank, in its individual capacity and in its
capacity as Agent, and each Lender, and the Lessor, and their respective
Affiliates, successors, permitted assigns, permitted transferees, employees,
officers, directors and agents; provided, however, that in no event shall any
Lessee be an Indemnitee; provided, further that with respect to any
indemnification arising with respect to any Leased Property during the
Construction Period for such Leased Property, the Indemnitee shall only be the
Lessor (except as provided in Section 7.2 of the Master Agreement).

17



--------------------------------------------------------------------------------



 



         “Initial Closing Date” means the Closing Date for the first Leased
Property acquired by the Lessor.

         “Joinder Agreement” means an agreement substantially in the form of
Exhibit E to the Master Agreement pursuant to which a Subsidiary of Concord
shall become a Lessee.

         “Land” means the land described in the related Lease Supplement.

         “Land Acquisition Costs” with respect to any Leased Property means the
Funded Amounts advanced for the purpose of acquiring the related Land, including
any earnest money deposits and all other amounts payable under the related
Purchase Agreement, together with all interest and transaction expenses
allocated to Land Acquisition Costs and capitalizable as land acquisition costs
in accordance with GAAP.

         “Laws” means all ordinances, statutes, rules, regulations, orders,
injunctions, writs, treaties or decrees of any Governmental Authority, or of any
court or similar entity established by any thereof.

         “Lease” means the Master Lease Agreement, dated as of July 12, 2002
together with each Lease Supplement thereto, among the Lessees and the Lessor.

         “Lease Balance” means, with respect to all of the Leased Properties, as
of any date of determination, an amount equal to the aggregate sum of the
outstanding Funded Amounts of all Funding Parties, all accrued and unpaid
interest on the Loans, all accrued and unpaid Yield on the Lessor’s Invested
Amounts, all unpaid fees owing to the Funding Parties under the Operative
Documents, all other amounts owing to the Funding Parties by the Lessees under
the Operative Documents.

         “Lease Supplement” means a supplement to the Lease substantially in the
form of Exhibit A thereto.

         “Lease Term” means (a) the Base Term, as it may be renewed pursuant to
Section 14.9 of the Lease or (b) such shorter period as may result from earlier
termination of the Lease as provided therein.

         “Lease Termination Date” means the last day of the Lease Term.

         “Leased Property” means Land and the related Building(s), including the
related Funded Equipment. For purposes of the Lease, “Leased Property” means the
Land identified in a Lease Supplement and the Buildings and Funded Equipment
related thereto, unless the context provides otherwise. “Leased Property” shall
not include any inventory of any Lessee or any Lessee

18



--------------------------------------------------------------------------------



 



Equipment. As used in this definition, “related” means such amounts arising with
respect to such Leased Property.

         “Leased Property Balance” means, with respect to any Leased Property,
as of any date of determination, an amount equal to the aggregate sum of the
outstanding related Funded Amounts of all Funding Parties, all accrued and
unpaid interest on the related Loans, all accrued and unpaid Yield on the
related Lessor Invested Amounts, all related unpaid fees owing to the Funding
Parties under the Operative Documents, and all other amounts owing to the
Funding Parties by any Lessee under the Operative Documents with respect to such
Leased Property. As used in this definition, “related” means such amounts
arising with respect to such Leased Property.

         “Lender Basic Rent” means, for any Rent Period under the Lease, the
aggregate amount of interest accrued on the Loans pursuant to Section 2.4 of the
Loan Agreement during such Rent Period.

         “Lenders” means such financial institutions as are, or who may
hereafter become, parties to the Loan Agreement as lenders to the Lessor.

         “Lending Office” for each Lender means the office such Lender
designates in writing from time to time to Concord and the Agent.

         “Lessee” is defined in the preamble to the Master Agreement. The
“related” Lessee with respect to any Leased Property means the Lessee that is
party to the Lease Supplement for such Leased Property.

         “Lessee Equipment” means equipment and other personalty not financed or
purchased with the proceeds of Fundings.

         “Lessor” is defined in the preamble to the Master Agreement.

         “Lessor Basic Rent” means, for any Rent Period under the Lease, the
aggregate amount of Yield accrued and unpaid on the Lessor’s Invested Amounts
pursuant to Section 2.3(a) of the Master Agreement during such Rent Period.

         “Lessor Liens” means Liens on or against any Leased Property, the
Lease, any other Operative Document or any payment of Rent (a) which result from
any act or omission of, or any Claim against, the Lessor or any of its
Affiliates (including the General Partner) unrelated to the Transaction or from
Lessor’s failure to perform as required under the Operative Documents or
(b) which result from any Tax owed by the Lessor or any of its Affiliates
(including the General Partner), except any Tax for which a Lessee or Concord is
obligated to indemnify (including, without limitation, in the foregoing
exception, any assessments with respect to any Leased

19



--------------------------------------------------------------------------------



 



Property noted on the related Title Policy or assessed in connection with any
construction or development by a Lessee or the Construction Agent).

         “Lessor Rate” is defined in the Lessor Yield Letter.

         “Lessor Yield Letter” means the letter agreement, dated as of July 12,
2002, between Concord and the Lessor.

         “Lessor’s Invested Amount” means the amounts funded by the Lessor
pursuant to Section 2 of the Master Agreement that are not proceeds of Loans by
a Lender, as such amount may be increased during the related Construction Term
pursuant to Section 2.3(c) of the Master Agreement.

         “LIBOR” means, for any Rent Period, with respect to LIBOR Advances the
offered rate for deposits in U.S. Dollars, for a period comparable to the Rent
Period and in an amount comparable to such Advances, appearing on the Telerate
Screen Page 3750 as of 11:00 A.M. (London, England time) on the day that is two
London Business Days prior to the first day of the Rent Period. If two or more
of such rates appear on the Telerate Screen Page 3750, the rate for that Rent
Period shall be the arithmetic mean of such rates. If the foregoing rate is
unavailable from the Telerate Screen for any reason, then such rate shall be
determined by the Agent from the Reuters Screen LIBO Page or, if such rate is
also unavailable on such service, then on any other interest rate reporting
service of recognized standing designated in writing by the Agent to Concord and
the Funding Parties; in any such case rounded, if necessary, to the next higher
1/100 of 1.0%, if the rate is not such a multiple.

         “LIBOR Advance” means that portion of the Funded Amount bearing
interest at a rate based on the Adjusted LIBO Rate.

         “Lien” means, with respect to any asset, any mortgage, deed to secure
debt, deed of trust, lien, pledge, charge, security interest, security title,
preferential arrangement which has the practical effect of constituting a
security interest or encumbrance, or encumbrance or servitude of any kind in
respect of such asset to secure or assure payment of indebtedness, whether by
consensual agreement or by operation of statute or other law, or by any
agreement, contingent or otherwise, to provide any of the foregoing.

         “Limited Event of Default” means an Event of Default under
(i) paragraph (e), (j), (k) or (m) of Article XII of the Lease, solely if the
breach of the related covenant, representation or warranty was based on
(A) paragraph (e) of Article XII of the 1998 Lease or Section 5.3(b), 5.4, 5.6
or 5.14 of the Master Agreement (as defined in the 1998 Lease) or (B) a
subjective interpretation of the term “diligently,” “reasonable,” “reasonably,”
“practical,” “necessary,” “adequate,” “usually,” “desirable,” “reasonably
likely,” “material,” “materially,” “Material Adverse Effect,” “materially
adversely affect,” “material adverse change,” “materially and adversely
affects,” “material adverse effect,” “adverse,” “adversely,” “substantial,” or

20



--------------------------------------------------------------------------------



 



“substantially”, or any Event of Default based solely on the subjective
interpretation of any term (1) that gives rise to a cross default under
paragraph (e) of Article XII or (2) in any covenant, representation or Event of
Default added to the Operative Documents pursuant to the terms of Section 5.6 of
the Master Agreement; provided, however, if the Event of Default, covenant or
representation or warranty relates to the use of the Leased Property, then such
Event of Default, covenant or representation or warranty will not be deemed a
Limited Event of Default, (ii) paragraph (f) of Article XII of the Lease solely
if such breach is based on a subjective interpretation of “Solvent” or
(iii) paragraph (l) of Article XII of the Lease if the breach is the result of a
hostile takeover not consented to by Concord.

         “Limited Recourse Amount” means, as of any date of determination, an
amount equal to: the Future Value of: (i) 89.9% of the aggregate Fair Value of
all of the Leased Properties minus (ii) the present value, as of the Initial
Closing Date, of any minimum lease payments required to be made as of the
Initial Closing Date and up to the date of determination that were included in
Concord’s 90% test as described in paragraph 7(d) of FASB, Accounting for
Leases, using a discount rate of 2.423%.

         “Loan” shall have the meaning specified in Section 2.1 of the Loan
Agreement.

         “Loan Agreement” means the Loan Agreement, dated as of July 12, 2002,
among the Lessor, the Agent and the Lenders.

         “Loan Documents” means the Loan Agreement, the Notes, the Assignments
of Lease and Rents, the Mortgages and all documents and instruments executed and
delivered in connection with each of the foregoing.

         “Loan Event of Default” means any of the events specified in
Section 5.1 of the Loan Agreement, provided that any requirement for the giving
of notice, the lapse of time, or both, or any other condition, event or act has
been satisfied.

         “Loan Potential Event of Default” means any event, condition or failure
which, with notice or lapse of time or both, would become a Loan Event of
Default.

         “Loss Proceeds” is defined in Section 10.6 of the Lease.

         “Margin Regulations” means Regulations T, U and X of the Board of
Governors of the Federal Reserve System, as the same may be in effect from time
to time.

         “Margin Stock” means “margin stock” as defined in Regulation T, U or X.

         “Master Agreement” means the Master Agreement, dated as of July 12,
2002, among the Guarantor, the Lessees, the Subsidiary Guarantors, the Lessor,
the Agent and the Lenders.

21



--------------------------------------------------------------------------------



 



         “Material Adverse Effect” means with respect to any event or occurrence
of whatever nature (including any adverse determination in any litigation,
arbitration or governmental investigation or proceeding), (i) a materially
adverse effect on the ability of Guarantor or any other Obligor to perform its
obligations under any Operative Document, (ii) a materially adverse effect on
the financial condition, operations, business, prospects or assets of Concord
and its Subsidiaries, taken as a whole, (iii) a materially adverse effect on the
value or useful life of any Leased Property, or the legality, validity or
enforceability of any of the Operative Documents or (iv) a materially adverse
effect on the status, perfection or priority of the Agent’s or any Funding
Party’s interest in any Leased Property.

         “Material Contract” means (a) any contract or other agreement written
or oral, of Concord or any of its Subsidiaries involving monetary liability of
or to any such Person in an amount in excess of $15,000,000 per year, or (b) any
other contract or agreement, written or oral, of Concord or any of its
Subsidiaries the failure to comply with which could reasonably be expected to
have a Material Adverse Effect.

         “Monthly Payment Date” means the last Business Day of each calendar
month.

         “Moody’s” means Moody’s Investors Service, Inc.

         “Mortgage” means, with respect to any Leased Property, that certain
mortgage, deed of trust or security deed, dated as of the related Closing Date,
by the Lessor to the Agent, in the form of Exhibit D attached to the Master
Agreement, with such modifications as are satisfactory to the Lessor and the
Agent in conformity with Applicable Law to assure customary remedies in favor of
the Agent in the jurisdiction where the Leased Property is located.

         “Multiemployer Plan” means any multiemployer plan within the meaning of
Section 3(37) of ERISA maintained or contributed to by Concord or any member of
the ERISA Group.

         “Net Investment Debt Amount” on any date means an amount equal to the
lesser of (i) the principal of the Indebtedness of EFS National Bank (or any
successor thereto, so long as such entity is a Subsidiary of Concord) or any
Subsidiary of EFS National Bank incurred for the purpose of investing in U.S.
treasury notes and other U.S. governmental agencies, quasi-governmental agencies
and government sponsored agencies or instrumentalities, such as obligations of
the Federal Home Loan Mortgage Corp., Federal National Mortgage Association and
the Federal Home Loan Mortgage Corporation, so long as such obligations are
backed by the full faith and credit of the U.S. government, and (ii) the fair
market value as of such date of the investments purchased or maintained with the
proceeds of such Indebtedness, provided that in no event shall the Net
Investment Debt Amount exceed the amount set forth opposite the appropriate
year:

22



--------------------------------------------------------------------------------



 

          Year   Amount

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

2002
  $ 100,000,000  
2003
  $ 150,000,000  
2004
  $ 200,000,000  
2005 and each year thereafter
  $ 250,000,000  

         “Net Selling Price” for any Leased Property means the selling price
therefor, net of all related taxes, attorneys’ fees, escrow costs, recording
fees, transfer fees, title insurance costs, costs of surveys and environmental
reports, brokers’ fees, advertising costs, carrying costs incurred by the Agent
or any Funding Party (including, without limitation, amounts expended by the
Agent or any Funding Party to insure, protect, maintain or operate such Leased
Property) and all other expenses and prorations associated with such sale.

         “Notes” means the A Note and the B Note issued by the Lessor under the
Loan Agreement, and any and all notes issued in replacement or exchange therefor
in accordance with the provisions thereof.

         “Obligations” means all indebtedness (whether principal, interest, fees
or otherwise), obligations and liabilities of the Guarantor and each Lessee to
the Funding Parties (including without limitation all extensions, renewals,
modifications, rearrangements, restructures, replacements and refinancings
thereof, whether or not the same involve modifications to interest rates or
other payment terms of such indebtedness, obligations and liabilities), whether
arising under any of the Operative Documents or otherwise, and whether now
existing or hereafter created, absolute or contingent, direct or indirect, joint
or several, secured or unsecured, due or not due, contractual or tortious,
liquidated or unliquidated, arising by operation of law or otherwise, or
acquired by Funding Parties outright, conditionally or as collateral security
from another, including but not limited to the obligation of the Guarantor and
each Lessee to repay future advances by the Funding Parties, whether or not made
pursuant to commitment and whether or not presently contemplated by the
Guarantor or any Lessee and the Funding Parties under the Operative Documents.

         “Obligors” means the Guarantor, the Subsidiary Guarantors, the
Construction Agent and the Lessees, collectively.

         “Officer’s Certificate” of a Person means a certificate signed by the
Chairman of the Board or the President or any Executive Vice President or any
Senior Vice President or any other Vice President or the Treasurer or any
Assistant Treasurer or the Controller or any Assistant Controller or the
Secretary of such Person.

23



--------------------------------------------------------------------------------



 



         “Operative Documents” means the Master Agreement, the Purchase
Agreements, the Deeds, the Lease, the Security Agreement and Assignment, the
Notes, the Loan Agreement, the Guaranty Agreement, the Swap Documents, the
Subsidiary Guaranty, the Assignments of Lease and Rents, the Mortgages, the
Ground Leases, the Construction Agency Agreement, the Joinder Agreements, Lessor
Yield Letter and the other documents delivered in connection with the
transactions contemplated by the Master Agreement.

         “Overdue Rate” means the lesser of (a) the highest interest rate
permitted by Applicable Law and (b) an interest rate per annum (calculated on
the basis of a 365-day (or 366-day, if appropriate) year equal to (i) in the
case of each LIBOR Rate Advance, 2.0% in excess of the rate then applicable to
such LIBOR Rate Advance until the end of the applicable Rent Period and
thereafter 2.0% above the Base Rate in effect from time to time, (ii) in the
case of Base Rate Advances, 2% above the Base Rate in effect from time to time
and (iii) in the case of Yield, 2% above the Lessor Rate.

         “Partnership Agreement” means the Agreement of Limited Partnership of
AFG, dated as of February 28, 1996, among the General Partner and the persons
listed on Schedule A thereto as limited partners.

         “Payment Date” means the last day of each Rent Period (and if such Rent
Period is longer than three months, the day that is 90 days after the first day
of such Rent Period) or, if such day is not a Business Day, the next Business
Day.

         “Payment Date Notice” is defined in Section 2.3(d) of the Master
Agreement.

         “PBGC” means the Pension Benefit Guaranty Corporation, and any
successor thereto.

         “Permitted Investments” means: (a) direct obligations of the United
States of America, or of any agency thereof, or obligations guaranteed as to
principal and interest by the United States of America, or of any agency
thereof, in either case maturing not more than 90 days from the date of
acquisition thereof; (b) certificates of deposit issued by any Lender or by any
bank or trust company organized under the laws of the United States of America
or any state thereof and having capital, surplus and undivided profits of at
least $500,000,000, maturing not more than 90 days from the date of acquisition
thereof; (c) commercial paper rated A-1 or better or P-1 by Standard & Poor’s
Corporation or Moody’s Investors Services, Inc., respectively, maturing not more
than six months from the date of acquisition thereof; (d) commercial paper of
any Lender (or any Affiliate thereof located in the United States of America)
that is rated
A-1 or better or P-1 by Standard and Poor’s Corporation or Moody’s Investors
Services, Inc., respectively, maturing not more than six months from the date of
acquisition thereof; (e) repurchase agreements entered into with any Lender or
with any bank or trust company satisfying the conditions of clause (b) hereof
that is secured by any obligation of the type described in clauses (a) through
(d) of this definition; and (f) money market funds acceptable to the Required
Lenders.

24



--------------------------------------------------------------------------------



 



         “Permitted Lease Balance” with respect to any Leased Property means (i)
the Leased Property Balance therefor, minus (ii) the Force Majeure Losses, if
any, related to such Leased Property.

         “Permitted Liens” means the following with respect to any Leased
Property: (a) the respective rights and interest of the related Lessee, the
Lessor, the Agent and any Lender, as provided in the Operative Documents,
(b) Liens for Taxes either not yet due or being contested in good faith and by
appropriate proceedings, so long as enforcement thereof is stayed pending such
proceedings, (c) materialmen’s, mechanics’, workers’, repairmen’s, employees’ or
other like Liens arising after the related Closing Date in the ordinary course
of business for amounts either not yet due or being contested in good faith and
by appropriate proceedings, so long as enforcement thereof is stayed pending
such proceedings or such Liens are bonded over, (d) Liens arising after such
Closing Date out of judgments or awards with respect to which at the time an
appeal or proceeding for review is being prosecuted in good faith, so long as
the enforcement thereof has been stayed pending such appeal or review, (e)
easements, rights of way, reservations, servitudes and rights of others against
the Land which do not materially and adversely affect the value or the utility
of such Leased Property, (f) other Liens incidental to the conduct of the
related Lessee’s business which were not incurred in connection with the
borrowing of money or the obtaining of advances or credit and which do not in
the aggregate materially detract from the value of such Leased Property or
materially impair the use thereof, (g) assignments and subleases expressly
permitted by the Operative Documents, (h) Liens in favor of municipalities
agreed to by the related Lessee that do not affect the value or utility of the
related Leased Property and (i) Liens created by the IDB Documentation.

         “Person” means an individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust,
nonincorporated organization or government or any agency or political
subdivision thereof.

         “Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (a) is
maintained by any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

         “Plans and Specifications” means with respect to any Building the final
plans and specifications for such Building prepared by the Architect, and, if
applicable, referred to by the Appraiser in the Appraisal, as such Plans and
Specifications may be hereafter amended, supplemented or otherwise modified from
time to time.

         “Potential Event of Default” means any event, condition or failure
which, with notice or lapse of time or both, would become an Event of Default.

25



--------------------------------------------------------------------------------



 



         “Purchase Agreement” means with respect to any Land, the purchase
agreement with the Seller for the conveyance of such Land to the Lessor.

         “Purchase Option” is defined in Section 14.1 of the Lease.

         “Quarterly Payment Date” means the last Business Day of each March,
June, September and December of each year.

         “Recourse Deficiency Amount” means for any Leased Property, an amount
equal to (i) the A Percentage times (ii) the Fair Value of such Leased Property.

         “Release” means the release, deposit, disposal or leak of any Hazardous
Material into or upon or under any land or water or air, or otherwise into the
environment, including, without limitation, by means of burial, disposal,
discharge, emission, injection, spillage, leakage, seepage, leaching, dumping,
pumping, pouring, escaping, emptying, placement and the like.

         “Release Date” means, with respect to any Leased Property, the earlier
of (i) the date that the Lease Balance has been paid in full, and (ii) the date
on which the Agent gives notice to the Lessor that the Lenders release any and
all interest they may have in such Leased Property, and all proceeds thereof,
and any rights to direct, consent or deny consent to any action by the Lessor
with respect to such Leased Property.

         “Remarketing Option” is defined in Section 14.6 of the Lease.

         “Rent” means Basic Rent and Supplemental Rent, collectively.

         “Rent Period” means (i) in the case of Base Rate Advances, means the
period from, and including, a Quarterly Payment Date to, but excluding, the next
succeeding Quarterly Payment Date; and (ii) with respect to any LIBOR Advance:



  (1)   initially, the period commencing on the borrowing or conversion date, as
the case may be, with respect to such LIBOR Advance and ending one, two, three
or six months thereafter, as selected by Concord in its Funding Notice or
Payment Date Notice, as the case may be, given with respect thereto; and     (2)
  thereafter, each period commencing on the last day of the next preceding Rent
Period applicable to such LIBOR Advance and ending one, two, three or six months
thereafter, as selected by Concord by irrevocable notice to the Agent in its
related Payment Date Notice;

26



--------------------------------------------------------------------------------



 



provided, however that:



           (a) The initial Rent Period for any Funding shall commence on the
Funding Date of such Funding and each Rent Period occurring thereafter in
respect of such Funding shall commence on the day on which the next preceding
Rent Period expires;              (b) If any Rent Period would otherwise expire
on a day which is not a Business Day, such Rent Period shall expire on the next
succeeding Business Day, provided that if any Rent Period in respect of LIBOR
Advances would otherwise expire on a day that is not a Business Day but is a day
of the month after which no further Business Day occurs in such month, such Rent
Period shall expire on the next preceding Business Day;              (c) Any
Rent Period in respect of LIBOR Advances which begins on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Rent Period shall, subject to paragraph (d) below, expire on the last Business
Day of such calendar month;              (d) No Rent Period shall extend beyond
the Lease Termination Date; and              (e) At any one time, there shall be
no more than five (5) Rent Periods.

         “Rents” means all consideration paid in the ordinary course of business
by Concord and its Subsidiaries to any Person for the use or occupation of
property under any operating lease to which Concord or any of its Subsidiaries
is the lessee or obligor, determined in accordance with GAAP.

         “Report” is defined in Section 7.6 of the Master Agreement.

         “Required Funding Parties” means, at any time, Funding Parties holding
an aggregate outstanding principal amount of Funded Amounts equal to at least
51% of the aggregate outstanding principal amount of all Funded Amounts.

         “Required Lenders” means, at any time, Lenders holding an aggregate
outstanding principal amount of Loans equal to at least 51% of the aggregate
outstanding principal amount of all Loans.

         “Requirements of Law” for any Person means the articles or certificate
of incorporation and bylaws or other organizational or governing documents of
such Person, and any law, treaty, rule or regulation, or determination of an
arbitrator or a court or other governmental authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

27



--------------------------------------------------------------------------------



 



         “Reuters Screen” means, when used in connection with any designated
page and LIBOR, the display page so designated on the Reuters Monitor Money
Rates Service (or such other page as may replace that page on that service for
the purpose of displaying rates comparable to LIBOR).

         “Scheduled Construction Termination Date” means with respect to any
Building the earlier of (A) two (2) years after the Closing Date for the related
Land and (B) the Funding Termination Date.

         “SEC” means the United States Securities and Exchange Commission.

         “Securities Act” means the Securities Act of 1933, as amended.

         “Securities Exchange Act” means the Securities Exchange Act of 1934, as
amended.

         “Security Agreement and Assignment” means, with respect to any Leased
Property, the Security Agreement and Assignment (Construction Contract,
Architect’s Agreement, Engineer’s Agreement, Permits, Licenses and Governmental
Approvals, and Plans, Specifications and Drawings) from the Construction Agent
to the Lessor, substantially in the form of Exhibit C to the Master Agreement.

         “Significant Subsidiary” means, at the date of determination, any
Subsidiary (i) whose consolidated total assets equals or exceeds five percent
(5%) of the consolidated total assets of the Guarantor, or (ii) whose
consolidated net income for the most recently completed four quarters equals or
exceeds five percent (5%) of the Guarantor’s consolidated net income for such
period, provided that “Significant Subsidiary” shall not include any Subsidiary
of Concord that is a national bank or a federal savings bank, or any subsidiary
of such national bank or federal savings bank. The Significant Subsidiaries as
of the Initial Closing Date are listed on Schedule 1 to the Master Agreement.

         “Solvent” means, with respect to any Person as of any date, that on
such date (i) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (ii) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become matured, (iii)
such Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (iv) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature, and (v) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged. In computing the amount of contingent
liabilities at anytime, it

28



--------------------------------------------------------------------------------



 



is intended that such liabilities will be computed at the amount which, in light
of all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

         “Star” means Star Systems, LLC, a Delaware limited liability company.

         “Subsidiary” means any corporation, association, partnership, trust,
limited liability company or other business entity of which the designated
parent shall at any time own directly or indirectly through a Subsidiary or
Subsidiaries at least a majority (by number of votes or controlling interests)
of the outstanding Voting Interests.

         “Subsidiary Guarantors” means each Significant Subsidiary.

         “Subsidiary Guaranty” means the Subsidiary Guaranty Agreement, dated as
of July 12, 2002, issued by the Subsidiary Guarantors.

         “Supplemental Rent” means any and all amounts, liabilities and
obligations other than Basic Rent which any Lessee assumes or agrees or is
otherwise obligated to pay under the Lease or any other Operative Document
(whether or not designated as Supplemental Rent) to the Lessor, the Agent, any
Lender or any other party, including, without limitation, amounts under
Article XVI of the Lease, and indemnities and damages for breach of any
covenants, representations, warranties or agreements, and all overdue or late
payment charges in respect of any Funded Amount.

         “Swap Documents” means the ISDA Master Agreement, dated as of April 3,
1998, between SunTrust Bank and EPS, together with all schedules and
confirmations related thereto (including the amended confirmation dated July 13,
2000).

         “Tax Code” means the Internal Revenue Code of 1986, as amended and in
effect from time to time.

         “Tax Indemnitee” means, with respect to each Leased Property, (i) so
long as such Leased Property is a Construction Land Interest, the Lessor and its
Affiliates, successors, permitted assigns, permitted transferees, employees,
officers, directors and agents and (ii) from and after the Completion Date for
such Leased Property, the Lessor, SunTrust Bank, in its individual capacity and
in its capacity as Agent, each Lender and their respective Affiliates,
successors, permitted assigns, permitted transferees, employees, officers,
directors and agents; provided, however, that in no event shall any Lessee be a
Tax Indemnitee.

         “Taxes” means any present or future taxes, levies, imposts, duties,
fees, assessments, deductions, withholdings or other charges of whatever nature,
including without limitation, income, receipts, excise, property, sales,
transfer, license, payroll, withholding, social security and franchise taxes now
or hereafter imposed or levied by the United States, or any state, local or

29



--------------------------------------------------------------------------------



 



foreign government or by any department, agency or other political subdivision
or taxing authority thereof or therein and all interest, penalties, additions to
tax and similar liabilities with respect thereto.

         “Telerate” means, when used in connection with any designated page and
LIBOR, the display page so designated on the Dow Jones Telerate Service (or such
other page as may replace that page on that service for the purpose of
displaying rates comparable to LIBOR).

         “Ten Percent Subsidiary” means each of (i) EPS, (ii) Star and (iii) any
other Subsidiary of Concord that is not a Subsidiary of either Star or EPS and
(A) whose consolidated total assets equals or exceeds ten percent (10%) of the
consolidated total assets of the Guarantor, or (B) whose consolidated net income
for the most recently completed four quarters equals or exceeds ten percent
(10%) of the Guarantor’s consolidated net income for such period, provided that
“Ten Percent Subsidiary” shall not include any Subsidiary of Concord that is a
national bank or federal savings bank, or any subsidiary of such national bank
or federal savings bank.

         “Title Insurance Company” means the company that has or will issue the
title policies with respect to a Leased Property, which company shall be
reasonably acceptable to the Funding Parties.

         “Title Policy” is defined in Section 3.1 of the Master Agreement.

         “Transaction” means all the transactions and activities referred to in
or contemplated by the Operative Documents.

         “UCC” means the Uniform Commercial Code of Georgia, as in effect from
time to time.

30



--------------------------------------------------------------------------------



 



         “Voting Interests” means stock or similar ownership interests, of any
class or classes (however designated), the holders of which are at the time
entitled, as such holders, (a) to vote for the election of a majority of the
directors (or persons performing similar functions) of the corporation,
association, partnership, trust or other business entity involved, or (b) to
control, manage, or conduct the business of the corporation, partnership,
association, trust or other business entity involved.

         “Withholding Taxes” is defined in Section 7.5(f) of the Master
Agreement.

         “Yield” is defined in Section 2.3 of the Master Agreement.

31